Exhibit 10.1

FOURTH AMENDMENT AGREEMENT

FOURTH AMENDMENT AGREEMENT dated as of February 7, 2020 (this “Fourth
Amendment”) to the Term Loan Credit Agreement dated as of May 4, 2016 (as
amended by the First Amendment Agreement, dated as of November 14, 2016, as
amended by the Second Amendment Agreement, dated as of August 7, 2017, as
amended and restated by the Third Amendment Agreement, dated as of February 8,
2018, and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time and immediately prior to the Fourth
Amendment Effective Date (as defined below), the “Credit Agreement”), among PQ
Corporation, a Pennsylvania corporation (the “Borrower’), CPQ Midco I
Corporation, a Delaware corporation (“Holdings”), the Guarantors, Citibank,
N.A., as the Replacement Lender (as defined below), and Credit Suisse AG, Cayman
Islands Branch, as administrative agent (the “Administrative Agent”) (on behalf
of itself and on behalf of all Consenting Lenders (which such Consenting Lenders
constitute the Required Lenders)) and as collateral agent.

A.    Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement (as defined below). Citi,
Credit Suisse Loan Funding LLC (“CSLF” and together with its affiliates, “Credit
Suisse”), Morgan Stanley Senior Funding, Inc. (“MS”), JPMorgan Chase Bank, N.A.
(“JPMCB”), Jefferies Finance LLC (“Jefferies”), Goldman Sachs Bank USA (“GS”),
Deutsche Bank Securities Inc. (“DBSI”), KeyBanc Capital Markets Inc. (“KeyBanc”)
and BofA Securities Inc. (“BofA”, and together with Citi, Credit Suisse, MS,
JPMCB, Jefferies, GS, DBSI and KeyBanc, the “Repricing Arrangers”) is acting as
a joint lead arranger and joint bookrunner in connection with this Fourth
Amendment. For purposes of this Fourth Amendment, “Citi” shall mean Citigroup
Global Markets Inc., Citibank, N.A., Citicorp North America, Inc. and/or any of
their affiliates as Citi shall determine to be appropriate to provide the
services contemplated herein.

B.    Pursuant to Section 9.02 of the Credit Agreement, the Borrower has
requested that the Credit Agreement be amended to, among other things:
(a) reduce the Applicable Rate with respect to all Tranche B-1 Term Loans,
(b) extend the Maturity Date of the Tranche B-1 Term Loans and (c) make certain
other changes as more fully set forth herein.

C.    Each Term Lender under the Credit Agreement immediately prior to the
Fourth Amendment Effective Date (as defined below) (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this Fourth Amendment in
the form of the Lender Consent attached hereto as Exhibit A and posted on
Intralinks on January 28, 2020 (the “Lender Consent”) and selects Option A
thereunder (the “Continuing Term Lenders”) will be deemed to have irrevocably
agreed and consented to the terms of this Fourth Amendment and the Amended
Credit Agreement.

D.    Each Existing Term Lender that executes and delivers a Lender Consent and
selects Option B thereunder (the “Non-Continuing Term Lenders” and, together
with the Continuing Term Lenders, the “Consenting Term Lenders”) (i) will be
deemed to have irrevocably agreed and consented to the terms of this Fourth
Amendment and the Amended Credit Agreement and (ii) shall sell all of its
existing Tranche B-1 Term Loans as further set forth in this Amendment.

E.    Each Existing Term Lender that fails to execute and return a Lender
Consent by 12:00 p.m. (New York City time), on February 4, 2020 (the “Consent
Deadline”) (each, a “Non-Consenting Term Lender”) shall, in accordance with
Section 2.19(b)(iv) of the Credit Agreement, assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.05 of the Credit Agreement), all of its interests, rights and
obligations under the Credit Agreement to the Replacement Lender (as defined
below) (who is an Eligible Assignee, as required by Section 2.19(b)(iv) of the
Credit Agreement) who shall assume such obligations pursuant to a Master
Assignment and Assumption



--------------------------------------------------------------------------------

Agreement in the form attached hereto as Exhibit B (the “Assignment and
Assumption”) as further set forth in this Amendment.

F.    By executing and delivering a signature page to this Fourth Amendment, the
Administrative Agent will be deemed upon the Fourth Amendment Effective Date to
have irrevocably agreed to the terms of this Fourth Amendment and the Amended
Credit Agreement.

G.    To accomplish the foregoing, the Borrower and the Administrative Agent (on
behalf of itself and on behalf of all Consenting Lenders (which such Consenting
Lenders constitute the Required Lenders)) are willing to amend the Credit
Agreement as set forth below (the Credit Agreement as amended by this Fourth
Amendment, the “Amended Credit Agreement”).

H.    The amendments to the Credit Agreement set forth below are each subject to
the satisfaction of the conditions precedent to effectiveness referred to herein
and shall become effective as provided herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. The Borrower and the Administrative
Agent (on behalf of itself and on behalf of the Consenting Lenders (which such
Lenders constitute the Required Lenders)) agree that, upon the satisfaction or
waiver of the conditions precedent set forth in Section 4, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Amended Credit Agreement attached as
Exhibit C hereto.

SECTION 2. Continuation of Existing Tranche B-1 Term Loans; Non-Consenting
Lenders; Other Terms and Agreements.

(a) Continuing Lenders. Each Existing Term Lender selecting Option A on the
Lender Consent hereby consents and agrees to this Amendment.

(b) Non-Continuing Term Lenders. Each Existing Term Lender selecting Option B on
the Lender Consent hereto hereby consents and agrees (subject to the
effectiveness of the assignment referred to in the following clause (ii)) to
(i) this Amendment and (ii) sell the entire principal amount of its existing
Term Loans via an assignment on the Fourth Amendment Effective Date pursuant to
the Assignment and Assumption. By executing a Lender Consent and selecting
Option B, each Non-Continuing Term Lender shall be deemed to have executed a
counterpart to the Assignment and Assumption to give effect, solely upon the
consent and acceptance by the Replacement Lender, to the assignment described in
the immediately preceding sentence.

(c) Non-Consenting Term Lenders. The Borrower hereby gives notice to each
Non-Consenting Term Lender that, upon receipt of Lender Consents from the
Existing Term Lenders constituting the Required Lenders and Lenders holding more
than 50% of the aggregate outstanding principal amount of the Term Loans
immediately prior to the Fourth Amendment Effective Date, if such Non-Consenting
Term Lender has not executed and delivered a Lender Consent on or prior to the
Consent Deadline, such Non-Consenting Term Lender shall, pursuant to
Section 2.19(b)(iv) of the Credit Agreement, execute or be deemed to have
executed a counterpart of the Assignment and Assumption and shall in accordance
therewith sell its existing Tranche B-1 Terms Loans as specified in the
Assignment and

 

2



--------------------------------------------------------------------------------

Assumption. Pursuant to the Assignment and Assumption, each Non-Consenting Term
Lender shall sell and assign the principal amount of its existing Tranche B-1
Term Loans as set forth in the Assignment and Assumption, as such Assignment and
Assumption is completed by the Administrative Agent on or prior to the Fourth
Amendment Effective Date, to Citibank, N.A., as assignee (in such capacity the
“Replacement Lender”) under such Assignment and Assumption, solely upon the
consent and acceptance by the Replacement Lender. The Replacement Lender shall
be deemed to have consented to this Amendment with respect to such purchased
Tranche B-1 Term Loans at the time of such assignment.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Fourth Amendment, the Borrower and each Guarantor represents and
warrants to each of the Lenders, and the Administrative Agent that, as of the
Fourth Amendment Effective Date:

(a) the execution, delivery and performance of this Fourth Amendment are within
each applicable Loan Party’s corporate or other organizational power and have
been duly authorized by all necessary corporate or other organizational action
on the part of each such Loan Party;

(b) this Fourth Amendment has been duly executed and delivered by each Loan
Party and is a legal, valid and binding obligation of such Loan Party;
enforceable in accordance with its terms, subject to the Legal Reservations;

(c) the execution and delivery of this Fourth Amendment by each Loan Party party
hereto and the performance by each Loan Party hereof do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority except (i) such as have been obtained or made and are in
full force and effect, (ii) in connection with the Perfection Requirements and
(iii) such consents, approvals, registrations or filings or other actions the
failure to obtain or make which could not reasonably be expected to have a
Material Adverse Effect; and

(d) the representations and warranties set forth in Article III of the Amended
Credit Agreement and each other Loan Document are true and correct in all
material respects on and as of the Fourth Amendment Effective Date, with the
same force and effect as though made on and as of such date, except to the
extent such representations and warranties specifically refer to a given date or
period, in which case such representations and warranties were true and correct
in all material respects on an as of such date or period; provided that, any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language are true and correct (after giving effect to
any qualification therein) in all respects as of such respective dates.

SECTION 4. Conditions to Effectiveness of this Fourth Amendment.

(a) This Fourth Amendment shall become effective on the date (the “Fourth
Amendment Effective Date”) on which:

(i) The Administrative Agent shall have received duly executed and delivered
counterparts of this Fourth Amendment that, when taken together, bear the
signatures of the Borrower, Holdings, the Administrative Agent (on its behalf,
and on behalf of the Consenting Lenders (which such Consenting Lenders
constitute the Required Lenders)) and all Guarantors;

(ii) (A) Each of the representations and warranties set forth in Section 3 shall
be true and correct in all material respects on and as of the Fourth Amendment
Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties specifically refer to a
given date or period, in which case such representations and warranties shall
have been true and correct in all material respects on and as of such date or

 

3



--------------------------------------------------------------------------------

period; provided that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language are true and
correct (after giving effect to any qualification therein) in all respects as of
such respective dates and (B) no Default or Event of Default has occurred and is
continuing both before and immediately after giving effect to the transactions
contemplated hereby;

(iii) The Administrative Agent shall have received a customary written opinion
of (a) Ropes & Gray LLP, special counsel for the Loan Parties, dated as of the
Fourth Amendment Effective Date and addressed to the Administrative Agent and
the Lenders and (b) Babst, Calland, Clements and Zomnir, P.C., special counsel
for the Borrower and any Guarantors organized under the laws of Pennsylvania,
dated as of the Fourth Amendment Effective Date and addressed to the
Administrative Agent and the Lenders;

(iv) The Administrative Agent shall have received:

(1)    a certificate of the secretary or assistant secretary (or equivalent
officer) on behalf of each Loan Party dated the Fourth Amendment Effective Date,
certifying (A) that either (x) attached thereto is a true and complete copy of
each Organizational Document of such Loan Party and, with respect to the
articles or certificate of incorporation or organization (or similar document)
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization or (y) the Organizational Documents of
such Loan Party last delivered to the Administrative Agent have not been amended
and are in full force and effect, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of this Fourth
Amendment and any other Loan Documents executed in connection with this Fourth
Amendment to which such person is a party and, in the case of the Borrower, the
Borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect as of the date of such
certificate, and (C) as to the incumbency and specimen signature of each officer
or authorized person executing this Fourth Amendment and any other Loan Document
executed in connection with this Fourth Amendment or any other document
delivered in connection herewith on behalf of such Loan Party (together with a
certificate of another officer or authorized person as to the incumbency and
specimen signature of the officer or authorized person executing the certificate
in this clause (i));

(2)    to the extent applicable, a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State (or other
applicable Governmental Authority) of its jurisdiction of organization; and

(3)    a certificate dated the Fourth Amendment Effective Date and signed by a
Responsible Officer of the Borrower, confirming compliance with the condition
precedent set forth in Section 4(a)(ii);

(v) The Borrower shall have, concurrently with the Fourth Amendment Effective
Date (A) paid all accrued and unpaid interest and other amounts on the aggregate
principal amount of the Tranche B-1 Term Loans and (B) paid to all Term Lenders
holding Tranche B-1 Term Loans immediately prior to the Fourth Amendment
Effective Date that are not party to this Fourth Amendment, if any, all
indemnities, cost reimbursements and other Obligations (as defined below), if
any, then due and owing to such Term Lenders under the Loan Documents (prior to
the effectiveness of this Fourth Amendment) and of which the Borrower has been
notified; and

 

4



--------------------------------------------------------------------------------

(vi) The Repricing Arrangers shall have received all fees and other amounts due
and payable on or prior to the Fourth Amendment Effective Date, including, to
the extent invoiced, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document or other agreement with the Borrower relating to the
transactions contemplated hereby.

SECTION 5. Post-Closing Matters.

The Borrower shall and shall cause each Guarantor to within 60 days after the
Fourth Amendment Effective Date (or such longer period as the Administrative
Agent may determine in its reasonable discretion) (and which requirements may be
waived by the Administrative Agent in its reasonable discretion):

(a) execute, deliver and file amendments to the Mortgages existing prior to the
Fourth Amendment Effective Date in a form acceptable to the Administrative
Agent, together with such title endorsements as are reasonably required to give
effect thereto in a form acceptable to the Administrative Agent, together with
(x) such owner’s title affidavits as may be reasonably required by the title
insurer in substantially the form previously accepted by the title insurer with
respect to such Mortgages, including therein any so-called “no-change” survey
affidavit and (y) any documents required in connection with the recording of
such mortgage amendments and issuance of such endorsements;

(b) to the extent reasonably requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the amendments to the
Mortgages described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent; and

(c) deliver to the Administrative Agent a completed standard “life of loan”
flood hazard determination form for each property encumbered by a Mortgage, and
if the property is located in an area designated by the U.S. Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards, (i) a notification to the Borrower (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) created by the U.S. Congress pursuant
to the National Flood Insurance Act of 1968, the Flood Disaster Protection Act
of 1973, the National Flood Insurance Reform Act of 1994 and the Flood Insurance
Reform Act of 2004 is not available because the applicable community does not
participate in the NFIP, (ii) documentation evidencing the Borrower’s receipt of
the Borrower Notice (e.g., countersigned Borrower Notice, return receipt of
certified U.S. Mail, or overnight delivery), and (iii) if Borrower Notice is
required to be given and flood insurance is available in the community in which
the property is located, a copy of one of the following: the flood insurance
policy, the Borrower’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to the
Administrative Agent.

SECTION 6. Effect of Amended Credit Agreement.

(a) Except as expressly set forth herein or in the Amended Credit Agreement,
this Fourth Amendment and the Amended Credit Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Administrative Agent under the Credit
Agreement, the Amended Credit Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
Amended Credit Agreement or any other provision of the Credit Agreement, the
Amended Credit Agreement or of any other Loan Document, all of which are
ratified and

 

5



--------------------------------------------------------------------------------

affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower, any Guarantor or any other
Person to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement, the Amended Credit Agreement or any other Loan Document in
similar or different circumstances.

(b) On the Fourth Amendment Effective Date, the Credit Agreement shall be
amended as set forth in Section 1 above. The parties hereto acknowledge and
agree that (i) this Fourth Amendment, the Amended Credit Agreement, any other
Loan Document or other document or instrument executed and delivered in
connection herewith do not constitute a novation, or termination of the
obligations of the Borrower and the Guarantors under the Loan Documents,
including, without limitation, the Credit Agreement and the Security Agreement,
as in effect prior to the Fourth Amendment Effective Date (collectively, the
“Obligations”) and (ii) such Obligations are in all respects continuing (as
amended by this Fourth Amendment) with only the terms thereof being modified to
the extent provided in this Fourth Amendment, and the Borrower and each
Guarantor reaffirm such Obligations, including in respect of any guaranties of,
and any pledges of collateral securing, such Obligations, including all Tranche
B-1 Term Loans. Upon the satisfaction of the conditions precedent set forth in
Section 4 of this Fourth Amendment, the provisions of this Fourth Amendment will
become effective and binding upon, and enforceable against, the Borrower, the
Administrative Agent and the Lenders.

(c) This Fourth Amendment shall constitute a Loan Document for all purposes
under the Amended Credit Agreement and shall be administered and construed
pursuant to the terms of the Amended Credit Agreement.

SECTION 7. Counterparts. This Fourth Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4. Delivery
of an executed signature page to this Fourth Amendment by facsimile or other
electronic transmission (including “pdf”) shall be as effective as delivery of a
manually signed counterpart of this Fourth Amendment.

SECTION 8. Reaffirmation; Other Agreements. Subject to any limitations on its
obligations expressly stated in the Loan Documents to which it is a party,
Holdings, the Borrower and each Loan Party, as of the Fourth Amendment Effective
Date, (i) acknowledges and agrees that all of its obligations under the
Guarantees set out in the Loan Guaranty and any other guaranties in the Loan
Documents to which it is a party are reaffirmed and remain in full force and
effect on a continuous basis as and to the extent provided in the Loan
Documents, (ii) reaffirms each Lien granted by each Loan Party to the
Administrative Agent for the benefit of the Secured Parties and reaffirms the
Guarantees made pursuant to the Loan Guaranty as and to the extent provided in
the Loan Documents and (iii) acknowledges and agrees that the grants of security
interests by and the Guarantees of the Loan Parties contained in the Loan
Guaranty, the Security Agreement, the Mortgages and the other Collateral
Documents are, and shall remain, in full force and effect after giving effect to
this Fourth Amendment and secure the payment and performance of the Obligations
(as the Obligations are hereafter amended, modified, extended or replaced from
time to time) as and to the extent provided in the Loan Documents. Nothing
contained in this Fourth Amendment shall be construed as substitution or
novation of the obligations outstanding under the Credit Agreement or the other
Loan Documents, which shall remain in full force and effect, except to any
extent modified hereby. Each of Holdings and each Subsidiary Guarantor
acknowledges and agrees that (i) notwithstanding the conditions to effectiveness
set forth in this Fourth Amendment, such Loan Party is not required by the terms
of the Credit Agreement, the Amended Credit Agreement or any other Loan Document
to consent to the amendment to the Credit Agreement effected pursuant to this
Fourth Amendment and (ii) nothing in the Credit Agreement, the Amended Credit
Agreement, this Fourth

 

6



--------------------------------------------------------------------------------

Amendment or any Loan Document shall be deemed to require the consent of such
Loan Party to any future amendments to the Amended Credit Agreement.

SECTION 9. Applicable Law. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Headings. Headings used herein are for convenience of reference
only, are not part of this Fourth Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this Fourth
Amendment.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective officers as of the day and year first above
written.

PQ CORPORATION as Borrower By:  

/s/ Joseph S. Koscinski

  Name: Joseph S. Koscinski   Title: Vice President, Secretary and   General
Counsel CPQ MIDCO I CORPORATION as Holdings By:  

/s/ Joseph S. Koscinski

  Name: Joseph S. Koscinski   Title: President and Secretary COMMERCIAL RESEARCH
ASSOCIATES, INC. DELPEN CORPORATION PQ INTERNATIONAL HOLDINGS II INC. PQ EXPORT
COMPANY PQ SYSTEMS INCORPORATED PHILADELPHIA QUARTZ COMPANY as Guarantors By:  

/s/ Joseph S. Koscinski

  Name: Joseph S. Koscinski   Title: Vice President and Secretary PQ
INTERNATIONAL, INC. as a Guarantor By:  

/s/ Joseph S. Koscinski

  Name: Joseph S. Koscinski   Title: President and Secretary ECO SERVICES
OPERATIONS CORP.

[Signature Page to PQ Fourth Amendment Agreement]



--------------------------------------------------------------------------------

POTTERS INDUSTRIES, LLC as Guarantors By:  

/s/ Joseph S. Koscinski

  Name: Joseph S. Koscinski   Title: Vice President, General Counsel   and
Secretary POTTERS INDUSTRIES HOLDING, INC. as a Guarantor By:  

/s/ Joseph S. Koscinski

  Name: Joseph S. Koscinski   Title: Secretary SAJB HOLDING COMPANY, LLC as a
Guarantor By:  

/s/ Joseph S. Koscinski

  Name: Joseph S. Koscinski   Title: Secretary and Vice President POTTERS
HOLDINGS II, L.P. as a Guarantor By: POTTERS HOLDINGS II GP, LLC, its general
partner By:  

/s/ Joseph S. Koscinski

  Name: Joseph S. Koscinski   Title: Secretary and Vice President

[Signature Page to PQ Fourth Amendment Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED BY: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Authorized Signatory By:  

/s/ Brady Bingham

Name:   Brady Bingham Title:   Authorized Signatory

[Signature Page to PQ Fourth Amendment Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Replacement Lender

By:  

/s/ Kirkwood Roland

Name:   Kirkwood Roland Title:   Vice President

[Signature Page to PQ Fourth Amendment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Lender Consent

[See Attached.]



--------------------------------------------------------------------------------

Lender Consent

 

[NAME OF TERM LENDER], as a Term Lender By  

 

Name:   Title:  

[[For Term Lenders requiring a second signature block]

By  

 

Name:   Title:]  

PROCEDURE FOR TERM LENDERS:

The above-named Term Lender elects to:

OPTION A — CONSENT TO AMENDMENT AND CONTINUATION OF ALL EXISTING TRANCHE B-1
TERM LOANS: ☐ Consent and agree to this Amendment and continue as a Term Lender
under the Amended Credit Agreement after giving effect to the Amendment.

OPTION B — CONSENT TO AMENDMENT ONLY: ☐ Consent to the Amendment and agree to
sell all of its existing Tranche B-1 Term Loans to the Replacement Lender
pursuant to the Assignment and Assumption.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Master Assignment and Assumption

[See Attached.]



--------------------------------------------------------------------------------

FORM OF

MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

This Master Assignment and Assumption Agreement (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between each Assignor identified in item 1 below (each, an
“Assignor”) and the Assignee identified in item 2 below (the “Assignee”). It is
understood and agreed that the rights and obligations of each of the Assignors
hereunder are several and not joint. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the applicable Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the applicable
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount identified opposite such Lender’s name on
Schedule I hereto under the caption “Loans held immediately prior to the
Effective Date”, and (ii) to the extent permitted to be assigned under
applicable Requirements of Law, all claims, suits, causes of action and any
other right of the applicable Assignor (in its capacity as a Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). In the case where
the Assigned Interest covers all of an Assignor’s rights and obligations under
the Credit Agreement, such Assignor shall cease to be a party thereto but shall
continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 of
the Credit Agreement with respect to facts and circumstances occurring on or
prior to the Effective Date and subject to its obligations hereunder and under
Section 9.13 of the Credit Agreement. Such sale and assignment is (i) subject to
acceptance and recording thereof in the Register by the Administrative Agent
pursuant to Section 9.05(b)(v) of the Credit Agreement, (ii) without recourse to
any Assignor and (iii) except as expressly provided in this Assignment and
Assumption, without representation or warranty by such Assignor.



--------------------------------------------------------------------------------

1.    Assignor:     Each person identified on Schedule I hereto

2.    Assignee:     Citibank, N.A.

3.    Borrower:     PQ Corporation

4.    Administrative Agent:     Credit Suisse AG, Cayman Islands Branch, as
administrative agent under the Credit Agreement

5.    Credit Agreement: That certain Term Loan Credit Agreement, dated as of
May 4, 2016, as amended by the First Amendment Agreement, dated as of
November 14, 2016, as amended by the Second Amendment Agreement, dated as of
August 7, 2017, as amended and restated by the Third Amendment Agreement, dated
as of February 8, 2018, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time and immediately prior to
the date hereof, the “Credit Agreement”), by and among, PQ Corporation, a
Pennsylvania corporation (the “Borrower”), CPQ Midco I Corporation, a Delaware
corporation, the Lenders from time to time party thereto, Credit Suisse AG,
Cayman Islands Branch, in its capacities as administrative agent and collateral
agent for the Lenders.

Effective Date: [●] [●], 20[●] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

6.    THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO ANY DISQUALIFIED
INSTITUTION WITHOUT OBTAINING THE REQUIRED CONSENT OF THE BORROWER OR, TO THE
EXTENT THE BORROWER’S CONSENT IS REQUIRED UNDER SECTION 9.05 OF THE CREDIT
AGREEMENT, TO ANY OTHER PERSON, SHALL BE NULL AND VOID, AND THE BORROWER SHALL
BE ENTITLED TO SEEK SPECIFIC PERFORMANCE TO UNWIND ANY SUCH ASSIGNMENT IN
ADDITION TO INJUNCTIVE RELIEF OR ANY OTHER REMEDIES AVAILABLE TO THE BORROWER AT
LAW OR IN EQUITY.

[Signature Page Follows]



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNEE

[CITIBANK, N.A.]

By:  

 

  Name:   Title:

Consented to and Accepted:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

Consented to and Accepted:

PQ CORPORATION, as Borrower

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

1.    Representations and Warranties.

1.1    Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest transferred by it hereunder,
(ii) such Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) its Commitment, and the outstanding balances of its Loans,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth herein, and (iv) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b) makes
no representation or warranty and assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto (other than this Assignment and Assumption)
or any collateral thereunder, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Restricted Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by Holdings, the
Borrower, any of its Restricted Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.

1.2    Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder and (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements referred to in Section 4.01(c) or the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) it has examined the list of Disqualified Institutions and
it is not (A) a Disqualified Institution or (B) an Affiliate of a Disqualified
Institution and (vi) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.17 of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the applicable Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.



--------------------------------------------------------------------------------

SCHEDULE I

Loans

 

ASSIGNOR

   Loans held immediately
prior to the Effective
Date      Loans held immediately
following the Effective
Date      $  [        ]      $ —        $ [        ]      $ —    

[Additional pages shall be attached hereto at the discretion of the
Administrative Agent, to the extent deemed necessary or advisable by
Administrative Agent to reflect calculation of amounts and percentages of
assignments]



--------------------------------------------------------------------------------

EXHIBIT C

Amended Credit Agreement

[See Attached.]



--------------------------------------------------------------------------------

Execution Version

EXHIBIT AC

AMENDED AND RESTATED

TERM LOAN CREDIT AGREEMENT

Dated as of May 4, 2016

as amended and restated as of

February 87, 20182020

among

PQ CORPORATION,

as the Borrower,

CPQ MIDCO I CORPORATION,

as Holdings,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent

and

CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC,

MORGAN STANLEY SENIOR FUNDING, INC., JPMORGAN CHASE BANK, N.A.,

JEFFERIES FINANCE LLC, GOLDMAN SACHS LENDING PARTNERS LLC,

DEUTSCHE BANK SECURITIES INC., and KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers

and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1

DEFINITIONS

 

Section 1.01

  

Defined Terms

     2  

Section 1.02

  

Classification of Loans and Borrowings

     5556  

Section 1.03

  

Terms Generally

     56  

Section 1.04

  

Accounting Terms; GAAP

     56  

Section 1.05

  

Effectuation of Transactions

     5758  

Section 1.06

  

Timing of Payment of Performance

     58  

Section 1.07

  

Times of Day

     58  

Section 1.08

  

Currency Generally

     58  

Section 1.09

  

Cashless Rollovers

     59  

Section 1.10

  

Certain Calculations and Tests

     59  

Section 1.11

  

Rounding

     60  

Section 1.12

  

Divisions

     60  

ARTICLE 2

THE CREDITS

 

Section 2.01

   Commitments      61  

Section 2.02

   Loans and Borrowings      61  

Section 2.03

   Requests for Borrowings      62  

Section 2.04

   Reserved      63  

Section 2.05

   Reserved      63  

Section 2.06

   Reserved      63  

Section 2.07

   Funding of Borrowings      63  

Section 2.08

   Type; Interest Elections      63  

Section 2.09

   Termination and Reduction of Commitments      65  

Section 2.10

   Repayment of Loans; Evidence of Debt      65  

Section 2.11

   Prepayment of Loans      66  

Section 2.12

   Fees      70  

Section 2.13

   Interest      70  

Section 2.14

   Alternate Rate of Interest      71  

Section 2.15

   Increased Costs      7172  

Section 2.16

   Break Funding Payments      7273  

Section 2.17

   Taxes      7374  

Section 2.18

   Payments Generally; Allocation of Proceeds; Sharing of Payments      7678  

Section 2.19

   Mitigation Obligations; Replacement of Lenders      7879  

Section 2.20

   Illegality      7981  

Section 2.21

   Defaulting Lenders      8081  

Section 2.22

   Incremental Facilities      8182  

Section 2.23

   Extensions of Loans and Additional Revolving Commitments      8485  

 

-i-



--------------------------------------------------------------------------------

          Page      ARTICLE 3       REPRESENTATIONS AND WARRANTIES   

Section 3.01

   Organization; Powers      8788  

Section 3.02

   Authorization; Enforceability      8788  

Section 3.03

   Governmental Approvals; No Conflicts      8789  

Section 3.04

   Financial Condition; No Material Adverse Effect      8789  

Section 3.05

   Properties      8889  

Section 3.06

   Litigation and Environmental Matters      8890  

Section 3.07

   Compliance with Laws      8990  

Section 3.08

   Investment Company Status      8990  

Section 3.09

   Taxes      8990  

Section 3.10

   ERISA      8990  

Section 3.11

   Disclosure      8991  

Section 3.12

   Solvency      9091  

Section 3.13

   Capitalization and Subsidiaries      9091  

Section 3.14

   Security Interest in Collateral      9091  

Section 3.15

   Labor Disputes      9092  

Section 3.16

   Federal Reserve Regulations      9092  

Section 3.17

   Economic and Trade Sanctions and Anti-Corruption Laws      9092      ARTICLE
4       CONDITIONS   

Section 4.01

   Closing Date      9192      ARTICLE 5       AFFIRMATIVE COVENANTS   

Section 5.01

   Financial Statements and Other Reports      9495  

Section 5.02

   Existence      9697  

Section 5.03

   Payment of Taxes      9698  

Section 5.04

   Maintenance of Properties      9798  

Section 5.05

   Insurance      9798  

Section 5.06

   Inspections      9798  

Section 5.07

   Maintenance of Book and Records      9899  

Section 5.08

   Compliance with Laws      9899  

Section 5.09

   Environmental      9899  

Section 5.10

   Designation of Subsidiaries      99100  

Section 5.11

   Use of Proceeds      99101  

Section 5.12

   Covenant to Guarantee Obligations and Give Security      100101  

Section 5.13

   Maintenance of Ratings      101102  

Section 5.14

   Post-Closing Matters      101102  

Section 5.15

   Further Assurances      101103  

 

-ii-



--------------------------------------------------------------------------------

          Page      ARTICLE 6       NEGATIVE COVENANTS   

Section 6.01

   Indebtedness      102103  

Section 6.02

   Liens      107109  

Section 6.03

   No Further Negative Pledges      111112  

Section 6.04

   Restricted Payments; Certain Payments of Indebtedness      112114  

Section 6.05

   Restrictions on Subsidiary Distributions      117118  

Section 6.06

   Investments      118120  

Section 6.07

   Fundamental Changes; Disposition of Assets      122123  

Section 6.08

   Sale and Lease-Back Transactions      125127  

Section 6.09

   Transactions with Affiliates      126127  

Section 6.10

   Conduct of Business      127129  

Section 6.11

   Amendments or Waivers of Organizational Documents      128129  

Section 6.12

   Amendments of or Waivers with Respect to Restricted Debt      128129  

Section 6.13

   Fiscal Year      128129  

Section 6.14

   Permitted Activities of Holdings      128129     

ARTICLE 7

 

EVENTS OF DEFAULT

  

Section 7.01

   Events of Default      129131     

ARTICLE 8

 

THE ADMINISTRATIVE AGENT

 

ARTICLE 9

 

MISCELLANEOUS

  

Section 9.01

   Notices      139141  

Section 9.02

   Waivers; Amendments      142143  

Section 9.03

   Expenses; Indemnity      147149  

Section 9.04

   Waiver of Claim      149150  

Section 9.05

   Successors and Assigns      149151  

Section 9.06

   Survival      157158  

Section 9.07

   Counterparts; Integration; Effectiveness      157159  

Section 9.08

   Severability      157159  

Section 9.09

   Right of Setoff      157159  

Section 9.10

   Governing Law; Jurisdiction; Consent to Service of Process      158159  

Section 9.11

   Waiver of Jury Trial      159160  

Section 9.12

   Headings      159161  

Section 9.13

   Confidentiality      159161  

Section 9.14

   No Fiduciary Duty      160162  

Section 9.15

   Several Obligations      161162  

Section 9.16

   USA PATRIOT Act      161162  

Section 9.17

   Disclosure      161163  

Section 9.18

   Appointment for Perfection      161163  

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 9.19

   Interest Rate Limitation      161163  

Section 9.20

   Acknowled      161163  

Section 9.21

   Conflicts      162164  

Section 9.22

   Release of Guarantors      162164  

Section 9.23

   Certain ERISA Matters.      162164  

Section 9.24

   Amendment and Restatement      164166  

Section 9.25

   Acknowledgement Regarding Any Supported QFCs      166  

SCHEDULES:

 

Schedule 1.01(a)    —    Commitment Schedule Schedule 1.01(b)    —    Mortgages
Schedule 1.01(c)    —    Specified Lease Transactions Schedule 3.05    —    Fee
Owned Real Estate Assets Schedule 3.13    —    Subsidiaries Schedule 5.10    —
   Unrestricted Subsidiaries Schedule 6.01    —    Existing Indebtedness
Schedule 6.02    —    Existing Liens Schedule 6.06    —    Existing Investments
Schedule 6.08    —    Sale and Leaseback Transactions Schedule 9.01    —   
Borrower’s Website Address for Electronic Delivery EXHIBITS:       Exhibit A-1
   —    Form of Assignment and Assumption Exhibit A-2    —    Form of Affiliated
Lender Assignment and Assumption Exhibit B    —    Form of Borrowing Request
Exhibit C    —    Form of Compliance Certificate Exhibit D    —    Form of
Interest Election Request Exhibit E    —    Form of Perfection Certificate
Exhibit F    —    Form of Perfection Certificate Supplement Exhibit G    —   
Form of Promissory Note Exhibit H-1    —    Form of Trademark Security Agreement
Exhibit H-2    —    Form of Patent Security Agreement Exhibit H-3    —    Form
of Copyright Security Agreement Exhibit I    —    Form of Guaranty Agreement
Exhibit J    —    Form of Security Agreement Exhibit K-1    —    Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit K-2    —    Form of U.S. Tax
Compliance Certificate (For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit K-3    —    Form of U.S. Tax
Compliance Certificate (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit K-4    —    Form of U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes) Exhibit L    —    Form of Solvency Certificate Exhibit M    —   
Form of Global Intercompany Note

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

TERM LOAN CREDIT AGREEMENT, dated as of May 4, 2016, andas amended and restated
as of February 8, 2018, and as further amended and restated as of February 7,
2020 (this “Agreement”), by and among PQ Corporation, a Pennsylvania corporation
(“Borrower”), CPQ Midco I Corporation, a Delaware corporation (“Holdings”), the
Lenders from time to time party hereto and Credit Suisse AG, Cayman Island
Branch (“Credit Suisse”), in its capacities as administrative agent and
collateral agent for the Lenders (the “Administrative Agent”); with Citigroup
Global Markets Inc. (“Citi”), Credit Suisse, Morgan Stanley Senior Funding,
Inc., JPMorgan Chase Bank, N.A., Jefferies Finance LLC, Goldman Sachs Lending
Partners LLC, Deutsche Bank Securities Inc. and KeyBanc Capital Markets Inc., as
joint lead arrangers and joint bookrunners (in such capacities, collectively,
the “Arrangers”).

RECITALS

A.    The Borrower, Holdings, the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent, are party to that certain Term Loan
Credit Agreement, dated as of May 4, 2016 (as amended by the First Amendment (as
hereinafter defined) and the Second Amendment (as hereinafter defined), the
“Original Credit Agreement”), pursuant to which the Lenders made certain loans
and other extensions of credit to the Borrower.

B.    On the Closing Date, in connection with the Transactions (as defined in
the Original Credit Agreement”), (i) the Lenders extended credit to the Borrower
in the form of (a) a Dollar tranche of Tranche B-1 Term Loans (as hereinafter
defined) in an aggregate principal amount of $900,000,000 and (b) a Euro tranche
of Tranche B-2 Term Loans (as hereinafter defined) in an aggregate principal
amount of €265,000,000 and (ii) the Borrower (a) issued the 2022 Senior Secured
Notes (as hereinafter defined) in an aggregate principal amount equal to
$625,000,000 under the 2022 Senior Secured Note Documents (as hereinafter
defined), (b) issued the 2022 Senior Unsecured Notes (as defined in the Original
Credit Agreement) in an aggregate principal amount equal to $525,000,000 under
the 2022 Senior Unsecured Note Documents (as defined in the Original Credit
Agreement), and (c) entered into an asset based credit facility under the ABL
Credit Agreement (as hereinafter defined) with commitments in an aggregate
amount of $200,000,000, subject to increase as provided therein, in each case
the proceeds of which were used to finance a portion of the Refinancing and the
other Transactions (as defined in the Original Credit Agreement).

C.    On the Closing Date, pursuant to the terms of the Reorganization
Agreement, the Borrower and the other parties thereto consummated a series of
steps to reorganize and combine the businesses of the Borrower and certain of
its affiliates and Eco Services Operations LLC, a Delaware limited liability
company (“Eco Services”) and certain of its affiliates, and in connection
therewith (a) Eco Services Intermediate Holdings LLC, a Delaware limited
liability company and direct parent of Eco Services, merged with and into PQ
Holdings Inc., pursuant to which PQ Holdings Inc. continued as the surviving
corporation (the “First PQ/Eco Merger”), (b) immediately following the First
PQ/Eco Merger, PQ Holdings Inc. contributed and assigned to Holdings, and
Holdings accepted such contribution and assignment of, PQ Holdings Inc.’s
membership interests in Eco Services (the “PQ Holdings Contribution”), (c)
immediately following the PQ Holdings Contribution, Eco Services merged with and
into the Borrower, pursuant to which the Borrower continued as the surviving
corporation (the “Second PQ/Eco Merger”), and (d) following the Second PQ/Eco
Merger, the Borrower contributed and assigned to Eco Services Operations Corp.,
a Delaware corporation, and Eco Services Operations Corp. assumed, all of the
assets and liabilities of the Borrower that were formerly assets or liabilities
of Eco Services prior to the Second PQ/Eco Merger (the “Eco Contribution”).



--------------------------------------------------------------------------------

D.    On the Third Amendment Effective Date, the Original Credit Agreement was
amended and restated (such amended and restated credit agreement, the “Amended
Credit Agreement”) to (i) reduce the Applicable Margin with respect to the
Tranche B-1 Term Loans, (ii) reflect the repayment in full of the Tranche B-2
Term Loans and (iii) make certain other changes as reflected in the Amended
Credit Agreement.

DE.     This Agreement restates, supersedes and replaces the OriginalAmended
Credit Agreement in its entirety. The parties hereto agree that, after giving
effect to the transactions contemplated by the ThirdFourth Amendment, (i) the
Obligations of the Borrower and the other Loan Parties outstanding under the
OriginalAmended Credit Agreement and the other Loan Documents as of the
ClosingThird Amendment Effective Date shall remain outstanding and constitute
continuing Obligations (and this Agreement shall not be deemed to evidence or
result in a substitution, novation or repayment and reborrowing of such
Obligations) and (ii) the extensions of credit under the OrignalAmended Credit
Agreement shall be subject to the terms and conditions set forth herein.

E.    The Lenders are willing to extend such credit to the Borrower on the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABL Administrative Agent” means Citi in its capacity as administrative agent
and collateral agent under the ABL Facility Documentation, or any successor
administrative agent and collateral agent under the ABL Facility Documentation.

“ABL Collateral” means “ABL Priority Collateral” as defined in the ABL
Intercreditor Agreement.

“ABL Credit Agreement” means that certain ABL Credit Agreement, dated as of the
Closing Date, by and among Holdings, the Borrower, the other borrowers and
guarantors party thereto, the lenders party thereto in their capacities as
lenders thereunder and the ABL Administrative Agent and the other agents party
thereto and any amendments, restatements, amendments and restatements,
supplements or modifications thereof.

“ABL Facility” means the credit facility governed by the ABL Credit Agreement
and any Refinancing Indebtedness that refinances or replaces any part of the
loans, notes, guarantees, other credit facilities or commitments thereunder.

“ABL Facility Documentation” means the ABL Facility and all related notes,
collateral documents, letters of credit and guarantees, instruments and
agreements executed in connection therewith, and any appendices, exhibits or
schedules to any of the foregoing (as the same may be in effect from time to
time).

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement dated as of
the Closing Date, by and among the Administrative Agent, the ABL Administrative
Agent, Wells Fargo Bank, National Association, as trustee under the 2022 Senior
Secured Note Indenture and the other parties

 

-2-



--------------------------------------------------------------------------------

thereto from time to time and acknowledged by the Borrower, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“ABL Loans” shall mean the revolving loans under the ABL Facility.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loan” means a Loan bearing interest at a rate determined by reference to
the Alternate Base Rate.

“Acceptable Intercreditor Agreement” means the Intercreditor Agreements, a
Market Intercreditor Agreement or another intercreditor agreement that is
reasonably satisfactory to the Borrower and the Administrative Agent.

“ACH” means automated clearing house transfers.

“Additional Agreement” has the meaning assigned to such term in Article 8.

“Additional Commitments” means any commitments hereunder added pursuant to
Section 2.22, 2.23 or 9.02(c).

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

“Additional Loans” means the Additional Revolving Loans and the Additional Term
Loans.

“Additional Revolving Commitments” means any revolving credit commitment added
pursuant to Section 2.22, 2.23 or 9.02(c)(ii).

“Additional Revolving Facility” means any revolving credit facility added
pursuant to Section 2.22, 2.23 or 9.02(c)(ii).

“Additional Revolving Loans” means any revolving loan made hereunder pursuant to
any Additional Revolving Commitments.

“Additional Term Commitments” means any term commitment added pursuant to
Section 2.22, 2.23 or 9.02(c)(i).

“Additional Term Loans” means any term loan added pursuant to Section 2.22, 2.23
or 9.02(c)(i).

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Questionnaire” means a customary administrative questionnaire in
the form provided by the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, the Borrower or any of their respective
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claim), whether
pending or, to the knowledge of Holdings, the Borrower or any of their
respective Restricted Subsidiaries, threatened in writing, against or affecting
Holdings, the Borrower or any of their respective Restricted Subsidiaries or any
property of Holdings, the Borrower or any of their respective Restricted
Subsidiaries.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of the Sponsor and none of the Administrative Agent, the
Arrangers, any Lender (other than any Affiliated Lender or any Debt Fund
Affiliate) or any of their respective Affiliates shall be considered an
Affiliate of Holdings or any subsidiary thereof. For purposes of the Loan
Documents, Jefferies Finance LLC and its Affiliates shall be deemed to be
“Affiliates” of Jefferies LLC and its Affiliates.

“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, the Borrower
and/or any subsidiary of Holdings.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Borrower.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(iv).

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) to
the extent ascertainable, the Published LIBO Rate (which rate shall be
calculated based upon an Interest Period of one month and shall be determined on
a daily basis) plus 1.00%; provided that for the purpose of this clause (b), the
Published LIBO Rate for any day shall be based on the rate determined on such
day at approximately 11 a.m. (London time) by reference to the rate of interest
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service as determined by the Administrative Agent), (c) the Prime Rate
and (d) solely with respect to Initial Term Loans, 2.00%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Published LIBO Rate, as the case may be, shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Published LIBO Rate, as the case
may be.

“Amended Credit Agreement” has the meaning assigned to such term in the recitals
to this Agreement.

“Applicable Percentage” means, with respect to any Lender for any Class, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Loans and unused Additional Commitments of
such Lender for such Class and the denominator of which is the aggregate
outstanding principal amount of the Loans and unused Commitments of all Lenders
for such

 

-4-



--------------------------------------------------------------------------------

Class; provided that for purposes of Section 2.21 and otherwise herein, when
there is a Defaulting Lender, any such Defaulting Lender’s Commitment shall be
disregarded in the relevant calculations.

“Applicable Rate” means, for any day,

(a)    with respect to Initial Term Loans, the rate per annum applicable to the
relevant Class of Loans set forth below:

 

ABR Spread for
Tranche B-1
Term Loans    LIBO Rate Spread for
Tranche B-1
Term Loans

1.501.25%

   2.502.25%

(b)    with respect to any Additional Loan of any Class, the rate or rates per
annum specified in the applicable Refinancing Amendment, Incremental Facility,
or Extension Amendment.

The Applicable Rate pursuant to clause (a) shall be adjusted quarterly on a
prospective basis on each Adjustment Date based upon the Senior Secured Leverage
Ratio in accordance with the table above; provided that if financial statements
are not delivered when required pursuant to Section 5.01(a) or (b), as
applicable, the “Applicable Rate” shall be the rate per annum set forth above in
Category 1 until such financial statements are delivered in compliance with
Section 5.01(a) or (b), as applicable.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the
Borrower.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a)    the sum of:

(i)    $75,000,000; plus

(ii)    if positive, the CNI Growth Amount; provided that the CNI Growth Amount
shall not be available for any Restricted Payment pursuant to
Section 6.04(a)(iii)(A) unless no Event of Default then exists; plus

(iii)    the amount of any capital contributions or other proceeds of any
issuance of Capital Stock after the Closing Date (other than any amounts
(x) constituting a Cure Amount or an Available Excluded Contribution Amount or
proceeds of an issuance of

 

-5-



--------------------------------------------------------------------------------

Disqualified Capital Stock, (y) received from the Borrower or any Restricted
Subsidiary or (z) incurred from the proceeds of any loan or advance made
pursuant to Section 6.06(h)(ii)) received as Cash equity by the Borrower or any
of its Restricted Subsidiaries, plus the fair market value, as reasonably
determined by the Borrower, of Cash Equivalents, marketable securities or other
property received by the Borrower or any Restricted Subsidiary as a capital
contribution or in return for any issuance of Capital Stock (other than any
amounts (x) constituting a Cure Amount or an Available Excluded Contribution
Amount or proceeds of any issuance of Disqualified Capital Stock or (y) received
from the Borrower or any Restricted Subsidiary), in each case, during the period
from and including the day immediately following the Closing Date through and
including such time; plus

(iv)    the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock, in each case, of the Borrower or any Restricted Subsidiary issued
after the Closing Date (other than Indebtedness or such Disqualified Capital
Stock issued to the Borrower or any Restricted Subsidiary), which has been
converted into or exchanged for Capital Stock of the Borrower, any Restricted
Subsidiary or any Parent Company that does not constitute Disqualified Capital
Stock, together with the fair market value of any Cash Equivalents and the fair
market value (as reasonably determined by the Borrower) of any property or
assets received by the Borrower or such Restricted Subsidiary upon such exchange
or conversion, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

(v)    the net proceeds received by the Borrower or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with the Disposition to any
Person (other than the Borrower or any Restricted Subsidiary) of any Investment
made pursuant to Section 6.06(r)(i); plus

(vi)    to the extent not already reflected as a return of capital with respect
to such Investment for purposes of determining the amount of such Investment,
the proceeds received by the Borrower or any Restricted Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans, in each case received in respect of any Investment made after the Closing
Date pursuant to Section 6.06(r)(i); plus

(vii)    an amount equal to the sum of (A) the amount of any Investments by the
Borrower or any Restricted Subsidiary pursuant to Section 6.06(r)(i) in any
Unrestricted Subsidiary (in an amount not to exceed the original amount of such
Investment) that has been redesignated as a Restricted Subsidiary or has been
merged, consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Borrower or any Restricted Subsidiary and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary, in each
case, during the period from and including the day immediately following the
Closing Date through and including such time; plus

(viii)    the amount of any Declined Proceeds; minus

 

-6-



--------------------------------------------------------------------------------

(b)    an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time
or contemporaneously therewith.

“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
reasonably determined by the Borrower, but excluding any Cure Amount) received
by the Borrower or any of its Restricted Subsidiaries after the Closing Date
from:

(1)    contributions in respect of Qualified Capital Stock (other than any
amounts received from the Borrower or any of its Restricted Subsidiaries), and

(2)    the sale of Qualified Capital Stock of the Borrower or any of its
Restricted Subsidiaries (other than (x) to the Borrower or any Restricted
Subsidiary of the Borrower, (y) pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or (z) with the
proceeds of any loan or advance made pursuant to Section 6.06(h)(ii)),

in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Restricted Subsidiary: commercial credit cards, stored
value cards, purchasing cards, treasury management services, netting services,
overdraft protections, check drawing services, automated payment services
(including depository, overdraft, controlled disbursement, ACH transactions,
return items and interstate depository network services), employee credit card
programs, cash pooling services and any arrangements or services similar to any
of the foregoing and/or otherwise in connection with Cash management and Deposit
Accounts.

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), in connection with Banking Services
(a) under any arrangement that is in effect on the Closing Date between any Loan
Party and a counterparty that is (or is an Affiliate of) the Administrative
Agent, any Lender or any Arranger as of the Closing Date or (b) under any
arrangement that is entered into after the Closing Date by any Loan Party with
any counterparty that is (or is an Affiliate of) the Administrative Agent, any

 

-7-



--------------------------------------------------------------------------------

Lender or any Arranger at the time such arrangement is entered into, in each
case, that has been designated to the Administrative Agent in writing by the
Borrower as being Banking Services Obligations for the purposes of the Loan
Documents, it being understood that each counterparty thereto shall be deemed
(A) to appoint the Administrative Agent as its agent under the applicable Loan
Documents and (B) to agree to be bound by the provisions of Article 8,
Section 9.03 and Section 9.10 as if it were a Lender.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person controlling, controlled by or under common
control with (a) any Company Competitor or (b) any Affiliate of such competitor,
but with respect to which no personnel involved with any investment in such
Person (i) makes, has the right to make or participates with others in making
any investment decisions with respect to such debt fund, investment vehicle,
regulated bank entity or unregulated lending entity or (ii) has access to any
information (other than information that is publicly available) relating to
Holdings, the Borrower or their respective subsidiaries or any entity that forms
a part of any of their respective businesses; it being understood and agreed
that the term “Bona Fide Debt Fund” shall not include any Person that is
separately identified to the Arrangers in accordance with clause (a)(i) of the
definition of “Disqualified Institution” or any Affiliate of any such Person
that is reasonably identifiable on the basis of such Affiliate’s name.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” means the sum, in Dollars, of the following with respect to the
Borrower and the other applicable obligors:

(a)    85% of eligible accounts receivable; plus

(b)    the lesser of (x) 85% of the net orderly liquidation value or (ii) 70% of
the book value of eligible inventory (calculated at the lower of cost or market
value); plus

(c)     100% of the cash and cash equivalents on deposit in accounts secured by
a first priority lien in favor of the applicable ABL Facility.

 

-8-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B or such other form that is reasonably acceptable to the Administrative
Agent and the Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (x) when used in connection with a LIBO Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market or (y) when used
in connection with a LIBO Rate Loan denominated in Euros, the term “Business
Day” shall also exclude any TARGET2 Day.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-2 from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any bank organized under, or authorized to operate as a bank
under, the laws of the U.S., any state thereof or the District of Columbia or
any political subdivision thereof and that has capital and surplus of not less
than $100,000,000 and, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; (e) shares of any money market mutual
fund that has (i) substantially all of its assets invested in the types of
investments referred to in clauses (a) through (d) above, (ii) net assets of not
less than $250,000,000 and (iii) a rating of at least A-2 from S&P or at least
P-2 from Moody’s; and (f) solely with

 

-9-



--------------------------------------------------------------------------------

respect to any Captive Insurance Subsidiary, any investment that such Captive
Insurance Subsidiary is not prohibited to make in accordance with applicable
law.

In the case of any Investment by any Foreign Subsidiary, “Cash Equivalents”
shall also include (x) Investments of the type and maturity described in clauses
(a) through (f) above of foreign obligors, which Investments or obligors (or the
parent companies thereof) have the ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies and (y) other
short-term Investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in Investments analogous to the
Investments described in clauses (a) through (f) and in this paragraph.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any direct or indirect Subsidiary that has no material assets
other than the capital stock of, or indebtedness and capital stock of, one or
more subsidiaries that are CFCs or other CFC Holdcos (for the avoidance of
doubt, on the Closing Date, Potters GP, Potters LP, Potters Holdings II L.P. and
Potters Holdings II GP, LLC shall not be considered CFC Holdcos).

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date (other than any such request, guideline or directive to comply
with any law, rule or regulation that was in effect on the Closing Date). For
purposes of this definition and Section 2.15, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or U.S.
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case described in clauses (a), (b) and (c) above, be deemed to be a Change
in Law, regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means the earliest to occur of:

(a)    the acquisition, directly or indirectly, by any Person or group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act),
including any group acting for the purpose of acquiring, holding or disposing of
Securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act, but
excluding any employee benefit plan and/or Person acting as the trustee, agent
or other fiduciary or administrator therefor), other than one or more Permitted
Holders, of Capital Stock representing more than the greater of (x) 35% of the
total voting power of all of the outstanding voting stock of Holdings and
(y) the percentage of the total voting power of all of the outstanding voting
stock of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders (it being understood that a “Change of Control” shall not be deemed to
have occurred with respect to clauses (a) and (b) above if the Permitted Holders
have, at such time, the right or ability by voting power, contract or otherwise
to elect or designate for election a majority of the board of directors or
similar governing body of Holdings); and

(b)    the Borrower ceasing to be a direct or indirect Wholly-Owned Subsidiary
of Holdings;

 

-10-



--------------------------------------------------------------------------------

provided that the creation of a Parent Company shall not in and of itself cause
a Change of Control so long as at the time such Person became a Parent Company,
no Person and no group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act), including any such group acting for the
purpose of acquiring, holding or disposing of Securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) (other than the Permitted Holders),
shall have beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provisions), directly or indirectly, of 50% or
more, in the case of clause (a) above, or 35% or more (or, if higher, the
percentage then held by the Permitted Holders), in the case of clause (b) above,
of the total voting power of all of the outstanding voting stock of Holdings.

“Charge” means any charge, fee, expense, cost, accrual or reserve of any kind.

“Charged Amounts” has the meaning assigned to such term in Section 9.19.

“Citi” has the meaning assigned to such term in the preamble to this Agreement.

“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, or the Loans comprising such Borrowing, are Initial Term
Loans or respective Commitments related thereto or other loans or commitments
added as a separate Class pursuant to Section 2.22, 2.23 or 9.02(c).

“Closing Date” means May 4, 2016.

“CNI Growth Amount” shall mean, at any date of determination, an amount equal to
(a) 50% of Consolidated Net Income for each fiscal quarter in which Consolidated
Net Income is positive (commencing with the fiscal quarter ending June 30,
2016), minus (b) in the case of any fiscal quarter in which Consolidated Net
Income is an amount less than zero, 100% of the absolute value of such deficit.

“Code” means the Internal Revenue Code of 1986 as amended (unless otherwise
provided herein).

“Co-Investors” means (a) INEOS Investments Partnership and any of its controlled
Affiliates and funds managed or advised by any of them or any of their
respective controlled Affiliates and (b) the officers, directors and members of
the management of the Borrower, any Parent Company and/or any subsidiary of the
Borrower solely to the extent that such Persons own Capital Stock in the
Borrower or any direct or indirect parent thereof on the Closing Date.

“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations.

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in
Section 5.12, the requirement that:

(a)    the Administrative Agent shall have received:

(i)    (A) a joinder to the Loan Guaranty in substantially the form attached as
an exhibit thereto, (B) a supplement to the Security Agreement in substantially
the form attached as an exhibit thereto, (C) if the respective Restricted
Subsidiary required to

 

-11-



--------------------------------------------------------------------------------

comply with the requirements set forth in this definition pursuant to
Section 5.12 owns registrations of or applications for U.S. Patents, Trademarks
and/or Copyrights that constitute Collateral, an Intellectual Property Security
Agreement in substantially the form attached as an exhibit hereto, (D) a
completed Perfection Certificate Supplement with respect thereto and (E) Uniform
Commercial Code financing statements in appropriate form for filing in such
jurisdictions as the Administrative Agent may reasonably request; and

(ii)    each item of Collateral that such Restricted Subsidiary is required to
deliver under Section 4.02 of the Security Agreement (which, for the avoidance
of doubt, shall be delivered within the time periods set forth in
Section 5.12(a));

(b)    the Administrative Agent shall have received with respect to any Material
Real Estate Assets acquired after the Closing Date, a Mortgage and any necessary
UCC fixture filing in respect thereof, in each case together with, to the extent
customary and appropriate (as reasonably determined by the Administrative Agent
and the Borrower):

(i)    evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable, and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(ii)    one or more fully paid policies of title insurance (the “Mortgage
Policies”) in an amount reasonably acceptable to the Administrative Agent (not
to exceed the fair market value of the Material Real Estate Asset covered
thereby (as reasonably determined by the Borrower)) issued by a nationally
recognized title insurance company in the applicable jurisdiction that is
reasonably acceptable to the Administrative Agent, insuring the relevant
Mortgage as having created a valid subsisting Lien on the real property
described therein with the ranking or the priority which it is expressed to have
in such Mortgage, subject only to Permitted Liens, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent the same are available in the applicable
jurisdiction;

(iii)    customary legal opinions of local counsel for the relevant Loan Party
in the jurisdiction in which such Material Real Estate Asset is located, and if
applicable, in the jurisdiction of formation of the relevant Loan Party, in each
case as the Administrative Agent may reasonably request;

(iv)    surveys and appraisals (if required under the Financial Institutions
Reform Recovery and Enforcement Act of 1989, as amended) and “Life-of-Loan”
flood certifications and any required borrower notices under Regulation H
(together with evidence of federal flood insurance for any such Flood Hazard
Property located in a flood hazard area); provided that the Administrative Agent
may in its reasonable discretion accept any such existing certificate, appraisal
or survey so long as such existing certificate or appraisal satisfies any
applicable local law requirements; and

 

-12-



--------------------------------------------------------------------------------

(v)    such other evidence that all other actions that the Administrative Agent
may reasonably request and deem necessary in order to create a valid and
subsisting Lien on such Material Real Estate Assets have been taken.

“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Intellectual Property Security Agreement,
(iv) any supplement to any of the foregoing delivered to the Administrative
Agent pursuant to the definition of “Collateral and Guarantee Requirement” and
(v) each of the other instruments and documents pursuant to which any Loan Party
grants a Lien on any Collateral as security for payment of the Secured
Obligations.

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

“Commitment” means, with respect to each Lender, such Lender’s Initial Tranche
B-1 Commitment and Additional Commitment, as applicable, in effect as of such
time.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Competitor” means (a) any competitor of the Borrower and/or any of its
subsidiaries and (b) any Affiliate of any such competitor (other than any such
Affiliate that is a Bona Fide Debt Fund).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of
(a) Consolidated Net Income for such period plus (b) the sum, without
duplication, of (to the extent deducted in calculating Consolidated Net Income,
other than in respect of clauses (x), (xi), (xii) and (xiv) below) the amounts
of:

(i)    consolidated interest expense determined in accordance with GAAP and, to
the extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk (net of interest income and gains on such hedging
obligations), costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed), and fees and expenses paid to the
Administrative Agent in connection with its services hereunder, other bank,
administrative agency (or trustee) and financing fees;

(ii)    Taxes paid (including pursuant to any Tax sharing arrangement or any Tax
distribution) and provisions for Taxes of such Person and its subsidiaries,
including, in each case, arising out of tax examinations;

(iii)    (A) depreciation, amortization (including, without limitation,
amortization of goodwill, software and other intangible assets), (B) impairment
of goodwill and other assets and (C) any asset write-off and/or write-down;

 

-13-



--------------------------------------------------------------------------------

(iv)    any non-cash Charge (including, without limitation, (A) any non-cash
increase in expenses resulting from the revaluation of inventory (including any
impact of changes to inventory valuation policy methods) including changes in
capitalization and variances and non-cash adjustments for LIFO accounting and
(B) losses or expenses recognized in respect of any pension related benefits as
a result of the application of FASB ASC 715); provided that to the extent any
such non-cash Charge represents an accrual or reserve for potential cash items
in any future period, (A) such Person may determine not to add back such
non-cash Charge in the then-current period and (B) to the extent such Person
elects to add back such non-cash Charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated Adjusted EBITDA to such
extent;

(v)    (A) Transaction Costs, and (B) transaction fees and Charges (1) incurred
in connection with the consummation of any transaction (or any transaction
proposed and not consummated) permitted under this Agreement, including the
issuance or offering of Capital Stock, Investments, acquisitions, Dispositions,
recapitalizations, mergers, consolidations or amalgamations, option buyouts or
incurrences, repayments, refinancings, amendments or modifications of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or similar
transactions, (2) incurred in connection with any Qualifying IPO and/or (3) that
are actually reimbursed or reimbursable by third parties pursuant to
indemnification or reimbursement provisions or similar agreements or insurance;
provided that in respect of any fee, cost, expense or reserve that is added back
in reliance on clause (3) above, such Person in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four Fiscal
Quarters (it being understood that to the extent any reimbursement amount is not
actually received within such Fiscal Quarters, such reimbursement amount shall
be deducted in calculating Consolidated Adjusted EBITDA for such Fiscal
Quarters);

(vi)    Public Company Costs;

(vii)    the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses actually paid by or on behalf of, or accrued
by, such Person or any of its subsidiaries (A) to the Investors (or their
Affiliates or management companies) to the extent permitted under this Agreement
or (B) as permitted by Section 6.09(f);

(viii)    the amount of any expense or deduction that is associated with any
Restricted Subsidiary and attributable to any non-controlling interest and/or
minority interest of any third party;

(ix)    the amount of earnout obligation expense incurred in connection with
(A) acquisitions and Investments completed prior to the Closing Date and (B) any
Permitted Acquisition or other Investment permitted by this Agreement, in each
case, which is paid or accrued during the applicable period;

(x)    expected cost savings (including sourcing), operating expense reductions,
operating improvements and synergies (collectively, “Expected Cost Savings”)
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of such Person, as certified by a
chief financial officer, treasurer or equivalent officer of such Person) related
to (A) the Transactions and (B) after the Closing Date, permitted asset sales,
acquisitions, Investments, Dispositions, operating improvements, restructurings,
cost saving initiatives, similar initiatives and/or specified transaction (any
such operating improvement, restructuring, cost savings initiative, similar
initiative or specified transaction, a

 

-14-



--------------------------------------------------------------------------------

“Cost Savings Initiative”); provided that (x) such cost savings, operating
expense reductions, operating improvements or synergies are reasonably expected
to be realized within 18 months of the event giving rise thereto and (y) the
aggregate amount of addbacks made under this clause (x) shall not exceed an
amount equal to 25% of Consolidated Adjusted EBITDA for the period of four
consecutive fiscal quarters most recently ended (and such determination shall be
made prior to the making of, and without giving effect to, any adjustments
pursuant to this clause (x);

(xi)    Charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization and other restructuring and
integration Charges (including inventory optimization programs, software
development costs, costs related to the closure or consolidation of facilities
and plants, costs relating to curtailments, costs related to entry into new
markets, strategic initiatives and contracts, consulting fees, signing or
retention costs, retention or completion bonuses, expansion and relocation
expenses, severance payments, modifications to pension and post-retirement
employee benefit plans, new systems design and implementation costs and startup
costs);

(xii)    proceeds of business interruption insurance in an amount representing
the earnings for the applicable period that such proceeds are intended to
replace (whether or not then received so long as such Person in good faith
expects to receive such proceeds within the next four Fiscal Quarters (it being
understood that to the extent not actually received within such Fiscal Quarters,
such proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for
such Fiscal Quarters));

(xiii)    unrealized net losses in the fair market value of any arrangements
under Hedge Agreements;

(xiv)    the amount of Cash actually received (or the amount of the benefit of
any netting arrangement resulting in reduced Cash expenditures) during such
period, and not included in Consolidated Net Income in any period, to the extent
that the related non-Cash gain was deducted in the calculation of Consolidated
Adjusted EBITDA;

(xv)    [Reserved];

(xvi)    accretion of asset retirement obligations in accordance with FASB ASC
410;

(xvii)    with respect to any joint venture that is not a Restricted Subsidiary,
an amount equal to the proportion of those items described in clauses
(i) through (iii) above relating to such joint venture corresponding to the
proportionate share of such joint venture’s consolidated net income (determined
as if such joint venture were a Restricted Subsidiary); and

(xviii)    other add-backs and adjustments reflected in the model delivered by
the Sponsor to the Arrangers on March 28, 2016;

minus (c) to the extent such amounts increase Consolidated Net Income:

(i)    non-cash gains or income; provided that to the extent any non-cash gain
or income represents an accrual or deferred income in respect of potential Cash
items in any future period, such Person may determine not to deduct such
non-cash gain or income in the then current period;

 

-15-



--------------------------------------------------------------------------------

(ii)    unrealized net gains in the fair market value of any arrangements under
Hedge Agreements;

(iii)    the amount added back to Consolidated Adjusted EBITDA pursuant to
clause (b)(v)(B)(3) above (as described in such clause) to the extent the
relevant reimbursement amounts were not received within the time period required
by such clause;

(iv)    the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above (as described in such clause) to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause;

(v)    to the extent that such Person adds back the amount of any non-Cash
charge to Consolidated Adjusted EBITDA pursuant to
clause (b)(iv) above, the cash payment in respect thereof in the relevant future
period; and

(vi)    the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes.

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the Senior Secured Leverage
Ratio and the Secured Leverage Ratio for any period that includes the Fiscal
Quarters ended March 31, 2015, June 30, 2015, September 30, 2015 or December 31,
2015, (i) Consolidated Adjusted EBITDA for the Fiscal Quarter ended March 31,
2015 shall be deemed to be $86,785,308.21, (ii) Consolidated Adjusted EBITDA for
the Fiscal Quarter ended June 30, 2015 shall be deemed to be $107,259,652.67,
(iii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended September 30,
2015 shall be deemed to be $130,629,890.52 and (iv) Consolidated Adjusted EBITDA
for the Fiscal Quarter ended December 31, 2015 shall be deemed to be
$87,217,646.85; provided that (x) for the four Fiscal Quarter period ended
December 31, 2015, Consolidated Adjusted EBITDA, calculated on a Pro Forma
Basis, shall be deemed to be $433,630,498.25 and (y) for any subsequent four
Fiscal Quarter period that includes any of the Fiscal Quarters described under
clauses (ii) through (iv) above, Consolidated Adjusted EBITDA shall include the
applicable amounts set forth in such clauses and the Pro Forma Basis calculation
shall be in accordance with the terms thereof.

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person on a consolidated basis
for such period taken as a single accounting period determined in accordance
with GAAP; provided that there shall be excluded, without duplication,

(a)    (i) the income of any Person (other than a Restricted Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of its Restricted Subsidiaries) has a joint interest, except to the extent of
the amount of dividends or distributions or other payments (including any
ordinary course dividend, distribution or other payment) paid in cash (or to the
extent converted into cash) to the Subject Person or any of its Restricted
Subsidiaries by such Person during such period or (ii) the loss of any Person
(other than a Restricted Subsidiary of the Subject Person) in which any other
Person (other than the Subject Person or any of its Restricted Subsidiaries) has
a joint interest, other than to the extent that the Subject Person or any of its
Restricted Subsidiaries has contributed cash or Cash Equivalents to such Person
in respect of such loss during such period,

 

-16-



--------------------------------------------------------------------------------

(b)    gains or losses (less all fees and expenses chargeable thereto)
attributable to any sales or dispositions of Capital Stock or assets (including
asset retirement costs) or of returned surplus assets outside of the ordinary
course of business,

(c)    gains or losses from (i) extraordinary items and (ii) nonrecurring or
unusual items (including costs of and payments of actual or prospective legal
settlements, fines, judgments or orders), including in connection with any
acquisition,

(d)    any unrealized or realized net foreign currency translation or
transaction gains or losses impacting net income (including currency
re-measurements of Indebtedness),

(e)    any net gains, Charges or losses with respect to (i) any disposed,
abandoned, divested and/or discontinued asset, property or operation (other
than, at the option of the Borrower, any asset, property or operation pending
the disposal, abandonment, divestiture and/or termination thereof), (ii) any
disposal, abandonment, divestiture and/or discontinuation of any asset, property
or operation and/or (iii) facilities or plants that have been closed during such
period or for which Charges and losses were required to be recorded pursuant to
GAAP,

(f)    any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Hedge Agreements),

(g)    (i) any Charges incurred pursuant to any management equity plan, profits
interest or stock option plan or any other management or employee benefit plan
or agreement, pension plan, any stock subscription or shareholder agreement or
any distributor equity plan or agreement, including any fair value adjustments
that may be required under liquidity puts for such arrangements and (ii) any
Charges in connection with the rollover, acceleration or payout of Capital Stock
held by management of any Parent Company, the Borrower and/or any Restricted
Subsidiary, in each case, to the extent that any cash Charge is funded with net
cash proceeds contributed to relevant Person as a capital contribution or as a
result of the sale or issuance of Qualified Capital Stock,

(h)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are required to be established or adjusted as a
result of the Transactions in accordance with GAAP or as a result of the
adoption or modification of accounting policies in accordance with GAAP,

(i)    any (A) write-off or amortization made in such period of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness, (B) goodwill or other
asset impairment charges, write-offs or write-downs and (C) amortization of
intangible assets, and

(j)    (A) effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person and its subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, deferred trade
incentives and other lease-related items, advanced billings and debt line items
thereof) resulting from the application of recapitalization accounting or
acquisition accounting, as the case may be, in relation to the Transactions or
any consummated acquisition or the amortization or write-off of any amounts
thereof, net of Taxes and (B) the cumulative effect of

 

-17-



--------------------------------------------------------------------------------

changes in accounting principles or policies made in such period in accordance
with GAAP which affect Consolidated Net Income.

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries.

“Consolidated Senior Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any asset
or property of such Person or its Restricted Subsidiaries.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money,
Capital Leases and purchase money Indebtedness (but excluding, for the avoidance
of doubt, undrawn letters of credit); provided that, Consolidated Total Debt
shall (i) be calculated net of (x) unrestricted Cash and Cash Equivalents of
such Person and (y) Cash and Cash Equivalents restricted in favor of the Credit
Facilities (which may also include Cash and Cash Equivalents securing other
Indebtedness secured by a Lien on the Collateral) in each case determined in
accordance with GAAP and (ii) not include any Indebtedness of the Borrower
and/or any Restricted Subsidiary incurred in connection with a NMTC Transaction
permitted by Section 6.01(x)(ii).

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded (a) the effect of reclassification during such
period between current assets and long term assets and current liabilities and
long term liabilities (with a corresponding restatement of the prior period to
give effect to such reclassification), (b) the effect of any Disposition of any
Person, facility or line of business or acquisition of any Person, facility or
line of business during such period, (c) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Hedge Agreement, and
(d) the application of purchase or recapitalization accounting.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or

 

-18-



--------------------------------------------------------------------------------

payments for past or future infringements for any of the foregoing; (d) the
right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.

“Cost Savings Initiative” has the meaning assigned to such term in the
definition of “Consolidated Adjusted EBITDA”.

“Credit Facilities” means the Term Facility and any Additional Revolving
Facility.

“Credit Suisse” has the meaning assigned to such term in the preamble to this
Agreement.

“Cure Amount” means the amount of cash contributions to the capital of the
Borrower made pursuant to Section 6.15 of the ABL Credit Agreement.

“Current Assets” means, at any time, the consolidated current assets (other than
Cash and Cash Equivalents, Tax assests, permitted loans made to third parties,
assets held for sale, pension assets, deferred bank fees and derivative
financial instruments) of any Person and its Restricted Subsidiaries.

“Current Liabilities” means, at any time, the consolidated current liabilities
of any Person and its Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) outstanding revolving loans, (c) the current portion of interest expense,
(d) the current portion of any Capital Lease, (e) Tax Liabilities,
(f) liabilities in respect of unpaid earn-outs, (g) the current portion of any
other long-term liabilities, (h) accruals relating to restructuring reserves,
(i) liabilities in respect of funds of third parties on deposit with the
Borrower or any of its Restricted Subsidiaries and (j) any liabilities recorded
in connection with stock-based awards, partnership interest-based awards, awards
of profits interests, deferred compensation awards and similar incentive based
compensation awards or arrangements.

“Debt Fund Affiliate” means any Affiliate of any Investor (other than a natural
person) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course of business and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
Holdings, the Borrower or its Restricted Subsidiaries has the right to make any
investment decisions.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan within two
Business Days of the date required to be made by it hereunder, (b) notified the
Administrative Agent or any Loan Party in writing that it does not intend to
satisfy any such obligation or has made a public statement to the effect that it
does not intend to comply with its funding obligations under this Agreement or
under agreements in

 

-19-



--------------------------------------------------------------------------------

which it commits to extend credit generally, (c) failed, within two Business
Days after the request of Administrative Agent or the Borrower, to confirm in
writing that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) become (or any parent company
thereof has become) insolvent or been determined by any Governmental Authority
having regulatory authority over such Person or its assets, to be insolvent, or
the assets or management of which has been taken over by any Governmental
Authority or (e) (1) become (or any parent company thereof has become) the
subject of a Bail-In Action or (2) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment, unless in
the case of any Lender subject to this clause (e), the Borrower and the
Administrative Agent shall each have determined that such Lender intends, and
has all approvals required to enable it (in form and substance satisfactory to
each of the Borrower and the Administrative Agent), to continue to perform its
obligations as a Lender hereunder; provided that no Lender shall be deemed to be
a Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
Capital Stock in such Lender or its parent by any Governmental Authority or
(ii) in the case of a solvent Person, the commencement of silent administration
proceedings under The Financial Supervision Act (Wet financieel toezicht – Wft)
then in effect in the Netherlands; provided that, in either case, such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contract or agreement to which
such Lender is a party.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrower or its subsidiaries shall be
a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-Cash consideration received by the
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.07(h) or any Sale Lease-Back Transaction pursuant to
Section 6.08 that is designated as Designated Non-Cash Consideration pursuant to
a certificate of a Responsible Officer of the Borrower, setting forth the basis
of such valuation (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).

 

-20-



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) provides for the scheduled payments of dividends in Cash
on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any change in
control, Qualifying IPO or any Disposition occurring prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, the Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Capital Stock held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or Immediate Family Members) of the Borrower (or any Parent Company
or any subsidiary) shall be considered Disqualified Capital Stock because such
stock is redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.

“Disqualified Institution” means (a) (i) any Person identified in writing to the
Arrangers on or prior to March 29, 2016 and (ii) any Affiliate of such Person
that is reasonably identifiable on the basis of such Affiliate’s name or that
the Borrower has otherwise identified by name in writing as an Affiliate to the
Administrative Agent (provided that any such designation may not apply
retroactively to disqualify any person that has previously acquired an
assignment or participation interest in any Loan) and (b) (i) any Person that is
or becomes a Company Competitor and is designated by the Borrower as such in a
writing provided to the Administrative Agent after the Closing Date, which
designation shall not apply retroactively to disqualify any Person that has
previously acquired any assignment or participation

 

-21-



--------------------------------------------------------------------------------

interest in any Loan and (ii) any Affiliate of any such Company Competitor
(other than a Bona Fide Debt Fund) that is reasonably identifiable on the basis
of such Affiliate’s name or that the Borrower has otherwise identified as an
Affiliate; provided that an entity becoming an Affiliate of a Company Competitor
shall not retroactively disqualify any Person that has previously acquired any
assignment or participation interest in any Loan.

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S., any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any arrangement, commitment, structuring,
underwriting and/or amendment fees (regardless of whether any such fees are paid
to or shared in whole or in part with any lender) and/or (ii) any other fee that
is not payable to all relevant lenders generally; provided, however, that (A) to
the extent that LIBO Rate (with an Interest Period of three months and without
giving effect to any floor specified in the definition thereof) or Alternate
Base Rate (without giving effect to any floor specified in the definition
thereof) is less than any floor applicable to the Term Loans in respect of which
the Effective Yield is being calculated on the date on which the Effective Yield
is determined, the amount of the resulting difference will be deemed added to
the interest rate margin applicable to the relevant Indebtedness for purposes of
calculating the Effective Yield, (B) to the extent that the LIBO Rate (with an
Interest Period of three months and without giving effect to any floor specified
in the definition thereof) or Alternate Base Rate (without giving effect to any
floor specified in the definition thereof) is greater than any applicable floor
on the date on which the Effective Yield is determined, the floor will be
disregarded in calculating the Effective Yield and (C) any stepdowns in interest
rate margins shall be disregarded in calculating the Effective Yield.

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any
Lender or (e) to the extent permitted under Section 9.05(g), any Affiliated
Lender or any Debt Fund Affiliate; provided that in any event, “Eligible
Assignee” shall not include (i) any

 

-22-



--------------------------------------------------------------------------------

natural person, (ii) any Disqualified Institution or (iii) except as permitted
under Section 9.05(g), the Borrower or any of its Affiliates.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to the
Environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
applicable requirements of Governmental Authorities and the common law relating
to environmental matters, including those relating to any Hazardous Materials
Activity or exposure to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any trade or business (whether or not
incorporated) which, solely for purposes of Section 302 or 303 of ERISA or
Section 412 or 430 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 or 430 of the Code
or Section 302 or 303 of ERISA with respect to any Pension Plan, or the filing
of any request for or receipt of a minimum funding waiver under Section 412 of
the Code with respect to any Pension Plan or a failure to make a required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal by the Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan; (f) the
imposition of liability on the Borrower, any of its

 

-23-



--------------------------------------------------------------------------------

Restricted Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) of the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates from any
Multiemployer Plan, or the receipt by the Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA or is in “endangered” or “critical” status,
within the meaning of Section 432 of the Code or Section 305 of ERISA; (h) a
failure by the Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to withdrawal liability under
Section 4201 of ERISA; (i) a determination that any Pension Plan is, or is
reasonably expected to be, in “at-risk” status, within the meaning of
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA; or (j) the
incurrence of liability or the imposition of a Lien pursuant to Section 436 or
430(k) of the Code or pursuant to Section 303(k) ERISA with respect to any
Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excess Cash Flow” means, for any Test Period ending on the last day of any
Fiscal Year, an amount (if positive) equal to:

(a)    the sum, without duplication, of the amounts for such period of the
following:

(i)    Consolidated Adjusted EBITDA for such period without giving effect to
clause (b)(x) of the definition thereof, plus

(ii)    the Consolidated Working Capital Adjustment for such period, plus

(iii)    cash gains of the type described in clauses (b), (c), (d), (e) and
(f) of the definition of “Consolidated Net Income”, to the extent not otherwise
included in calculating Consolidated Adjusted EBITDA (except to the extent such
gains consist of proceeds applied pursuant to Section 2.11(b)(ii)), plus

(iv)    to the extent not otherwise included in the calculation of Consolidated
Adjusted EBITDA for such period, cash payments received by Holdings or any of
its Restricted Subsidiaries with respect to amounts deducted from Excess Cash
Flow in a prior period pursuant to clause (b)(vii) below, minus

(b)    the sum, without duplication, of the amounts for such period of the
following:

(i)    permanent repayments of long-term Indebtedness, including for purposes of
clarity, the current portion of any such Indebtedness (including (x) payments
under Section 2.10(a) or (b) and Section 2.11(a) and (y) prepayments of Initial
Term Loans and Additional Term Loans to the extent (and only to the extent) made
with the Net Proceeds of a Prepayment Asset Sale or Net Insurance/Condemnation
Proceeds that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase, but excluding (A) the amount of all
deductions and reductions to the amount of mandatory prepayments pursuant to
clause (B) of Section 2.11(b)(i), (B) all other repayments of the Initial Term
Loans or Additional Term Loans and (C) repayments of

 

-24-



--------------------------------------------------------------------------------

any Additional Revolving Loans or loans under any revolving credit facility or
arrangement, except to the extent a corresponding amount of the commitments
under such revolving credit facility or arrangement are permanently reduced in
connection with such repayments), in each case, to the extent not financed with
long-term Indebtedness (other than revolving Indebtedness), plus

(ii)    without duplication of amounts deducted from Excess Cash Flow pursuant
to this clause (ii) or clause (ix) below in respect of a prior period, all Cash
payments in respect of capital expenditures as would be reported in Holdings’
consolidated statement of cash flows made during such period and, at the option
of the Borrower, any Cash payments in respect of any such capital expenditures
made after such period and prior to the date of the applicable Excess Cash Flow
payment (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)), plus

(iii)    consolidated interest expense added back pursuant to clause (b)(i) of
the definition of “Consolidated Adjusted EBITDA” to the extent paid in Cash,
plus

(iv)    Taxes (including pursuant to any Tax sharing arrangement or any Tax
distribution) paid and provisions for Taxes, to the extent payable in Cash with
respect to such period, plus

(v)    without duplication of amounts deducted from Excess Cash Flow pursuant to
this clause (v) or (ix) below in respect of a prior period, Cash payments made
during such period in respect of Permitted Acquisitions and other Investments
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than Investments in (x) Cash and Cash Equivalents and (y) the Borrower or
any of its Restricted Subsidiaries), or, at the option of the Borrower, any Cash
payments in respect of Permitted Acquisitions and other Investments permitted by
Section 6.06 or otherwise consented to by the Required Lenders (other than
Investments in (x) Cash and Cash Equivalents and (y) the Borrower or any of its
Restricted Subsidiaries) made after such period and prior to the date of the
applicable Excess Cash Flow payment (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness)), plus

(vi)    the aggregate amount of all Restricted Payments made under
Sections 6.04(a)(i), (ii), (iv), (x) and (xiii) or otherwise consented to by the
Required Lenders, in each case to the extent actually paid in Cash during such
period, or, at the option of the Borrower, made after such period and prior to
the date of the applicable Excess Cash Flow payment (except, in each case, to
the extent financed with long-term Indebtedness (other than revolving
Indebtedness)), plus

(vii)    amounts added back under clause (b)(v)(B) or (b)(xii) of the definition
of “Consolidated Adjusted EBITDA” to the extent such amounts have not yet been
received by the Borrower or its Restricted Subsidiaries, plus

(viii)    an amount equal to all expenses, charges and losses either
(A) excluded in calculating Consolidated Net Income or (B) added back in
calculating Consolidated Adjusted EBITDA, in the case of clauses (A) and (B), to
the extent paid in Cash, plus

 

-25-



--------------------------------------------------------------------------------

(ix)    without duplication of amounts deducted from Excess Cash Flow in respect
of a prior period, at the option of the Borrower, the aggregate consideration
(A) required to be paid in Cash by the Borrower or its Restricted Subsidiaries
pursuant to binding contracts entered into prior to or during such period
relating to capital expenditures, acquisitions or Investments permitted by
Section 6.06 and/or (B) otherwise committed or budgeted to be made in connection
with capital expenditures, acquisitions or Investments (clause (A) and (B), the
“Scheduled Consideration”) (other than Investments in (x) Cash and Cash
Equivalents and (y) the Borrower or any of its Restricted Subsidiaries) to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following the end of such period (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness));
provided that to the extent the aggregate amount actually utilized to finance
such capital expenditures, acquisitions or Investments during such subsequent
period of four consecutive Fiscal Quarters is less than the Scheduled
Consideration, the amount of the resulting shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period of four
consecutive Fiscal Quarters, plus

(x)    to the extent not expensed (or exceeding the amount expensed) during such
period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of expenditures, fees, costs and
expenses paid in Cash by the Borrower and its Restricted Subsidiaries during
such period, other than to the extent financed with long-term Indebtedness
(other than revolving Indebtedness), plus

(xi)    Cash payments (other than in respect of Taxes, which are governed by
clause (iv) above) made during such period for any liability the accrual of
which in a prior period did not increase Excess Cash Flow in such prior period
(provided there was no other deduction to Consolidated Adjusted EBITDA or Excess
Cash Flow related to such payment), except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness), plus

(xii)    Cash expenditures made in respect of any Hedge Agreement during such
period to the extent (A) not otherwise deducted in the calculation of
Consolidated Net Income or Consolidated Adjusted EBITDA and (B) not financed
with long-term Indebtedness (other than revolving Indebtedness), plus

(xiii)    amounts paid in Cash (except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)) during such period on account
of (A) items that were accounted for as non-Cash reductions of Consolidated Net
Income or Consolidated Adjusted EBITDA in a prior period and (B) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income, plus

(xiv)    without duplication of clause (b)(i) above, cash payments made by
Holdings or its Restricted Subsidiaries during such period in respect of
long-term liabilities, including for purposes of clarity, the current portion of
any such liabilities (other than Indebtedness) of Holdings or its Restricted
Subsidiaries, except to the extent such cash payments were (A) deducted in the
calculation of Consolidated Net Income or Consolidated Adjusted EBITDA for such
period or (B) financed with long-term Indebtedness (other than revolving
Indebtedness).

 

-26-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Assets” means each of the following:

(a)    any contract, instrument, lease, license, agreement or other document as
to which the grant of a security interest would (i) constitute a violation of a
restriction in favor of a third party (other than Holdings, the Borrower or any
of its Restricted Subsidiaries) or result in the abandonment, invalidation or
unenforceability of any right of the relevant Loan Party, unless and until any
required consents shall have been obtained, or (ii) result in a breach,
termination (or a right of termination) or default under such contract,
instrument, lease, license, agreement or other document (including pursuant to
any “change of control” or similar provision); provided, however, that any such
asset will only constitute an Excluded Asset under clause (i) or clause (ii)
above to the extent such violation or breach, termination (or right of
termination) or default would not be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law; provided
further that any such asset shall cease to constitute an Excluded Asset at such
time as the condition causing such violation, breach, termination (or right of
termination) or default or right to amend or require other actions no longer
exists and to the extent severable, the security interest granted under the
applicable Collateral Document shall attach immediately to any portion of such
contract, instrument, lease, license, agreement or document that does not result
in any of the consequences specified in clauses (i) and (ii) above,

(b)    the Capital Stock of any (i) Immaterial Subsidiary (except to the extent
the security interest in such Capital Stock may be perfected by the filing of a
Form UCC-1 (or similar) financing statement), (ii) Captive Insurance Subsidiary,
(iii) Unrestricted Subsidiary (except to the extent the security interest in
such Capital Stock may be perfected by the filing of a Form UCC-1 (or similar)
financing statement), (iv) not-for-profit subsidiary and/or (v) special purpose
entity used for any securitization facility,

(c)    any intent-to-use Trademark application prior to the filing and
acceptance of a “Statement of Use”, “Amendment to Allege Use” with respect
thereto, only to the extent, if any, that, and solely during the period, in
which, if any, the grant of a security interest therein may impair the validity
or enforceability of any registration that issues from such intent-to-use
Trademark application under applicable federal law,

(d)    any asset or property, the grant or perfection of a security interest in
which would (A) require any governmental consent, approval, license or
authorization that has not been obtained, (B) be prohibited by enforceable
anti-assignment provisions of applicable Requirements of Law, except, in the
case of this clause (B), to the extent such prohibition would be rendered
ineffective under the UCC or other applicable law notwithstanding such
prohibition, or (C) be prohibited by enforceable anti-assignment provisions of
contracts governing such asset in existence on the Closing Date (or on the date
of acquisition of the relevant asset (and in each case not entered into in
anticipation of the Closing Date or such acquisition and except, in each case,
to the extent that term in such contract providing for such prohibition purports
to prohibit the granting of a security interest over all assets of such Loan
Party or any other Loan Party)) other than to the extent such prohibition would
be rendered in effective under the UCC or other applicable law,

(e)    (i) any leasehold Real Estate Asset and (ii) any owned Real Estate Asset
that is not a Material Real Estate Asset,

 

-27-



--------------------------------------------------------------------------------

(f)    any interest in any partnership, joint venture or non-Wholly-Owned
Subsidiary which cannot be pledged without (i) the consent of one or more third
parties other than Holdings, the Borrower or any of its Restricted Subsidiaries
(after giving effect to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) or (ii) giving rise to a “right of first refusal”, a “right of
first offer” or a similar right that may be exercised by any third party other
than Holdings, the Borrower or any of its Restricted Subsidiaries,

(g)    any Margin Stock,

(h)    the Capital Stock of (i) any CFC, (ii) any CFC Holdco or (iii) Potters
Holdings II GP, LLC, Potters Holdings II, LP, Potters GP and Potters LP, other
than 65% of the issued and outstanding voting Capital Stock and 100% of any
issued and outstanding non-voting Capital Stock of (i) each first-tier CFC,
(ii) each first tier CFC Holdco, and (iii) Potters GP and Potters LP,

(i)    Commercial Tort Claims with a value (as reasonably estimated by the
Borrower) of less than $15,000,000,

(j)    any Cash or Cash Equivalents comprised of (a) funds specially and
exclusively used or to be used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of any Loan Party’s employees, (b) funds
used or to be used to pay all Taxes required to be collected, remitted or
withheld (including, without limitation, U.S. federal and state withholding
Taxes (including the employer’s share thereof)) and (c) any other funds which
any Loan Party holds as an escrow or fiduciary for the benefit of another
Person,

(k)    any accounts receivable and related assets that are sold or disposed of
in connection with any factoring or similar arrangement permitted by this
Agreement, and

(l)    any asset with respect to which the Administrative Agent and the relevant
Loan Party have reasonably determined in writing that the cost, burden,
difficulty or consequence (including any effect on the ability of the relevant
Loan Party to conduct its operations and business in the ordinary course of
business) of obtaining or perfecting a security interest therein outweighs the
benefit of a security interest to the relevant Secured Parties afforded thereby.

“Excluded Subsidiary” means:

(a)    any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

(b)    any Immaterial Subsidiary,

(c)    any Restricted Subsidiary that is prohibited by law, regulation or
contractual obligation existing on the Closing Date or at the time such
Restricted Subsidiary becomes a subsidiary (which Contractual Obligation was not
entered into in contemplation of such Restricted Subsidiary becoming a
subsidiary) from providing a Loan Guaranty or that would require a governmental
(including regulatory) consent, approval, license or authorization to provide a
Loan Guaranty (unless such consent, approval, license or authorization has been
obtained),

(d)    any not-for-profit subsidiary,

 

-28-



--------------------------------------------------------------------------------

(e)    any Captive Insurance Subsidiary,

(f)    any special purpose entity used for any permitted securitization or
receivables facility or financing,

(g)    any CFC,

(h)    (i) any CFC Holdco, (ii) Potters GP, Potters LP and Potters Holdings II
GP, LLC and/or (iii) any Subsidiary that is a direct or indirect subsidiary of
any (x) CFC or (y) CFC Holdco, provided that clause (h)(iii) hereof shall not
apply to any direct or indirect subsidiary of Potters LP or Potters GP that is a
Guarantor as of the Closing Date to the extent such clause would otherwise apply
solely by reason of Potters LP or Potters GP becoming a CFC after the Closing
Date,

(i)    any Unrestricted Subsidiary, and

(k)    any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower, the burden or cost of
providing a Loan Guaranty outweighs the benefits afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 3.20 of the Loan Guaranty and any other
“keepwell,” support or other agreement for the benefit of such Loan Guarantor)
at the time the Loan Guaranty of such Loan Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Loan Guaranty or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on (or measured by) its income or franchise Taxes, in each
case (i) imposed as a result of the Administrative Agent or such Lender being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office in, the jurisdiction imposing such Tax
or (ii) that are Other Connection Taxes, (b) any branch profits Taxes or similar
Taxes imposed by any jurisdiction described in clause (a), (c) in the case of
any Foreign Lender, any U.S. federal withholding Tax that is imposed on amounts
payable to such Foreign Lender under any Loan Document pursuant to Requirements
of Law in effect at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), except (i) pursuant to an
assignment or designation of a new lending office under Section 2.19 and (ii) to
the extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new lending office (or assignment), to
receive additional amounts from any Loan Party with respect to such withholding
Tax pursuant to Section 2.17, (d) any Tax imposed as a result of a failure by
the Administrative Agent or any Lender to comply with the requirements of
Section 2.17(f) and (e) any U.S. federal withholding Tax under FATCA.

 

-29-



--------------------------------------------------------------------------------

“Existing Credit Agreements” means (i) that certain Credit Agreement, dated as
of November 8, 2012, among CPQ Midco I Corporation, a Delaware corporation, PQ
Corporation, a Pennsylvania corporation, as borrower, the lenders from time to
time party thereto, Credit Suisse AG, Cayman Islands Branch, as administrative
agent and the other parties thereto and (ii) that certain Credit Agreement,
dated as of December 1, 2014, among Eco Services Intermediate Holdings LLC, as
holdings, Eco Services Operations LLC, as borrower, the lenders from time to
time party thereto, Credit Suisse AG, Cayman Islands Branch, as administrative
agent and the other parties thereto

“Existing PQ Notes” means 8.750% Second Lien Senior Secured Notes due 2018
issued pursuant to that certain Indenture, dated as of November 8, 2012, among
PQ Corporation, as issuer and Wilmington Trust, National Association, as
trustee.

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a).

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.23) and the Borrower executed by each of (a) Holdings, (b) the
Borrower, (c) the Administrative Agent and (d) each Lender that has accepted the
applicable Extension Offer pursuant hereto and in accordance with Section 2.23.

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by the Borrower or any of its
Restricted Subsidiaries.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), any intergovernmental agreement between the U.S. and
any other jurisdiction that facilitates the implementation of such Sections of
the Code and any treaty, law, regulation or other official guidance issued under
or with respect to the foregoing.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by it.

 

-30-



--------------------------------------------------------------------------------

“Fee Letter” means that certain Fee Letter, dated as of March 29, 2016 by and
among, inter alias, the Borrower and Citi.

“First Amendment” shall mean the First Amendment Agreement, dated as of
November 14, 2016 among the Borrower, Holdings, each Guarantor, the
Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” shall mean November 14, 2016.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower ending December 31 of each
calendar year.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio (1) Consolidated Adjusted EBITDA to (2) the Fixed Charges for the Test
Period then most recently ended, in each case for the Borrower and its
Restricted Subsidiaries on a consolidated basis.

“Fixed Charges” means with respect to any Person for any period, the sum,
without duplication, of (i) Consolidated Interest Expense (as defined in the
2022 Senior Secured Note Indenture) of such Person for such period, (ii) all
cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Preferred Stock (as defined in the 2022 Senior
Secured Note Indenture) during such period, and (iii) all cash dividends or
other distributions paid (excluding items eliminated in consolidation) on any
series of Disqualified Stock (as defined in the 2022 Senior Secured Note
Indenture) during such period.

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
subject to a Mortgage located in the U.S. in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (iv) Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Fourth Amendment” shall mean the Fourth Amendment Agreement, dated as of
February 7, 2020, among the Borrower, Holdings, each Guarantor, Citibank, N.A.,
as the Replacement Lender (as defined therein), and the Administrative Agent (on
behalf of itself and on behalf of all Consenting Lenders (as defined therein,
which such Consenting Lenders constitute the Required Lenders)).

“Fourth Amendment Effective Date” shall mean February 7, 2020.

 

-31-



--------------------------------------------------------------------------------

“Funding Account” has the meaning assigned to such term in Section 2.03(f).

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“Global Intercompany Note” means the Global Intercompany Note in effect from
time to time in the form attached hereto as Exhibit M, or such other form
reasonably acceptable to the Administrative Agent and the Borrower, among the
Loan Parties and the Restricted Subsidiaries party thereto.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S., the U.S., or a foreign
government or any other political subdivision thereof, including central banks
and supra national bodies.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to Indebtedness).
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated as “toxic”,
“hazardous” or as a “pollutant” or “contaminant” or words of similar meaning or
effect by any Environmental Law or any Governmental Authority.

 

-32-



--------------------------------------------------------------------------------

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower (a) that does not have assets in excess of 2.5% of Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries and (b) that does not
contribute Consolidated Adjusted EBITDA in excess of 2.5% of the Consolidated
Adjusted EBITDA of the Borrower and its Restricted Subsidiaries, in each case,
as of the last day of the most recently ended Test Period; provided that the
Consolidated Total Assets and Consolidated Adjusted EBITDA (as so determined) of
all Immaterial Subsidiaries shall not exceed 5.0% of Consolidated Total Assets
and 5.0% of Consolidated Adjusted EBITDA, in each case, of the Borrower and its
Restricted Subsidiaries for the relevant Test Period; provided further that, at
all times prior to the first delivery of financial statements pursuant to
Section 5.01(a) or (b), this definition shall be applied based on the pro forma
consolidated financial statements of the Borrower delivered pursuant to
Section 4.01.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

“Incremental Cap” means:

(a)    (i) $200,000,000 less (ii) the aggregate principal amount of all
Incremental Facilities and Incremental Equivalent Debt incurred or issued after
the Third Amendment Effective Date in reliance on clause (a)(i) of this
definition, plus

(b)    in the case of any Incremental Facility that effectively extends the
Maturity Date with respect to any Class of Loans and/or commitments hereunder,
an amount equal to the portion of the relevant Class of Loans or commitments
that will be replaced by such Incremental Facility, plus

 

-33-



--------------------------------------------------------------------------------

(c)    in the case of any Incremental Facility that effectively replaces any
Additional Revolving Commitment terminated in accordance with Section 2.19, an
amount equal to the relevant terminated Additional Revolving Commitment, plus

(d)    the amount of any optional prepayment of any Loan in accordance with
Section 2.11(a) and/or the amount of any permanent reduction of any Additional
Revolving Commitment so long as, in the case of any optional prepayment, such
prepayment was not funded (i) with the proceeds of any long-term Indebtedness
(other than revolving Indebtedness) or (ii) with the proceeds of any Incremental
Facility incurred in reliance on clause (b) above or clause (e) below, plus

(e)    an unlimited amount so long as, in the case of this clause (e), (i) if
such Incremental Facility is secured by a Lien on the Collateral that is pari
passu with the Lien securing the Credit Facilities on the Closing Date, the
Senior Secured Leverage Ratio would not exceed 4.50:1.00, (ii) if such
Incremental Facility is secured by a Lien on the Collateral that is junior to
the Lien securing the Credit Facilities on the Closing Date, the Secured
Leverage Ratio would not exceed 5.00:1.00 or (iii) if such Incremental Facility
is unsecured, either (A) the Fixed Charge Coverage Ratio would not be less than
2.00:1.00 or (B) the Total Leverage Ratio would not exceed 6.00:1.00, in each
case of clauses (i) through (iii), calculated on a Pro Forma Basis, including
the application of the proceeds thereof (without “netting” the Cash proceeds of
the applicable Incremental Facility) (and determined on the basis of the
financial statements for the most recently ended Test Period), and, in the case
of any Incremental Revolving Facility, assuming a full drawing under such
Incremental Revolving Facility.

Unless the Borrower otherwise notifies the Administrative Agent, any Incremental
Facility or Incremental Equivalent Debt shall be deemed to have been incurred in
reliance on clause (d) above prior to any amounts under clause (a) or (e) above.
Unless the Borrower otherwise notifies the Administrative Agent, any Incremental
Facility or Incremental Equivalent Debt shall be deemed to have been incurred in
reliance on clause (e) above prior to any amounts under clause (a) above.

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(z).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Facility Agreement” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (to the extent required by
Section 2.21) and the Borrower executed by each of (a) Holdings and the
Borrower, (b) the Administrative Agent and (c) each Lender that agrees to
provide all or any portion of the Incremental Facility being incurred pursuant
thereto and in accordance with Section 2.22.

“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).

“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

 

-34-



--------------------------------------------------------------------------------

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loan Borrowing Date” means, with respect to each Class of
Incremental Term Loans, each date on which Incremental Term Loans of such
Class are incurred pursuant to Section 2.01(b) and as otherwise specified in any
amendment providing for Incremental Term Loans in accordance with Section 2.22.

“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases to the extent recorded as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; (c) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (d) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding (w) any earn out
obligation or purchase price adjustment until such obligation (A) becomes a
liability on the statement of financial position or balance sheet (excluding the
footnotes thereto) in accordance with GAAP and (B) has not been paid within 30
days after becoming due and payable, (x) any such obligations incurred under
ERISA, (y) accrued expenses and trade accounts payable in the ordinary course of
business (including on an inter-company basis) and (z) liabilities associated
with customer prepayments and deposits), which purchase price is (i) due more
than six months from the date of incurrence of the obligation in respect thereof
or (ii) evidenced by a note or similar written instrument; (e) all Indebtedness
of others secured by any Lien on any property or asset owned or held by such
Person regardless of whether the Indebtedness secured thereby shall have been
assumed by such Person or is non-recourse to the credit of such Person; (f) the
face amount of any letter of credit issued for the account of such Person or as
to which such Person is otherwise liable for reimbursement of drawings; (g) the
Guarantee by such Person of the Indebtedness of another; (h) all obligations of
such Person in respect of any Disqualified Capital Stock; and (i) all net
obligations of such Person in respect of any Derivative Transaction, including
any Hedge Agreement, whether or not entered into for hedging or speculative
purposes; provided that (i) in no event shall obligations under any Derivative
Transaction be deemed “Indebtedness” for any calculation of the Total Leverage
Ratio, the Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio, the
Secured Leverage Ratio or any other financial ratio under this Agreement and
(ii) the amount of Indebtedness of any Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
any joint venture (other than any joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would otherwise be
included in the calculation of Consolidated Total Debt; provided that,
notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, the effects of
Accounting Standards Codification Topic 815 and related interpretations to the
extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness and any such
amounts that would have constituted Indebtedness

 

-35-



--------------------------------------------------------------------------------

hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder. Notwithstanding the foregoing,
Indebtedness of Holdings and its Restricted Subsidiaries shall exclude
(1) liabilities under vendor agreements to the extent such liabilities may be
satisfied exclusively through non-cash means such as purchase volume earning
credits, (2) reserves for deferred taxes and (3) for all purposes under this
Agreement other than for purposes of Section 6.01, intercompany Indebtedness
among Holdings and its Restricted Subsidiaries.

“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning set forth in Section 3.11(a).

“Information Memorandum” means the Confidential Information Memorandum dated
April 2016, relating to the Borrower and its subsidiaries and the Transactions.

“Initial Term Loan Maturity Date” means February 87, 20252027.

“Initial Term Loans” means the Tranche B-1 Term Loans.

“Initial Tranche B-1 Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Tranche B-1 Term Loans hereunder or,
under the Original Credit Agreement or under the Amended Credit Agreement in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term Lender pursuant to Section 9.05
or (ii) an Additional Term Commitment. The aggregate amount of the Term Lenders’
Initial Tranche B-1 Commitments on the Closing Date is $900,000,000.

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement, including any of the
following: (a) a Trademark Security Agreement substantially in the form of
Exhibit H-1, (b) a Patent Security Agreement substantially in the form of
Exhibit H-2 or (c) a Copyright Security Agreement substantially in the form of
Exhibit H-3, together with any and all supplements or amendments thereto.

“Intercreditor Agreements” means the ABL Intercreditor Agreement and the Pari
Passu Term Loan Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower in the form of
Exhibit D or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December (commencing on June 30,
2016) or the maturity date applicable to such Loan and (b) with respect to any
LIBO Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a LIBO Rate Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest

 

-36-



--------------------------------------------------------------------------------

Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to all relevant affected Lenders, twelve months or
a shorter period) thereafter, as the Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or substantially all of the
business, property or fixed assets of any other Person or any division or line
of business or other business unit of any other Person and (c) any loan, advance
(other than any advance to any current or former employee, officer, director,
member of management, manager, consultant or independent contractor of the
Borrower, any Restricted Subsidiary or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Borrower or any
of its Restricted Subsidiaries to any other Person. Subject to Section 5.10, the
amount of any Investment shall be the original cost of such Investment, plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).

“Investors” means (a) the Sponsor and (b) the Co-Investors.

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“IRS” means the U.S. Internal Revenue Service.

“Junior Indebtedness” means any Subordinated Indebtedness (other than
Indebtedness among Holdings and/or its subsidiaries) with an individual
outstanding principal amount in excess of the Threshold Amount.

“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness among Holdings and/or its
subsidiaries) that is expressly junior or subordinated to the Lien securing the
Credit Facilities with an individual outstanding principal amount in excess of
the Threshold Amount. For the avoidance of doubt, Indebtedness outstanding under
any ABL Facility shall not be Subordinated Indebtedness.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest

 

-37-



--------------------------------------------------------------------------------

maturity or expiration date of any Initial Term Loan, Additional Term Loan,
Additional Revolving Loan or Additional Commitment.

“Latest Revolving Loan Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any Additional Revolving
Loan or any Additional Revolving Commitment.

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time, including the latest maturity or expiration
date of any Term Loan or any Additional Term Commitment.

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lenders” means the Term Lenders, any Additional Lender, any lender with an
Additional Commitment or an outstanding Additional Loan and any other Person
that becomes a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities; provided that, in no event
shall the LIBO Rate be less than 0.00% per annum.

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the LIBO Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, any Promissory Note, each
Loan Guaranty, the Collateral Documents, the Intercreditor Agreements, any
intercreditor agreement required to be entered into pursuant to the terms of
this Agreement and any other document or instrument designated by the Borrower
and the Administrative Agent as a “Loan Document.” Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto.

“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I, executed by each Loan Party party thereto and the Administrative
Agent for the benefit of the Secured Parties and (b) each other guaranty
agreement executed by any Person pursuant to Section 5.12 in substantially the
form attached as Exhibit I or another form that is otherwise reasonably
satisfactory to the Administrative Agent and the Borrower.

“Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a).

 

-38-



--------------------------------------------------------------------------------

“Loan Parties” means Holdings, the Borrower, each Subsidiary Guarantor, and in
each case their respective successors and permitted assigns.

“Loans” means any Initial Term Loan, any Additional Term Loan, or any Additional
Revolving Loan.

“Management Agreement” means, collectively, (a) the Consulting Agreement dated
December 29, 2014, by and among PQ Holdings Inc., the Borrower and CCMP Capital
Advisors, LP and (b) the Consulting Agreement dated December 29, 2014, by and
among PQ Holdings Inc., the Borrower and INEOS AG.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms including, to the extent relevant for the
type of Indebtedness to be subject to such intercreditor agreement, those
governing standstill provisions, release mechanics and security arrangements for
the sharing of liens or arrangements relating to the distribution of payments,
as applicable (which may, if applicable, consist of a payment “waterfall”), at
the time the intercreditor agreement is proposed to be established in light of
the type of Indebtedness subject thereto, which is reasonably satisfactory to
the Administrative Agent.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the rights
and remedies (taken as a whole) of the Administrative Agent under the applicable
Loan Documents or (iii) the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under the applicable Loan Documents.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged to the
Administrative Agent (or its bailee) pursuant to the Security Agreement.

“Material Real Estate Asset” means (a) on the Closing Date, each Real Estate
Asset listed on Schedule 1.01(b) and (b) any “fee-owned” Real Estate Asset
acquired by any Loan Party after the Closing Date having a fair market value (as
reasonably determined by the Borrower after taking into account any liabilities
with respect thereto that impact such fair market value) in excess of
$15,000,000.

“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (c) as to any Replacement Term Loans or Replacement
Revolving Facility incurred pursuant to Section 9.02(c), the final maturity date
for such Replacement Term Loan or Replacement Revolving Facility, as the case
may be, as set forth in the applicable Refinancing Amendment; (b) with respect
to any Incremental Term Loans, the final maturity date set forth in the
applicable Incremental Facility Agreement; (c) with respect to any Incremental
Revolving Facility, the final maturity date set forth in the applicable
Incremental Facility Agreement and (d) with respect to any Extended Revolving
Credit Commitment or Extended Term Loans, the final maturity date set forth in
the applicable Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

 

-39-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the relevant Secured Parties, on any Material Real
Estate Asset constituting Collateral.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, makes or is obligated
to make contributions or with respect to which any of them has any ongoing
obligation or liability, contingent or otherwise.

“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a customary management discussion and narrative report
describing the operations of Holdings, the Borrower and its Restricted
Subsidiaries for the applicable Fiscal Quarter or Fiscal Year and for the period
from the beginning of the then-current Fiscal Year to the end of the period to
which the relevant financial statements relate.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower or
any of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Borrower or any of its
Restricted Subsidiaries or (ii) as a result of the taking of any assets of the
Borrower or any of its Restricted Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(b) (i) any actual out-of-pocket costs incurred by the Borrower or any of its
Restricted Subsidiaries in connection with the adjustment, settlement or
collection of any claims of the Borrower or the relevant Restricted Subsidiary
in respect thereof, (ii) payment of the outstanding principal amount of, premium
or penalty, if any, and interest and other amounts on any Indebtedness (other
than the Loans, and any Indebtedness secured by a Lien that is pari passu with
or expressly subordinated to the Lien on the Collateral securing the Secured
Obligations) that is secured by a Lien on the assets in question and that is
required to be repaid or otherwise comes due or would be in default under the
terms thereof as a result of such loss, taking or sale, (iii) in the case of a
taking, the reasonable out-of-pocket costs of putting any affected property in a
safe and secure position, (iv) any selling costs and out-of-pocket expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar Taxes and the Borrower’s good faith estimate of income Taxes paid or
payable (including pursuant to Tax sharing arrangements or any Tax distributions
by a Loan Party, and taking into account any available tax credits or
deductions, in each case attributable to such proceeds)) in connection with any
sale or taking of such assets as described in clause (a) of this definition and
(v) any amounts provided as a reserve in accordance with GAAP against any
liabilities under any indemnification obligation or purchase price adjustments
associated with any sale or taking of such assets as referred to in clause
(a) of this definition (provided that to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net
Insurance/Condemnation Proceeds).

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable (including

 

-40-



--------------------------------------------------------------------------------

pursuant to Tax sharing arrangements or any Tax distributions, and taking into
account any available tax credits or deductions, in each case to the extent
attributable to such sale) by a Loan Party in connection with such Disposition),
(ii) amounts provided as a reserve in accordance with GAAP against any
liabilities under any indemnification obligation or purchase price adjustment
associated with such Disposition (provided that to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Proceeds), (iii) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness (other than the Loans and any other
Indebtedness secured by a Lien that is pari passu with or expressly subordinated
to the Lien on the Collateral securing the Secured Obligations) which is secured
by the asset sold in such Disposition and which is required to be repaid or
otherwise comes due or would be in default and is repaid (other than any such
Indebtedness that is assumed by the purchaser of such asset) and (iv) Cash
escrows (until released from escrow to the Borrower or any of its Restricted
Subsidiaries) from the sale price for such Disposition; and (b) with respect to
any issuance or incurrence of Indebtedness or Capital Stock, the Cash proceeds
thereof, net of all Taxes and customary fees, commissions, costs, underwriting
discounts and other fees and expenses incurred in connection therewith.

“NMTC Transactions” means one or more transactions involving the disposition
and/or financing of Real Estate Assets owned by any Subsidiary of Holdings in
the form of a new market tax credit financing or similar financing in an
aggregate amount not to exceed $75,000,000.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b).

“Non-Debt Fund Affiliate” means any Investor (which is an Affiliate of the
Borrower) and any Affiliate of any such Investor, other than any Debt Fund
Affiliate.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and all other advances to, debts,
liabilities and obligations of the Loan Parties to the Lenders or to any Lender,
the Administrative Agent or any indemnified party arising under the Loan
Documents in respect of any Loan, whether direct or indirect (including those
acquired by assumption), absolute, contingent, due or to become due, now
existing or hereafter arising.

“OFAC” has the meaning assigned to such term in the definition of “Sanctions”.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement, and (e) with respect to any other form of entity, such
other organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity. In the event that any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Original Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

 

-41-



--------------------------------------------------------------------------------

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any intangible, recording, filing or other excise or property Taxes,
charges or similar levies arising from any payment made under or with respect to
any Loan Document or from the execution, delivery, performance of, registration
of, perfection of a security interest under, or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document, excluding any Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Amount” means with respect to Term Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans occurring on such date.

“Parent Company” means Holdings and any other Person of which the Borrower is an
indirect Wholly-Owned Subsidiary.

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement dated as of the Closing Date, by and between the Administrative Agent,
Wells Fargo Bank, National Association, as trustee under the 2022 Senior Secured
Note Indenture and the other parties thereto from time to time and acknowledged
by the Borrower, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan” means any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Borrower or any of its Restricted Subsidiaries, or any of their
respective ERISA Affiliates, maintains or contributes to or has an obligation to
contribute to, or otherwise has any liability, contingent or otherwise.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.

 

-42-



--------------------------------------------------------------------------------

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate security
agreements or notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, the proper recording or filing, as applicable, of Mortgages
and fixture filings with respect to any Material Real Estate Asset constituting
Collateral, in each case in favor of the Administrative Agent for the benefit of
the Secured Parties and the delivery to the Administrative Agent of any stock
certificate, promissory note or other instrument required to be delivered
pursuant to the applicable Loan Documents, together with instruments of transfer
executed in blank.

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person (but
in any event including any Investment in (x) any Restricted Subsidiary which
serves to increase the Borrower’s or any Restricted Subsidiary’s respective
equity ownership in such Restricted Subsidiary or (y) any joint venture for the
purpose of increasing the Borrower’s or its relevant Restricted Subsidiary’s
ownership interest in such joint venture); provided that:

(a)    no Event of Default under Section 7.01(a), (f) or (g) exists or would
result after giving pro forma effect to such acquisition; and

(b)    the total consideration paid by Persons that are Loan Parties for (i) the
Capital Stock of any Person that does not become a Guarantor and (ii) in the
case of an asset acquisition, assets that are not acquired by the Borrower or
any Guarantor, when taken together with the total consideration for all such
Persons and assets so acquired after the Closing Date, shall not exceed the sum
of (A) (i) the greater of $160,000,000 and 4% of Consolidated Total Assets as of
the last day of the most recent Test Period minus (ii) the aggregate amount of
Investments in Restricted Subsidiaries that are not Loan Parties made pursuant
to Section 6.06(e)(ii), and (B) amounts otherwise available under clauses (q),
(r), (x) and (bb) of Section 6.06; provided that the limitation described in
this clause (b) shall not apply to any acquisition to the extent (x) such
acquisition is made with the proceeds of sales of the Qualified Capital Stock
of, or common equity capital contributions to, the Borrower or any Restricted
Subsidiary or (y) the Person so acquired (or the Person owning the assets so
acquired) becomes a Subsidiary Guarantor even though such Person owns Capital
Stock in Persons that are not otherwise required to become Subsidiary
Guarantors, if, in the case of this clause (y), not less than 65.0% of the
Consolidated Adjusted EBITDA of the Person(s) acquired in such acquisition (for
this purpose and for the component definitions used therein, determined on a
consolidated basis for such Persons and their respective Restricted
Subsidiaries) is generated by Person(s) that will become Subsidiary Guarantors
(i.e., disregarding any Consolidated Adjusted EBITDA generated by Restricted
Subsidiaries of such Subsidiary Guarantors that are not (or will not become)
Subsidiary Guarantors).

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investors
beneficially own more than 50% of the relevant voting stock beneficially owned
by the group.

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

 

-43-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Plan” means any “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) maintained by the Borrower or any of its Restricted
Subsidiaries, other than any Multiemployer Plan.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Potters GP” means Potters Holdings GP, Ltd, a Cayman Islands exempted company.

“Potters LP” means Potters Holdings, L.P., an exempt limited partnership
registered under the laws of Cayman Islands.

“Prepayment Asset Sale” means any Disposition by the Borrower or its Restricted
Subsidiaries made pursuant to, Section 6.07(h), Section 6.07(n),
Section 6.07(q), clause (ii) to the proviso to Section 6.07(r) (to the extent
provided therein), Section 6.07(z)(i) and Section 6.08 other than, in each case,
any Disposition with respect to ABL Collateral so long as the ABL Facility is in
effect.

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower. The prime rate is a rate set by Credit Suisse
based upon various factors including Credit Suisse’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such rate.

“Pro Forma Basis” or “pro forma effect” means “Pro Forma Basis” or “pro forma
effect” means, with respect to any determination of the Total Leverage Ratio,
the Secured Leverage Ratio, the Senior Secured Leverage Ratio, the Fixed Charge
Coverage Ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets
(including component definitions thereof), that:

(a)    each Subject Transaction shall be deemed to have occurred as of the first
day of the applicable Test Period (or, in the case of Consolidated Total Assets
or any other balance sheet item, as of the last day of such Test Period) with
respect to any test or covenant for which such calculation is being made,

(b)    in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Restricted Subsidiary or any division and/or product line
of the Borrower, any Restricted Subsidiary, (B) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary and (C) the implementation of any Cost
Savings Initiative, income statement items (whether positive or negative and
including any Expected Cost Savings) attributable to the property or Person
subject to such Subject Transaction, shall be excluded as of the first day of
the applicable Test Period with respect to any test or covenant for which the
relevant determination is being made and (ii) in the case of any Permitted
Acquisition, Investment and/or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary described in the definition of the term “Subject
Transaction”, income statement items (whether positive or negative) attributable
to the property or Person subject to such Subject Transaction shall be included
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that any
pro forma adjustment described in this clause (b) may be applied

 

-44-



--------------------------------------------------------------------------------

to any such test or covenant solely to the extent that such adjustment is
consistent with the definition of “Consolidated Adjusted EBITDA”,

(c)    any retirement or repayment of Indebtedness (other than normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
shall be deemed to have occurred as of the first day of the applicable Test
Period with respect to any test or covenant for which the relevant determination
is being made,

(d)    any Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in connection therewith shall be deemed to have occurred as of the
first day of the applicable Test Period with respect to any test or covenant for
which the relevant determination is being made; provided that, (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable Test Period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness), (y)
interest on any obligation with respect to any Capital Lease shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of the
Borrower to be the rate of interest implicit in such obligation in accordance
with GAAP and (z) interest on any Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen by the Borrower, and

(e)    the acquisition of any assets included in calculating Consolidated Total
Assets, whether pursuant to any Subject Transaction or any Person becoming a
subsidiary or merging, amalgamating or consolidating with or into the Borrower
or any of its subsidiaries, or the Disposition of any assets included in
calculating Consolidated Total Assets described in the definition of “Subject
Transaction” shall be deemed to have occurred as of the last day of the
applicable Test Period with respect to any test or covenant for which such
calculation is being made.

In the case of any calculation of the Total Leverage Ratio, the Secured Leverage
Ratio, the Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio,
Consolidated Adjusted EBITDA or Consolidated Total Assets for any events
described above that occur prior to the first date on which financial statements
have been (or are required to be) delivered hereunder, such calculation to be
made on a “Pro Forma Basis” shall use the financial statements delivered
pursuant to Section 4.01(c)(ii) for the Fiscal Year ended December 31, 2015.
Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Senior Secured
Leverage Ratio for purposes of the definitions of “Applicable Rate”, the events
described in the immediately preceding paragraph that occurred subsequent to the
end of the applicable Test Period shall not be given pro forma effect.

“Projections” means the projections of the Borrower and its subsidiaries
included in the Information Memorandum (or a supplement thereto).

“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit G, evidencing
the aggregate outstanding principal amount of Loans of the Borrower to such
Lender resulting from the Loans made by such Lender.

 

-45-



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means any Charge associated with, or in anticipation of,
or preparation for, compliance with the requirements of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, similar Requirements of Law under other
jurisdictions), as applicable to companies with equity or debt securities held
by the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ or managers’ compensation, fees and
expense reimbursement, any Charge relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees.

“Public Lender” has the meaning assigned to such term in Section 9.01(d).

“Published LIBO Rate” means, with respect to any Interest Period when used in
reference to any Loan or Borrowing,

(a)    in the case of any LIBO Rate Loan denominated in Dollars, (1) the rate of
interest appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to such service as determined
by Administrative Agent) as the London interbank offered rate for deposits in
Dollars for a term comparable to such Interest Period, at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period (but if more than one rate is specified on
such page, the rate will be an arithmetic average of all such rates) and (2) if
such rate is not available at such time for any reason, then the “Published LIBO
Rate” for such Interest Period shall be (x) a comparable successor or
alternative interbank rate for deposits in Dollars that is, at such time,
broadly accepted by the syndicated loan market in lieu of the “Published LIBO
Rate” and is reasonably acceptable to the Borrower and the Administrative Agent
or (y) solely if no such broadly accepted comparable successor interbank rate
exists at such time, a successor or alternative index rate as the Administrative
Agent and the Borrower may determine with the consent of the Required Lenders;
and

(b)    [Reserved].

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualifying IPO” means the issuance and sale by the Borrower or any Parent
Company of its common Capital Stock in an underwritten primary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) pursuant to which Net Proceeds of at least $70,000,000 are received
by, or contributed to, the Borrower.

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).

 

-46-



--------------------------------------------------------------------------------

“Receivables” means all accounts receivable and property relating thereto
(including, without limitation, all rights to payment created by or arising from
sales of goods, leases of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance).

“Refinancing” means the repayment in full of all Indebtedness outstanding under,
and the termination of the commitments under (and all guaranties, Liens and
security relating to) the Existing Credit Agreements and the Existing PQ Notes.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by (a) Holdings and the Borrower, (b) the Administrative Agent and
(c) each Lender that agrees to provide all or any portion of the Replacement
Term Loans or the Replacement Revolving Facility, as applicable, being incurred
pursuant thereto and in accordance with Section 9.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).

“Register” has the meaning assigned to such term in Section 9.05(b).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation H” means Regulation H of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Funds” shall mean with respect to any Lender that is an Approved Fund,
any other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and controlling persons and its or their respective directors,
officers, employees, partners, agents, advisors and other representatives.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into or through the Environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

-47-



--------------------------------------------------------------------------------

“Reorganization” means transactions contemplated by the Reorganization
Agreement, including the First/PQ/Eco Merger, the PQ Holdings Contribution, the
Second PQ/Eco Merger and the Eco Contribution.

“Reorganization Agreement” means the Reorganization and Transaction Agreement
dated August 17, 2015, by and among PQ Holdings Inc., PQ Group Holdings Inc.,
Eco Merger Sub Corporation, the Borrower, certain affiliated investment funds of
the Sponsor, Eco Services Topco LLC, Eco Services Midco LLC, Eco Services Group
Holdings LLC, Eco Services Intermediate Holdings LLC and Eco Services Operations
LLC.

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).

“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(c).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).

“Representative” has the meaning assigned to such term in Section 9.13.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Initial Term
Loans substantially concurrently with the incurrence by any Loan Party of any
secured term loans (including any Replacement Term Loans) having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent in a manner consistent with generally
accepted financial practices, and in any event consistent with the second
proviso to Section 2.22(a)(v)) that is less than the effective interest cost or
weighted average yield (as determined by the Administrative Agent on the same
basis) applicable to the Initial Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (b) any amendment, waiver or other modification to
this Agreement that would have the effect of reducing the effective interest
cost of, or weighted average yield (to be determined by the Administrative Agent
on the same basis as set forth in preceding clause (a)) of, the Initial Term
Loans; provided that the primary purpose (as reasonably determined by the
Administrative Agent and the Borrower) of such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
was to reduce the effective interest cost or weighted average yield of the
Initial Term Loans; provided, further, that in no event shall any such
prepayment, repayment, refinancing, substitution, replacement, amendment, waiver
or other modification in connection with a Change of Control, Qualifying IPO or
Transformational Event constitute a Repricing Transaction. Any determination by
the Administrative Agent contemplated by preceding clauses (a) and (b) shall be
conclusive and binding on all Lenders, and the Administrative Agent shall have
no liability to any Person with respect to such determination absent bad faith,
gross negligence or willful misconduct.

“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused commitments at such time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority,

 

-48-



--------------------------------------------------------------------------------

in each case whether or not having the force of law and that are applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of any Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Borrower as at the dates indicated and its
consolidated income and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv).

“Restricted Debt” has the meaning set forth in Section 6.04(b).

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Borrower, except a dividend
payable solely in shares of Qualified Capital Stock to the holders of such
class; (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value of any shares of any class of the Capital Stock
of the Borrower and (c) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of the Capital Stock of the Borrower now or hereafter outstanding.

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Borrower.

“Revolving Lender” means a Lender with an Additional Revolving Commitment or an
outstanding Additional Revolving Loan.

“Revolving Loans” means the Additional Revolving Loans.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.

 

-49-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (at the time of this Agreement, the
Crimea region, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union, or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country, except that any Person
that is not organized in the U.S. shall not be a Sanctioned Person on the basis
of having transactions in or relating to a Sanctioned Country that are not
prohibited by Sanctions, or (c) any Person owned or controlled by any such
Person.

“Sanctions” mean economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or (b) the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom.

“Scheduled Consideration” has the meaning assigned to such term in the
definition of “Excess Cash Flow”.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Amendment” shall mean the Second Amendment Agreement, dated as of
August 7, 2017, among the Borrower, Holdings, each Guarantor, the Administrative
Agent and the Lenders party thereto.

“Second Amendment Effective Date” shall mean August 7, 2017.

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is the
Administrative Agent, a Lender, an Arranger or any Affiliate of the
Administrative Agent, a Lender or an Arranger as of the Closing Date or (b) is
entered into after the Closing Date between any Loan Party and any counterparty
that is (or is an Affiliate of) the Administrative Agent, any Lender or any
Arranger at the time such Hedge Agreement is entered into, for which such Loan
Party agrees to provide security and in each case that has been designated to
the Administrative Agent in writing by the Borrower as being a Secured Hedging
Obligation for purposes of the Loan Documents, it being understood that each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of Article 8, Section 9.03 and Section 9.10 as if it were a
Lender.

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended, in each case for the
Borrower and its Restricted Subsidiaries on a consolidated basis.

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations.

“Secured Parties” means (i) the Lenders, (ii) the Administrative Agent,
(iii) each counterparty to a Hedge Agreement with a Loan Party the obligations
under which constitute Secured Hedging Obligations, (iv) each provider of
Banking Services to any Loan Party the obligations under

 

-50-



--------------------------------------------------------------------------------

which constitute Banking Services Obligations, (v) the Arrangers and (vi) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Security Agreement” means the Term Loan Pledge and Security Agreement,
substantially in the form of Exhibit J, among the Loan Parties and the
Administrative Agent for the benefit of the Secured Parties.

“Senior Note Documents” means the 2022 Senior Secured Note Documents and the
2025 Senior Unsecured Note Documents.

“Senior Note Indentures” means the 2022 Senior Secured Note Indenture and the
2025 Senior Unsecured Note Indenture.

“Senior Notes” means the 2022 Senior Secured Notes and the 2025 Senior Unsecured
Notes.

“Senior Secured Leverage Ratio” means the ratio, as of any date of
determination, of (a) Consolidated Senior Secured Debt as of such date to
(b) Consolidated Adjusted EBITDA for the Test Period then most recently ended,
in each case for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

“SPC” has the meaning assigned to such term in Section 9.05(e).

“Specified Lease Transactions” means lease and lease-back and sale and
lease-back transactions consummated by any Loan Party and one or more
governmental units in connection with arrangements pursuant to applicable state
or local law by which a Loan Party obtains partial or full abatement of ad
valorem taxes levied against the subject property, including, without
limitation, those transactions described on Schedule 1.01(c).

“specified transaction” shall have the meaning ascribed to such term in
Section 1.08(a).

“Sponsor” means CCMP Capital Advisors, LP and any of its controlled Affiliates
and funds managed or advised by any of them or any of their respective
controlled Affiliates.

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

 

-51-



--------------------------------------------------------------------------------

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or any facility, or of a
majority of the outstanding Capital Stock of any Person (including any
Investment in a subsidiary which serves to increase any Borrower’s or any
subsidiary’s respective equity ownership in such subsidiary or any acquisition
or Investment in any joint venture for the purpose of purchasing any or all of
the interests of any joint venture partner), in each case permitted by this
Agreement, (c) any Disposition of all or substantially all of the assets or
Capital Stock of a subsidiary (or any business unit, line of business or
division of any Borrower or a Restricted Subsidiary) not prohibited by this
Agreement, (d) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 5.10 hereof, (e) the incurrence or repayment of
Indebtedness, (f) the implementation of any Cost Savings Initiative and/or or
(g) any other event that by the terms of the Loan Documents requires pro forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a pro forma basis.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries that is expressly subordinated in right of payment to
the Obligations.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interests in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise specified,
“subsidiary” shall mean any subsidiary of the Borrower.

“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the
Borrower (other than any subsidiary that is an Excluded Subsidiary on the
Closing Date) and (y) thereafter, each subsidiary of the Borrower that
guarantees the Secured Obligations pursuant to the terms of this Agreement, in
each case, until such time as the relevant subsidiary is released from its
obligations under the Loan Guaranty in accordance with the terms and provisions
hereof.

“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“TARGET2 Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

 

-52-



--------------------------------------------------------------------------------

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.

“Term Lender” means a Lender with an Initial Tranche B-1 Commitment or an
Additional Term Commitment or an outstanding Initial Term Loan or Additional
Term Loan.

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered); it being understood and agreed that prior to
the first delivery of financial statements of Section 5.01(a), “Test Period”
means the period of four consecutive Fiscal Quarters in respect of which
financial statements were delivered pursuant to Section 4.01(c).

“Third Amendment” shall mean the Third Amendment Agreement, dated as of
February 8, 2018, among the Borrower, Holdings, each Guarantor, the
Administrative Agent and the Lenders party thereto.

“Third Amendment Effective Date” shall mean February 8, 2018.

“Threshold Amount” means $50,000,000.

“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended in each case for
the Borrower and its Restricted Subsidiaries.

“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin under the laws of any jurisdiction in the world, and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements and dilutions thereof; (d) all rights to sue for past,
present, and future infringements and dilutions of the foregoing, including the
right to settle suits involving claims and demands for royalties owing; and
(e) all rights corresponding to any of the foregoing.

“tranche” has the meaning assigned to such term in Section 2.23(a).

“Tranche B-1 Term Loans” means (a) prior to the Third Amendment Effective Date,
a term loan made by a Term Lender pursuant to Section 2.01(a)(i) of the Original
Credit Agreement and (b) on or after the Third Amendment Effective Date, the
Third Amendment Tranche B-1 Term Loans (as defined in the Third Amendment) made
pursuant to and in accordance with the Third Amendment on the Third Amendment
Effective Date. The aggregate principal amount of Tranche B-1 Term Loans on the
ThirdFourth Amendment Effective Date is $1,267,000,000947,497,500.00.

“Tranche B-2 Term Loans” has the meaning assigned to such term in the Original
Credit Agreement.

 

-53-



--------------------------------------------------------------------------------

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Holdings and its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the Reorganization, (c) the execution,
delivery and performance by the Loan Parties and certain other Subsidiaries of
the Borrower of the ABL Facility Documentation and the borrowing of the loans
thereunder on the Closing Date, (d) the issuance of the Senior Notes (as defined
in the Original Credit Agreement), (e) the Refinancing and (f) the payment of
the Transaction Costs.

“Transformational Event” means any acquisition or investment by the Borrower or
any Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or investment, would not provide the
Borrower and its subsidiaries with adequate flexibility under this Agreement for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Subsidiary” means any subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary on the Closing Date and listed on
Schedule 5.10 or after the Closing Date pursuant to Section 5.10.

“U.S.” means the United States of America.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

-54-



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by law to be owned by a resident of the relevant jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“2022 Senior Secured Note Documents” means the 2022 Senior Secured Note
Indenture under which the 2022 Senior Secured Notes are issued and all other
instruments, agreements and other documents evidencing the 2022 Senior Secured
Notes or providing for any Guarantee or other right in respect thereof.

“2022 Senior Secured Note Indenture” means the Indenture for the 2022 Senior
Secured Notes, dated as of May 4, 2016 among the Borrower, the guarantors named
therein and Wells Fargo Bank, National Association, as trustee and as collateral
agent.

“2022 Senior Secured Notes” means the senior secured notes due 2022 in the
aggregate principal amount of $625,000,000 and the Guarantees thereof, in each
case together with any amendment, modification, supplement, restatement,
amendment and restatement, extension, renewal, refinancing, refunding or
replacement thereof to the extent permitted or not restricted by this Agreement.

“2025 Senior Unsecured Note Documents” means the 2022 Senior Unsecured Note
Indenture under which the 2025 Senior Unsecured Notes are issued and all other
instruments, agreements and other documents evidencing the 2025 Senior Unsecured
Notes or providing for any Guarantee or other right in respect thereof.

“2025 Senior Unsecured Indenture” means the Indenture for the 2025 Senior
Unsecured Notes, dated as of December 11, 2017, among the Borrower, the
guarantors named therein and Wells Fargo Bank, National Association, as trustee.

“2025 Senior Unsecured Notes” means the senior unsecured notes due 2025 in the
aggregate principal amount of $300,000,000 and the Guarantees thereof, in each
case together with any

 

-55-



--------------------------------------------------------------------------------

amendment, modification, supplement, restatement, amendment and restatement,
extension, renewal, refinancing, refunding or replacement thereof to the extent
permitted or not restricted by this Agreement.

Section 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term Loan”
or “Tranche B-1 Term Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by
Class and Type (e.g., a “LIBO Rate Term Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g.,
a “LIBO Rate Borrowing”) or by Class and Type (e.g., a “LIBO Rate Term
Borrowing”).

Section 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein or in any Loan Document shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified or extended, replaced or refinanced (subject to any restrictions or
qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications or extensions, replacements or refinancings set
forth herein), (b) any reference to any law in any Loan Document shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law, (c) any reference herein or in any Loan
Document to any Person shall be construed to include such Person’s successors
and permitted assigns, (d) the words “herein,” “hereof” and “hereunder,” and
words of similar import, when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
hereof, (e) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections, clauses and paragraphs of, and Exhibits and Schedules to,
such Loan Document, (f) in the computation of periods of time in any Loan
Document from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” mean “to but excluding” and the
word “through” means “to and including” and (g) the words “asset” and
“property”, when used in any Loan Document, shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including Cash, securities, accounts and contract rights. For
purposes of determining compliance at any time with Sections 6.01, 6.02, 6.04,
6.05, 6.06, 6.07 and 6.09, in the event that any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition or Affiliate
transaction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01 (other than Section 6.01(a) and (c)), 6.02 (other than
Section 6.02(a)), 6.04, 6.05, 6.06, 6.07 and 6.09, the Borrower, in its sole
discretion, may, from time to time, classify or reclassify such transaction or
item (or portion thereof) and will only be required to include the amount and
type of such transaction (or portion thereof) in any one category. It is
understood and agreed that any Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition and/or Affiliate transaction
need not be permitted solely by reference to one category of permitted
Indebtedness, Lien, Restricted Payment, Restricted Debt Payment, Investment,
Disposition and/or Affiliate transaction under Sections 6.01, 6.02, 6.04, 6.05,
6.06, 6.07 or 6.09, respectively, but may instead be permitted in part under any
combination thereof.

Section 1.04     Accounting Terms; GAAP.

(a)    All financial statements to be delivered pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect from time to time and, except
as otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Total Leverage Ratio, the Senior Secured
Leverage Ratio, the Secured Leverage Ratio, Consolidated Adjusted

 

-56-



--------------------------------------------------------------------------------

EBITDA or Consolidated Total Assets shall be construed and interpreted in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date of delivery of the financial statements described in
Section 3.04(a) in GAAP or in the application thereof (including the conversion
to IFRS as described below) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change becomes effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that if such an amendment is requested by the
Borrower or the Required Lenders, then the Borrower and the Administrative Agent
shall negotiate in good faith to enter into an amendment of the relevant
affected provisions (without the payment of any amendment or similar fee to the
Lenders) to preserve the original intent thereof in light of such change in GAAP
or the application thereof; provided, further, that all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to
(i) any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any subsidiary at “fair value”, as defined therein and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. If the Borrower notifies the Administrative Agent that
the Borrower (or its applicable Parent Company) is required to report under IFRS
or has elected to do so through an early adoption policy, “GAAP” shall mean
international financial reporting standards pursuant to IFRS (provided that
after such conversion, the Borrower cannot elect to report under GAAP).

(b)    Notwithstanding anything to the contrary herein, but subject to
Section 1.10, all financial ratios and tests (including the Total Leverage
Ratio, the Senior Secured Leverage Ratio, the Secured Leverage Ratio, the Fixed
Charge Coverage Ratio and the amount of Consolidated Total Assets and
Consolidated Adjusted EBITDA) contained in this Agreement that are calculated
with respect to any Test Period during which any Subject Transaction occurs
shall be calculated with respect to such Test Period and such Subject
Transaction on a Pro Forma Basis. Further, if since the beginning of any such
Test Period and on or prior to the date of any required calculation of any
financial ratio or test (x) any Subject Transaction has occurred or (y) any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries or any joint venture since the beginning of such Test Period has
consummated any Subject Transaction, then, in each case, any applicable
financial ratio or test shall be calculated on a Pro Forma Basis for such Test
Period as if such Subject Transaction had occurred at the beginning of the
applicable Test Period (it being understood, for the avoidance of doubt, that
solely for purposes of calculating the Senior Secured Leverage Ratio for
purposes of the definitions of “Applicable Rate” the date of the required
calculation shall be the last day of the Test Period, and no Subject Transaction
occurring thereafter shall be taken into account).

(c)    Notwithstanding anything to the contrary contained in paragraph (a) above
or in the definition of “Capital Lease”, in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the Closing Date) that would
constitute Capital Leases in conformity with GAAP on the Closing Date shall

 

-57-



--------------------------------------------------------------------------------

be considered Capital Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

Section 1.05     Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.

Section 1.06     Timing of Payment of Performance. When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

Section 1.07     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).

Section 1.08     Currency Generally.

(a)    For purposes of any determination under Article 5, Article 6 or Article 7
with respect to the amount of any Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition, Sale and Lease-Back
Transaction, affiliate transaction or other transaction, event or circumstance,
or any determination under any other provision of this Agreement, (any of the
foregoing, a “specified transaction”), in a currency other than Dollars, (i) the
Dollar equivalent amount of a specified transaction in a currency other than
Dollars shall be calculated based on the rate of exchange quoted by the
Bloomberg Foreign Exchange Rates & World Currencies Page (or any successor page
thereto, or in the event such rate does not appear on any Bloomberg Page, by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower) for such
foreign currency, as in effect at 11:00 a.m. (London time) on the date of such
specified transaction (which, in the case of any Restricted Payment, shall be
deemed to be the date of the declaration thereof and, in the case of the
incurrence of Indebtedness, shall be deemed to be on the date first committed);
provided that if any Indebtedness is incurred (and, if applicable, associated
Lien granted) to refinance or replace other Indebtedness denominated in a
currency other than Dollars, and the relevant refinancing or replacement would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such refinancing
or replacement, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing or replacement
Indebtedness (and, if applicable, associated Lien granted) does not exceed an
amount sufficient to repay the principal amount of such Indebtedness being
refinanced or replaced, except by an amount equal to (x) unpaid accrued interest
and premiums (including tender premiums) thereon plus other reasonable and
customary fees and expenses (including upfront fees and original issue discount)
incurred in connection with such refinancing or replacement, (y) any existing
commitments unutilized thereunder and (z) additional amounts permitted to be
incurred under Section 6.01 and (ii) for the avoidance of doubt, no Default or
Event of Default shall be deemed to have occurred solely as a result of a change
in the rate of currency exchange occurring after the time of any specified
transaction so long as such specified transaction was permitted at the time
incurred, made, acquired, committed, entered or declared as set forth in
clause (i). For purposes of the calculation of compliance with any financial
ratio for purposes of taking any action hereunder, on any relevant date of
determination, amounts denominated in currencies other than Dollars shall be
translated into Dollars at the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Section 5.01(a) or (b),
as applicable, for the relevant Test Period and will, with respect to any
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of any Hedge

 

-58-



--------------------------------------------------------------------------------

Agreement permitted hereunder in respect of currency exchange risks with respect
to the applicable currency in effect on the date of determination for the Dollar
equivalent amount of such Indebtedness.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.

Section 1.09     Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

Section 1.10     Certain Calculations and Tests.

(a)    Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, any Senior Secured Leverage Ratio test, any
Secured Leverage Ratio test, any Total Leverage Ratio test or any Fixed Charge
Coverage Ratio test) and/or the amount of Consolidated Adjusted EBITDA or any
cap expressed as a percentage of Consolidated Total Assets or (ii) the absence
of a Default or Event of Default (or any type of Default or Event of Default) as
a condition to (A) the consummation of any transaction in connection with any
acquisition or similar Investment, (B) the making of any Restricted Payment
and/or (C) the making of any Restricted Debt Payment (including in each case of
clauses (A), (B) and (C), the related assumption or incurrence of Indebtedness)
(such action pursuant to clauses (A), (B) or (C), a “Limited Condition
Transaction”), the determination of whether the relevant condition is satisfied
may be made, at the election of the Borrower (a “LCT Election”), (1) in the case
of any acquisition or similar Investment or related incurrence or assumption of
Indebtedness, at the time of (or on the basis of the financial statements for
the most recently ended Test Period at the time of), either (x) the execution of
the definitive agreement with respect to such acquisition or Investment, or
incurrence or assumption of Indebtedness or (y) the consummation of such
acquisition or Investment, or incurrence or assumption of Indebtedness, (2) in
the case of any Restricted Payment, at the time of (or on the basis of the
financial statements for the most recently ended Test Period at the time of) (x)
the declaration of such Restricted Payment or (y) the making of such Restricted
Payment and (3) in the case of any Restricted Debt Payment, at the time of (or
on the basis of the financial statements for the most recently ended Test Period
at the time of) (x) delivery of irrevocable (which may be conditional) notice
with respect to such Restricted Debt Payment or (y) the making of such
Restricted Debt Payment (the applicable date pursuant to clause (1), (2) or (3),
as applicable, the “LCT Test Date”), in each case, after giving effect to the
relevant acquisition, Indebtedness, Restricted Payment and/or Restricted Debt
Payment on a Pro Forma Basis. If the Borrower has made a LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
determination of compliance with any financial ratio or test and/or the amount
of Consolidated Adjusted EBITDA or Consolidated Total Assets with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments or
Restricted Debt Payments on or following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, compliance with any such financial ratio or test and/or amount of
Consolidated Adjusted EBITDA or Consolidated Total

 

-59-



--------------------------------------------------------------------------------

Assets shall be tested by calculating the availability under such financial
ratio or test and/or the amount of Consolidated Adjusted EBITDA or Consolidated
Total Assets, as applicable, on a pro forma basis assuming such Limited
Condition Transaction and any other transactions in connection therewith have
been consummated (including any incurrence of Indebtedness and the use of
proceeds thereof).

(b)    For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, any Senior Secured Leverage Ratio test, any
Secured Leverage Ratio test, any Total Leverage Ratio test and/or the amount of
Consolidated Adjusted EBITDA or Consolidated Total Assets), such financial ratio
or test shall be calculated at the time such action is taken (subject to clause
(a) above), such change is made, such transaction is consummated or such event
occurs, as the case may be, and no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

(c)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Senior Secured Leverage Ratio
test, any Senior Leverage Ratio test and/or any Total Leverage Ratio test and/or
any Fixed Charge Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation, any
Senior Secured Leverage Ratio test, any Senior Leverage Ratio test and/or any
Total Leverage Ratio test) (any such amounts, the “Incurrence-Based Amounts”),
it is understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts; however, for the avoidance of doubt, substantially concurrent
incurrence of Indebtedness and Liens in reliance upon Fixed Amounts shall not be
disregarded for purposes of testing compliance with the Total Leverage Ratio or
the Fixed Charge Coverage Ratio under Section 6.04 and Section 6.06.

Section 1.11     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up for five).

Section 1.12     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

-60-



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01     Commitments.

(a)    On the SecondThird Amendment Effective Date, the initial Term Lenders
made the Existing Tranche B-1 Term Loans (as defined in the Third Amendment) to
the Borrower in the original aggregate principal amount of $920,791,875. Subject
to the terms and conditions set forth in the Third Amendment, the Third
Amendment Term Lenders (as defined in the Third Amendment) agree, severally and
not jointly, to make the Third Amendment Tranche B-1 Term Loans (as defined in
the Third Amendment) to the Borrower on the Third Amendment Effective Date.
1,267,000,000.

(b)    Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Agreement,
each Lender and each Additional Lender with any Additional Revolving Commitment
or Additional Term Commitment, as the case may be, for a given Class severally,
and not jointly, agrees to make Additional Revolving Loans and/or Additional
Term Loans, as the case may be, of such Class to the Borrower, which Loans shall
not exceed for any such Lender or Additional Lender at the time of any
incurrence thereof, the Additional Revolving Commitment or Additional Term
Commitment, as the case may be, of such Class of such Lender or Additional
Lender on the respective Incremental Term Loan Borrowing Date. Notwithstanding
the foregoing, if the applicable Additional Term Commitment in respect of any
Incremental Term Loan Borrowing Date is not drawn on such Incremental Term Loan
Borrowing Date, the undrawn amount shall automatically be cancelled. Amounts
repaid or prepaid in respect of such Incremental Term Loans may not be
reborrowed.

Section 2.02     Loans and Borrowings.

(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

(b)    Subject to Section 2.01 and Section 2.14, each Borrowing shall be
comprised entirely of ABR Loans or LIBO Rate Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any LIBO Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) such LIBO Rate Loan shall be deemed to have been made and
held by such Lender, and the obligation of the Borrower to repay such LIBO Rate
Loan shall nevertheless be to such Lender for the account of such domestic or
foreign branch or Affiliate of such Lender and (iii) in exercising such option,
such Lender shall use reasonable efforts to minimize increased costs to the
Borrower resulting therefrom (which obligation of such Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply); provided further that any such domestic
or foreign branch or Affiliate of such Lender shall not be entitled to any
greater indemnification under Section 2.17 with respect to such LIBO Rate Loan
than that to which the applicable Lender was entitled on the date on which such
Loan was made (except in connection with any indemnification entitlement arising
as a result of a Change in Law after the date on which such Loan was made).

 

-61-



--------------------------------------------------------------------------------

(c)    Borrowings of more than one Type and Class may be outstanding at the same
time; provided that there shall not at any time be more than a total of 10
different Interest Periods in effect for LIBO Rate Borrowings at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not, nor shall it be entitled to, request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date applicable to such Loans.

Section 2.03     Requests for Borrowings. Each Borrowing in respect of the Term
Facility, each Borrowing in respect of any Additional Revolving Facility, each
conversion of Term Loans or Revolving Loans from one Type to the other, and each
continuation of LIBO Rate Loans shall be made upon irrevocable notice by the
Borrower to the Administrative Agent. Each such notice must be in writing or by
telephone (and promptly confirmed in writing) and must be received by the
Administrative Agent not later than 12:00 p.m. (i) three Business Days prior to
the requested day of any Borrowing, conversion or continuation of LIBO Rate
Loans (or one Business Day in the case of any Borrowing of LIBO Rate Loans to be
made on the Closing Date) or (ii) on the requested date of any Borrowing of ABR
Loans (or, in each case, such later time as shall be acceptable to the
Administrative Agent); provided, however, that if the Borrower wishes to request
LIBO Rate Loans having an Interest Period of other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” (A) the
applicable notice from the Borrower must be received by the Administrative Agent
not later than 12:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the relevant Lenders of such request and determine whether
the requested Interest Period is available to by all the relevant Lenders. Each
written notice (or confirmation of telephonic notice) with respect to a
Borrowing by the Borrower pursuant to this Section 2.03 shall be delivered to
the Administrative Agent in the form of a written Borrowing Request,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(a)    the Class of such Borrowing;

(b)    the aggregate amount of the requested Borrowing;

(c)    the date of such Borrowing, which shall be a Business Day;

(d)    whether such Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing;

(e)    in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(f)    the location and number of the Borrower’s account or any other designated
account(s) to which funds are to be disbursed (the “Funding Account”).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall advise each Lender of the details thereof and of the amount of the
Loan to be made as part of the requested Borrowing (x) in the case of any ABR
Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section 2.03 or (y) in the case of any LIBO Rate Borrowing,
no later than one Business Day following receipt of a Borrowing Request in
accordance with this Section 2.03.

 

-62-



--------------------------------------------------------------------------------

Section 2.04     Reserved.

Section 2.05     Reserved.

Section 2.06     Reserved.

Section 2.07     Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m. to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders in an amount equal to such Lender’s
respective Applicable Percentage. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account or as otherwise directed by the Borrower.

(b)    Unless the Administrative Agent has received notice from any Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate (or, with respect to any amount denominated in
Euros, the rate of interest per annum at which overnight deposits in Euros, on
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by the Administrative Agent in
the applicable offshore interbank market for such currency) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to Loans comprising such Borrowing at such time. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Borrower’s obligation to repay
the Administrative Agent such corresponding amount pursuant to this
Section 2.07(b) shall cease. If the Borrower pays such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such
Borrowing by such amount. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.

Section 2.08     Type; Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert any Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.08. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders based upon their Applicable Percentages and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

-63-



--------------------------------------------------------------------------------

(b)    To make an election pursuant to this Section 2.08, the Borrower shall
notify the Administrative Agent of such election either in writing or by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly in writing to the Administrative Agent of a written Interest Election
Request signed by a Responsible Officer of the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBO
Rate Borrowing; and

(iv)    if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
such Borrowing shall be converted at the end of such Interest Period to a LIBO
Rate Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default exists and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as such Event of Default exists (i) no outstanding Borrowing may be
converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid, each
LIBO Rate Borrowing shall be converted to an ABR Borrowing at the end of the
then-current Interest Period applicable thereto.

 

-64-



--------------------------------------------------------------------------------

Section 2.09     Termination and Reduction of Commitments. Unless previously
terminated, the Initial Tranche B-1 Commitments shall automatically terminate
upon the making of the Initial Term Loans on the Closing Date, the First
Amendment Effective Date, the Second Amendment Effective Date or the Third
Amendment Effective Date, as applicable.

Section 2.10     Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to repay Tranche B-1 Term
Loans, in Dollars, to the Administrative Agent for the account of each
applicable Term Lender (i) commencing March 31, 2018, on the last Business Day
of each March, June, September and December prior to the Initial Term Loan
Maturity Date (each such date being referred to as a “Loan Installment Date”),
in each case in an amount equal to 0.25% of the original principal amount of the
Tranche B-1 Term Loans made on the Third Amendment Effective Date (as such
payments may be reduced from time to time as a result of the application of
prepayments in accordance with Section 2.11 and repurchases in accordance with
Section 9.05(g) or increased as a result of any increase in the amount of such
Initial Term Loans pursuant to Section 2.22(a)), and (ii) on the Initial Term
Loan Maturity Date, in an amount equal to the remainder of the principal amount
of the Tranche B-1 Term Loans, outstanding on such date, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

(b)    [Reserved].

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (d) of this Section 2.10 and any Lender’s records, the accounts of the
Administrative Agent shall govern.

(f)    Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered assigns; it
being understood and agreed that such Lender (and/or its applicable assign)
shall be required to return such Promissory Note to the Borrower in accordance
with Section 9.05(b)(iii) and upon the occurrence of the Termination Date (or as
promptly thereafter as practicable).

 

-65-



--------------------------------------------------------------------------------

Section 2.11     Prepayment of Loans.

(a)    Optional Prepayments.

(i)    Upon prior notice in accordance with paragraph (a)(iii) of this
Section 2.11, the Borrower shall have the right at any time and from time to
time to prepay any Borrowing of Term Loans in whole or in part without premium
or penalty (but subject to Sections 2.12(c) and 2.16). Each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages of the Applicable Class of Term Loans being prepaid.

(ii)    Upon prior notice in accordance with paragraph (a)(iii) of this
Section 2.11, the Borrower shall have the right at any time and from time to
time to prepay any Borrowing of Additional Revolving Loans, in whole or in part
without premium or penalty (but subject to Section 2.16). Prepayments made
pursuant to this Section 2.11(a)(ii), shall be applied ratably to the
outstanding Additional Revolving Loans.

(iii)    The Borrower shall notify the Administrative Agent by telephone
(promptly confirmed in writing) of any prepayment under this Section 2.11(a) (A)
in the case of a prepayment of a LIBO Rate Borrowing, not later than 12:00 p.m.
three Business Days before the date of prepayment, or (B) in the case of a
prepayment of an ABR Borrowing, not later than 1:00 p.m. one Business Day before
the date of prepayment (or such later date to which the Administrative Agent may
agree). Each such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice relating to any Borrowing, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount at least equal to the amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02(c). Each prepayment of Term Loans made pursuant to this
Section 2.11(a) shall be applied against the remaining scheduled installments of
principal due in respect of the Term Loans of such Class in the manner specified
by the Borrower or, if not so specified on or prior to the date of such optional
prepayment, in direct order of maturity.

(b)    Mandatory Prepayments.

(i)    No later than the fifth Business Day after the date on which the
financial statements with respect to each Fiscal Year of the Borrower are
required to be delivered pursuant to Section 5.01(b), commencing with the Fiscal
Year ending December 31, 2017, the Borrower shall prepay the outstanding
principal amount of Initial Term Loans and Additional Term Loans in accordance
with clause (vi) of this Section 2.11(b) below in an aggregate principal amount
equal to (A) 50% of Excess Cash Flow of the Borrower and its Restricted
Subsidiaries for the Fiscal Year then ended, minus (B) at the option of the
Borrower, the aggregate principal amount of (x) any Initial Term Loans,
Additional Term Loans, Additional Revolving Loans prepaid pursuant to
Section 2.11(a) or ABL Loans prior to such date and (y) the amount of any
reduction in the outstanding amount of any Initial Term Loans or Additional Term
Loans resulting from any assignment made in accordance with Section 9.05(g) of
this Agreement (including in connection with any Dutch Auction) prior to such
date and based upon the actual amount of cash paid in connection with the
relevant assignment, in each case, excluding any such optional prepayments made
during such Fiscal Year that reduced the amount required to be prepaid pursuant
to this
Section 2.11(b)(i) in the prior Fiscal Year (in the case of any prepayment of
Additional Revolving Loans or ABL Loans, to the extent accompanied by a
permanent reduction in the relevant commitment,

 

-66-



--------------------------------------------------------------------------------

and in the case of all such prepayments, to the extent that such prepayments
were not financed with the proceeds of other Indebtedness (other than revolving
Indebtedness) of the Borrower or its Restricted Subsidiaries); provided that
(I) such percentage of Excess Cash Flow shall be reduced to 25% of Excess Cash
Flow if the Senior Secured Leverage Ratio calculated on a Pro Forma Basis as of
the last day of the relevant Fiscal Year (but without giving effect to the
payment required hereby) is less than or equal to 3.50 to 1.00, but greater than
3.00 to 1.00 and (II) such prepayment shall not be required if the Senior
Secured Leverage Ratio calculated on a Pro Forma Basis as of the last day of the
relevant Fiscal Year (but without giving effect to the payment required hereby)
is less than or equal to 3.00 to 1.00.

(ii)    No later than the fifth Business Day following the receipt of Net
Proceeds in respect of any Prepayment Asset Sale or Net Insurance/Condemnation
Proceeds, in each case, in excess of $20,000,000 in any Fiscal Year, the
Borrower shall apply an amount equal to 100% of the Net Proceeds or Net
Insurance/Condemnation Proceeds received with respect thereto in excess of such
thresholds (the “Subject Proceeds”) to prepay the outstanding principal amount
of Initial Term Loans and Additional Term Loans in accordance with clause
(vi) below; provided that if, prior to the date any such prepayment is required
to be made, the Borrower notifies the Administrative Agent of its intention to
reinvest the Subject Proceeds in assets used or useful in the business (other
than Cash or Cash Equivalents) of the Borrower or any of its subsidiaries, then
so long as no Event of Default then exists, the Borrower shall not be required
to make a mandatory prepayment under this clause (ii) in respect of the Subject
Proceeds to the extent (A) the Subject Proceeds are so reinvested within 12
months following receipt thereof, (B) the Borrower or any of its subsidiaries
has committed to so reinvest the Subject Proceeds during such 12-month period
and the Subject Proceeds are so reinvested within six months after the
expiration of such 12-month period; provided, however, that if the Subject
Proceeds have not been so reinvested prior to the expiration of the applicable
period, the Borrower shall promptly prepay the outstanding principal amount of
Initial Term Loans and Additional Term Loans with the Subject Proceeds not so
reinvested as set forth above (without regard to the immediately preceding
proviso); provided further that if, at the time that any such prepayment would
be required hereunder, the Borrower or any of its Restricted Subsidiaries is
required to offer to repay or repurchase any other Indebtedness secured on a
pari passu basis with the Obligations pursuant to the terms of the documentation
governing such Indebtedness with the Subject Proceeds (such Indebtedness
required to be offered to be so repaid or repurchased, the “Other Applicable
Indebtedness”), then the relevant Person may apply the Subject Proceeds on a pro
rata basis to the prepayment of the Initial Term Loans and Additional Term Loans
and to the repurchase or repayment of the Other Applicable Indebtedness
(determined on the basis of the aggregate outstanding principal amount of the
Initial Term Loans, Additional Term Loans and Other Applicable Indebtedness (or
accreted amount if such Other Applicable Indebtedness is issued with original
issue discount) at such time; provided that the portion of the Subject Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
the Subject Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
the Subject Proceeds shall be allocated to the Initial Term Loans and Additional
Term Loans in accordance with the terms hereof), and the amount of the
prepayment of the Initial Term Loans and Additional Term Loans that would have
otherwise been required pursuant to this Section 2.11(b)(ii) shall be reduced
accordingly; provided further that to the extent the holders of the Other
Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Initial
Term Loans and Additional Term Loans in accordance with the terms hereof and
(C) if at any time such prepayment would be required hereunder with respect to
any ABL Collateral at any time when any ABL Facility is in effect, the Net
Proceeds of any such Prepayment Asset Sale or Net Insurance/Condemnation
Proceeds that relate or are attributable to any such ABL Collateral shall not be
required to be applied to the prepayment of the Initial Term Loans hereunder to
the extent such Net Proceeds or Net Insurance/Condemnation Proceeds are required
to repay the ABL Loans in order to remain in compliance with the “Borrowing
Base” (as defined in the ABL

 

-67-



--------------------------------------------------------------------------------

Credit Agreement (or any equivalent term in any documentation governing any ABL
Facility)) under the ABL Credit Agreement (or any documentation governing any
ABL Facility).

(iii)    In the event that the Borrower or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Borrower or any of its Restricted Subsidiaries (other than with respect to
Indebtedness permitted under Section 6.01, except to the extent the relevant
Indebtedness constitutes Refinancing Indebtedness incurred to refinance all or a
portion of the Initial Term Loans or Additional Term Loans pursuant to
Section 6.01(p), Replacement Term Loans incurred to refinance Initial Term Loans
or Additional Term Loans in accordance with the requirements of Section 9.02(c)
or other refinancing Indebtedness incurred to refinance all or a portion of the
Initial Term Loans or Additional Term Loans), the Borrower shall, substantially
simultaneously with (and in any event not later than the next succeeding
Business Day) the receipt of such Net Proceeds by the Borrower or its applicable
Restricted Subsidiary, apply an amount equal to 100% of such Net Proceeds to
prepay the outstanding principal amount of Initial Term Loans and Additional
Term Loans in accordance with clause (vi) below.

(iv)    Notwithstanding anything in this Section 2.11(b) to the contrary,
(A) the Borrower shall not be required to prepay any amount that would otherwise
be required to be paid pursuant to Section 2.11(b)(i) or (ii) above to the
extent that the relevant Excess Cash Flow is generated by any Foreign
Subsidiary, the relevant Prepayment Asset Sale is consummated by any Foreign
Subsidiary, or the relevant Net Insurance/Condemnation Proceeds are received by
any Foreign Subsidiary, as the case may be, for so long as the repatriation to
the Borrower of any such amount would be prohibited under any Requirements of
Law or conflict with the fiduciary duties of such Foreign Subsidiary’s
directors, or result in, or could reasonably be expected to result in, a
material risk of personal or criminal liability for any officer, director,
employee, manager, member of management or consultant of such Foreign Subsidiary
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all commercially reasonable actions required by applicable
Requirements of Law to permit such repatriation); it being understood that once
the repatriation of the relevant affected Subject Proceeds or Excess Cash Flow,
as the case may be, is permitted under the applicable Requirements of Law and,
to the extent applicable, would no longer conflict with the fiduciary duties of
such director, or result in, or could reasonably be expected to result in, a
material risk of personal or criminal liability for the Persons described above
the relevant Foreign Subsidiary will promptly repatriate the relevant Subject
Proceeds or Excess Cash Flow, as the case may be, and the repatriated Subject
Proceeds or Excess Cash Flow, as the case may be, will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional Taxes payable or reserved against as a result thereof) to the
repayment of the Initial Term Loans and Additional Term Loans pursuant to this
Section 2.11(b) to the extent required herein (without regard to this
clause (iv)), (B) the Borrower shall not be required to prepay any amount that
would otherwise be required to be paid pursuant to Sections 2.11(b)(i) or
(ii) to the extent that the relevant Excess Cash Flow is generated by any joint
venture or the relevant Subject Proceeds are received by any joint venture, in
each case, for so long as the distribution to the Borrower of such Excess Cash
Flow or Subject Proceeds would be prohibited under the Organizational Documents
governing such joint venture; it being understood that if the relevant
prohibition ceases to exist the relevant joint venture will promptly distribute
the relevant Excess Cash Flow or the relevant Subject Proceeds, as the case may
be, and the distributed Excess Cash Flow or Subject Proceeds, as the case may
be, will be promptly (and in any event not later than two Business Days after
such distribution) applied to the repayment of the Term Loans pursuant to this
Section 2.11(b) to the extent required herein, and (C) if the Borrower
determines in good faith that the repatriation to the Borrower of any amounts
required to mandatorily prepay the Initial Term Loans and Additional Term Loans
pursuant to Section 2.11(b)(i) or (ii) above would result in material and
adverse tax consequences, taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation (such amount, a
“Restricted Amount”), as reasonably determined by the Borrower, the amount the
Borrower shall be required to mandatorily prepay pursuant to

 

-68-



--------------------------------------------------------------------------------

Section 2.11(b)(i) or (ii) above, as applicable, shall be reduced by the
Restricted Amount until such time as it may repatriate to the Borrower the
Restricted Amount without incurring such material and adverse tax liability;
provided that to the extent that the repatriation of any Subject Proceeds or
Excess Cash Flow from the relevant Foreign Subsidiary would no longer have an
adverse tax consequence, an amount equal to the Subject Proceeds or Excess Cash
Flow, as applicable, not previously applied pursuant to preceding clause (B),
shall be promptly applied to the repayment of the Initial Term Loans and
Additional Term Loans pursuant to Section 2.11(b) as otherwise required above
(without regard to this clause (iv));

(v)    Each Lender may elect, by notice to the Administrative Agent at or prior
to the time and in the manner specified by the Administrative Agent, prior to
any prepayment of Initial Term Loans and Additional Term Loans required to be
made by the Borrower pursuant to this Section 2.11(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
the “Declined Proceeds”), in which case such Declined Proceeds may be retained
by the Borrower; provided that, for the avoidance of doubt, no Lender may reject
any prepayment made under Section 2.11(b)(iii) above to the extent that such
prepayment is made with the Net Proceeds of Refinancing Indebtedness incurred to
refinance all or a portion of the Initial Term Loans or Additional Term Loans
pursuant to Section 6.01(p), Replacement Term Loans incurred to refinance
Initial Term Loans or Additional Term Loans in accordance with the requirements
of Section 9.02(c) or other refinancing Indebtedness incurred to refinance all
or a portion of the Initial Term Loans or Additional Term Loans. If any Lender
fails to deliver a notice to the Administrative Agent of its election to decline
receipt of its Applicable Percentage of any mandatory prepayment within the time
frame specified by the Administrative Agent, such failure will be deemed to
constitute an acceptance of such Lender’s Applicable Percentage of the total
amount of such mandatory prepayment of Initial Term Loans and Additional Term
Loans.

(vi)    Except as may otherwise be set forth in any amendment to this Agreement
or provided in, any Refinancing Amendment, any Incremental Facility Agreement or
any Extension Amendment in connection with any Additional Term Loan, (A) each
prepayment of Initial Term Loans and Additional Term Loans pursuant to this
Section 2.11(b) shall be applied ratably to each Class of Term Loans (based upon
the then outstanding principal amounts of the respective Classes of Term Loans)
(provided that any prepayment of Initial Term Loans or Additional Term Loans
constituting Refinancing Indebtedness incurred to refinance all or a portion of
the Initial Term Loans or Additional Term Loans pursuant to Section 6.01(p) or
Replacement Term Loans incurred to refinance Initial Term Loans or Additional
Term Loans in accordance with the requirements of Section 9.02(c) or other
refinancing Indebtedness incurred to refinance all or a portion of the Initial
Term Loans or Additional Term Loans shall be applied solely to each applicable
Class of refinanced or replaced Term Loans), (B) with respect to each Class of
Initial Term Loans and Additional Term Loans, all accepted prepayments under
Section 2.11(b)(i), (ii) or (iii) shall be applied against the remaining
scheduled installments of principal due in respect of the Initial Term Loans and
Additional Term Loans as directed by the Borrower (or, in the absence of
direction from the Borrower, to the remaining scheduled amortization payments in
respect of the Initial Term Loans and Additional Term Loans in direct order of
maturity), and (C) each such prepayment shall be paid to the Term Lenders in
accordance with their respective Applicable Percentages of the applicable
Class of Term Loans being repaid. The amount of such mandatory prepayments shall
be applied on a pro rata basis to the then outstanding Initial Term Loans and
Additional Term Loans being prepaid irrespective of whether such outstanding
Loans are ABR Loans or LIBO Rate Loans; provided that if no Lenders exercise the
right to waive a given mandatory prepayment of the Initial Term Loans or
Additional Term Loans pursuant to Section 2.11(b)(v), then, with respect to such
mandatory prepayment, the amount thereof shall be applied first to ABR Loans to
the full extent thereof before application to the LIBO Rate Loans in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.16. Any prepayment of Initial Term Loans made on or prior
to the date that is six months after the Second Amendment Effective Date
pursuant to Section 2.11(b)(iii) as part of a Repricing Transaction shall be
accompanied by the fee set forth in Section 2.12(c).

 

-69-



--------------------------------------------------------------------------------

(vii)    Reserved.

(viii)    At the time of each prepayment required under Section 2.11(b)(i), (ii)
or (iii), the Borrower shall deliver to the Administrative Agent a certificate
signed by a Responsible Officer of the Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment. Each such certificate
shall specify the Borrowings being prepaid and the principal amount of each
Borrowing (or portion thereof) to be prepaid. Prepayments shall be accompanied
by accrued interest as required by Section 2.13. All prepayments of Borrowings
under this Section 2.11(b) shall be subject to Section 2.16 and, in the case of
prepayments under clause (iii) above as part of a Repricing Transaction,
Section 2.12(c), but shall otherwise be without premium or penalty.

Section 2.12     Fees.

(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times separately agreed upon by the
Borrower and the Administrative Agent in writing.

(b)    All fees payable hereunder shall be paid on the dates due, in Dollars and
in immediately available funds, to the Administrative Agent. Fees paid shall not
be refundable under any circumstances except as otherwise provided in the Fee
Letter.

(c)    In the event that, on or prior to the date that is six months after the
ThirdFourth Amendment Effective Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any Initial Term Loans in connection with a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.11(b)(iii) that constitutes a Repricing Transaction),
or (y) effects any amendment, modification or waiver of, or consent under, this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a premium of 1.00% of the aggregate
principal amount of the Initial Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Initial Term Loans that are the subject
of such Repricing Transaction outstanding immediately prior to such amendment.
If, on or prior to the date that is six months after the ThirdFourth Amendment
Effective Date, all or any portion of the Initial Term Loans held by any Term
Lender are prepaid, repaid, refinanced, substituted or replaced pursuant to
Section 2.19(b)(iv) as a result of, or in connection with, such Term Lender not
agreeing or otherwise consenting to any waiver, consent, modification or
amendment referred to in clause (y) above (or otherwise in connection with a
Repricing Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.

(d)    Unless otherwise indicated herein, all computations of fees shall be made
on the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

Section 2.13     Interest.

(a)    The Term Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

-70-



--------------------------------------------------------------------------------

(b)    The Term Loans comprising each LIBO Rate Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)    [Reserved].

(d)    Notwithstanding the foregoing and subject to Section 2.21, if any
principal of or interest on any Initial Term Loan or Additional Loan or any fee
payable by Borrower hereunder is not, in each case, paid or reimbursed when due,
whether at stated maturity, upon acceleration or otherwise, the relevant overdue
amount shall bear interest, to the fullest extent permitted by law, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal or interest of any Initial Term Loan, or, Additional Loan, 2.00% plus
the rate otherwise applicable to such Initial Term Loan or Additional Loan as
provided in the preceding paragraphs of this Section 2.13 or in the amendment to
this Agreement relating thereto or (ii) in the case of any other amount, 2.00%
plus the rate applicable to Tranche B-1 Term Loans that are ABR Loans as
provided in paragraph (a) of this Section 2.13; provided that no amount shall
accrue pursuant to this Section 2.13(d) on any overdue amount, or other amount
payable to a Defaulting Lender so long as such Lender is a Defaulting Lender.

(e)    Accrued interest on each Initial Term Loan or Additional Loan shall be
payable in arrears on each Interest Payment Date for such Initial Term Loan or
Additional Loan and on the Maturity Date or upon the termination of any
Additional Commitments, as applicable; provided that (i) interest accrued
pursuant to paragraph (d) of this Section 2.13 shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Initial Term Loan or
Additional Loan, accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any LIBO Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Initial Term Loan or
Additional Loan shall be payable on the effective date of such conversion.

(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed for ABR Loans shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest shall accrue on each Loan for the day
on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

Section 2.14     Alternate Rate of Interest.

(a)     If at least two Business Days prior to the commencement of any Interest
Period for a LIBO Rate Borrowing:

(ai)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(bii)     the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies

 

-71-



--------------------------------------------------------------------------------

the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, which the Administrative Agent agrees promptly to do, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing shall be ineffective and
such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto, and (ii) if any Borrowing Request requests a
LIBO Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error):

(i)    that the circumstances in clauses (a)(i) or (a)(ii) above have arisen and
such circumstances are unlikely to be temporary; or

(ii)    that neither the circumstances in clause (a)(i) nor clause (a)(ii) above
have arisen but the supervisor for the administrator of the LIBO Rate has made a
public statement that the administrator of the LIBO Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Rate),
(x) the administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the LIBO Rate), (y) the supervisor for the administrator
of the LIBO Rate has made a public statement identifying a specific date after
which the LIBO Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate may no longer be
used for determining interest rates for loans;

then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then-prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time as a comparable successor to
the LIBO Rate, and shall enter into an amendment to this Agreement pursuant to
this clause (I) to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable (but for the avoidance of
doubt, such related changes shall not include a reduction of the Applicable
Rate) or (II) if no such prevailing market convention for a comparable successor
to the LIBO Rate exists at such time, the Administrative Agent and the Borrower
shall determine a reasonable acceptable successor or alternative index rate
(which rate shall be administratively feasible for the Administrative Agent),
and shall enter into an amendment to this Agreement pursuant to this clause
(II) to reflect such alternate rate of interest and such other related changes
to this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment
pursuant to clause (I) or (II) above shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this Section 2.14, (x) any request for a Borrowing of,
conversion to or continuation of, LIBO Rate Loans shall be ineffective and
(y) any request for LIBO Rate Loans, shall be made as a Base Rate Loans.
Notwithstanding anything contained herein to the contrary, if such alternate
rate of interest as determined in this paragraph is determined to be less than
0% per annum, such rate shall be deemed to be 0% percent per annum for the
purposes of this Agreement.

Section 2.15     Increased Costs.

(a)    If any Change in Law:

 

-72-



--------------------------------------------------------------------------------

(i)    imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate),

(ii)    subjects any Lender to any Taxes (other than Indemnified Taxes, Other
Taxes and Excluded Taxes) on its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

(iii)    imposes on any Lender or the London interbank market any other
condition affecting this Agreement or LIBO Rate Loans made by any Lender,

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) in respect of any LIBO Rate Loan in an amount deemed by such Lender
to be material, then, within 30 days after the Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section 2.15, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered; provided
that the Borrower shall not be liable for such compensation if (x) the relevant
Change in Law occurs on a date prior to the date such Lender becomes a party
hereto, (y) such Lender invokes Section 2.20 or (z) in the case of requests for
reimbursement under clause (ii) above resulting from a market disruption,
(A) the relevant circumstances are not generally affecting the banking market or
(B) the applicable request has not been made by Lenders constituting Required
Lenders.

(b)    If any Lender determines that any Change in Law regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by held by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (other than due to Taxes) (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then within 30 days of receipt by the
Borrower of the certificate contemplated by paragraph (c) of this Section 2.15
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section 2.15 and setting forth in reasonable detail
the manner in which such amount or amounts were determined and certifying that
such Lender is generally charging such amounts to similarly situated borrowers
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.15 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 2.16     Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Loan other than on the last day of
an Interest Period

 

-73-



--------------------------------------------------------------------------------

applicable thereto (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise), (b) the failure to borrow, convert, continue or
prepay any LIBO Rate Loan on the date or in the amount specified in any notice
delivered pursuant hereto or (c) the assignment of any LIBO Rate Loan of any
Lender other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
incurred by such Lender that is attributable to such event (other than loss of
profit). In the case of a LIBO Rate Loan, the loss, cost or expense of any
Lender shall be the amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurodollar market; it being understood that such loss, cost or
expense shall in any case exclude any interest rate floor and all
administrative, processing or similar fees. A certificate of any Lender
(i) setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16, the basis therefor and, in reasonable detail, the
manner in which such amount or amounts were determined and (ii) certifying that
such Lender is generally charging the relevant amounts to similarly situated
borrowers shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

Section 2.17     Taxes.

(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable Requirements of Law. If any
applicable Requirements of Law require the deduction or withholding of any Tax
from any such payment, then (i) if such Tax is an Indemnified Tax and/or Other
Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions and withholdings applicable to additional sums payable
under this Section 2.17), each Lender or, in the case of any payment made to the
Administrative Agent for its own account, the Administrative Agent, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable withholding agent shall be entitled
to and shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Requirements of Law.

(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)    Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes payable or paid by the
Administrative Agent or such Lender, as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17) (other than any penalties attributable to the gross
negligence, bad faith or willful misconduct of the Administrative Agent or such
Lender as determined by a court of competent jurisdiction), and, in each case,
any reasonable expenses arising therefrom or with respect thereto; provided that
if such Loan Party reasonably believes that such Taxes (or any Taxes with
respect to which the Loan Party has paid additional amounts pursuant to
Section 2.17(a)) were not correctly or legally

 

-74-



--------------------------------------------------------------------------------

asserted, the Administrative Agent or such Lender, as applicable, will use
reasonable efforts to cooperate with such Loan Party to obtain a refund of such
Taxes (which shall be repaid to such Loan Party in accordance with
Section 2.17(h)) so long as such efforts would not, in the sole determination of
the Administrative Agent or such Lender, result in any additional out-of-pocket
costs or expenses not reimbursed by such Loan Party or be otherwise materially
disadvantageous to the Administrative Agent or such Lender, as applicable. In
connection with any request for reimbursement under this Section 2.17(c), the
relevant Lender or the Administrative Agent, as applicable, shall deliver a
certificate to the Borrower setting forth, in reasonable detail, the basis and
calculation of the amount of the relevant payment or liability, which
certificate shall be conclusive absent manifest error. Notwithstanding anything
to the contrary contained in this Section 2.17(c), the Loan Parties shall not be
required to indemnify the Administrative Agent or any Lender pursuant to this
Section 2.17 for any Indemnified Taxes or Other Taxes, to the extent the
Administrative Agent or such Lender fails to notify the Borrower of such
possible indemnification claim within 180 days after the Administrative Agent or
such Lender receives written notice from the applicable taxing authority of the
tax assessment giving rise to such indemnification claim.

(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes imposed
on or with respect to any payment under any Loan Document that is attributable
to such Lender (but only to the extent that no Loan Party has already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case that are
payable or paid by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to any Lender under any Loan Document or otherwise payable
by the Administrative Agent to any Lender from any other source against any
amount due to the Administrative Agent under this clause (d).

(e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment that is
reasonably satisfactory to the Administrative Agent.

(f)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as the Borrower or the Administrative Agent
may reasonably request to permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such

 

-75-



--------------------------------------------------------------------------------

documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    each Lender that is not a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(1)    in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party, two executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to such tax treaty;

(2)    two executed copies of IRS Form W-8ECI;

(3)    in the case of any Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4)    to the extent any Foreign Lender is not the beneficial owner, two
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Foreign Lender is a partnership and one or more partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such partner;

(C)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two executed copies of any
other form prescribed by applicable Requirements of Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

-76-



--------------------------------------------------------------------------------

(D)    if a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA, or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(ii)(D), FATCA shall include all amendments made after the
Closing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. Notwithstanding anything to
the contrary in this Section 2.17(f), no Lender shall be required to provide any
documentation that such Lender is not legally eligible to deliver.

(g)    On or prior to the date on which the Administrative Agent becomes the
Administrative Agent under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower), the Administrative Agent will deliver
to the Borrower either (i) an executed copy of IRS Form W-9, or (ii) (x) with
respect to any amounts received on its own account, an executed copy of an
applicable IRS Form W-8, and (y) with respect to any amounts received for or on
account of any Lender, an executed copy of IRS Form W-8 IMY certifying on Part
I, Part II and Part VI thereof that it is a U.S. branch that has agreed to be
treated as a U.S. person for U.S. federal tax purposes with respect to payments
received by it from the Borrower in its capacity as Administrative Agent, as
applicable. The Administrative Agent shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide the
certification described in the prior sentence.

(h)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund),
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent or such Lender agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event shall the Administrative Agent
or any Lender be required to pay any amount to a Loan Party pursuant to this
paragraph (h) to the extent that the payment thereof would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the position that the Administrative Agent or such Lender would have been
in if the Tax subject to indemnification had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 2.17 shall not be
construed to require the Administrative Agent or any Lender to

 

-77-



--------------------------------------------------------------------------------

make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the relevant Loan Party or any other Person.

(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18     Payments Generally; Allocation of Proceeds; Sharing of
Payments.

(a)    Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, or fees or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the
time expressed hereunder or under such Loan Document (or, if no time is
expressly required, by 2:00 p.m. in the case of payments in Dollars and 9:30
a.m. in the case of payments in Euros). Each such payment shall be made on the
date when due, in immediately available funds, without set-off (except as
otherwise provided in Section 2.17) or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except that payments pursuant to Sections 2.15, 2.16 or
2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Each Lender agrees that in computing such Lender’s portion of
any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round such Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount. All payments (including accrued interest)
hereunder shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b)    All proceeds of Collateral received by the Administrative Agent at any
time when an Event of Default exists and all or any portion of the Loans have
been accelerated hereunder pursuant to Section 7.01 shall, upon election by the
Administrative Agent or at the direction of the Required Lenders, be applied
first, to the payment of all costs and expenses then due incurred by the
Administrative Agent in connection with any collection, sale or realization on
Collateral or otherwise in connection with this Agreement, any other Loan
Document or any of the Secured Obligations, including all court costs and the
fees and expenses of agents and legal counsel, the repayment of all advances
made by the Administrative Agent hereunder or under any other Loan Document on
behalf of any Loan Party and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document, second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) from the Borrower constituting Secured Obligations, third,
on a pro rata basis in accordance with the amounts of the Secured Obligations
(other than contingent indemnification obligations for which no claim has yet
been made) owed to the Secured Parties on the date of any such distribution, to
the payment in full of the Secured Obligations, and fourth, to, or at the
direction of, the Borrower or as a court of competent jurisdiction may otherwise
direct.

(c)    If any Lender obtains payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) in respect of any principal
of or interest on any of its Loans of any Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount

 

-78-



--------------------------------------------------------------------------------

of its Loans of such Class and accrued interest thereon than the proportion
received by any other Lender with Loans of such Class, then the Lender receiving
such greater proportion shall purchase (for Cash at face value) participations
in the Loans of such Class at such time outstanding to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders of such
Class ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans of such Class; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not apply to (x) any payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement or (y) any payment obtained by any Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any permitted
assignee or participant, including any payment made or deemed made in connection
with Sections 2.22, 2.23 and 9.02(c). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.18(c) and will, in each case,
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.18(c) shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

(d)    Unless the Administrative Agent has received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lender the amount due. In such event,
if the Borrower has not in fact made such payment, then each Lender severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate (or, with respect to any amount denominated in Euros, the rate of
interest per annum at which overnight deposits in Euros, on an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by the Administrative Agent in the
applicable offshore interbank market for such currency) and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)    If any Lender fails to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.19     Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, or any Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder, or to
assign its rights and

 

-79-



--------------------------------------------------------------------------------

obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future or mitigate the impact of Section 2.20, as the case
may be, and (ii) would not subject such Lender to any material unreimbursed
out-of-pocket cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, (ii) if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, (iii) if any Lender is a Defaulting Lender or (iv) if in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender” or “each Lender directly affected thereby” (or any other
Class or group of Lenders other than the Required Lenders) with respect to which
Required Lender consent (or the consent of Lenders holding loans or commitments
of such Class or lesser group representing more than 50% of the sum of the total
loans and unused commitments of such Class or lesser group at such time) has
been obtained, as applicable, any Lender is a non-consenting Lender (each such
Lender described in this clause (iv), a “Non-Consenting Lender”), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (x) terminate the applicable Commitments and/or Additional
Commitments of such Lender, and repay all Obligations of the Borrower owing to
such Lender relating to the applicable Loans and participations held by such
Lender as of such termination date or (y) replace such Lender by requiring such
Lender to assign and delegate (and such Lender shall be obligated to assign and
delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if any Lender accepts such assignment);
provided that (A) such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Loans, in each case of such Class of
Loans, Commitments and/or Additional Commitments, accrued interest thereon,
accrued fees and all other amounts payable to it under any Loan Document with
respect to such Class of Loans, Commitments and/or Additional Commitments,
(B) in the case of any assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments and
(C) such assignment does not conflict with applicable law. No Lender (other than
a Defaulting Lender) shall be required to make any such assignment and
delegation, and the Borrower may not repay the Obligations of such Lender or
terminate its Commitments or Additional Commitments, if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each Lender
agrees that if it is replaced pursuant to this Section 2.19, it shall execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any
Promissory Note (if the assigning Lender’s Loans are evidenced by one or more
Promissory Notes) subject to such Assignment and Assumption (provided that the
failure of any Lender replaced pursuant to this Section 2.19 to execute an
Assignment and Assumption or deliver any such Promissory Note shall not render
such sale and purchase (and the corresponding assignment) invalid), such
assignment shall be recorded in the Register, any such Promissory Note shall be
deemed cancelled. Each Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b). To the extent that any Lender is replaced pursuant to
Section 2.19(b)(iv) in connection with a Repricing Transaction requiring payment
of a fee pursuant to Section 2.12(f), the Borrower shall

 

-80-



--------------------------------------------------------------------------------

pay to each Lender being replaced as a result of such Repricing Transaction the
fee set forth in Section 2.12(c).

Section 2.20     Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Loans whose interest is determined by
reference to the Published LIBO Rate, or to determine or charge interest rates
based upon the Published LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of Dollars in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBO Rate Loans in Dollars, Euros,
or to convert ABR Loans to LIBO Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Published LIBO Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Published LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist (which notice such Lender agrees to give
promptly). Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), if applicable and such
Loans are denominated in Dollars, prepay or convert all of such Lender’s LIBO
Rate Loans to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Published LIBO Rate component of
the Alternate Base Rate) or (2) if applicable and such Loans are denominated in
Euros, convert such Loans to Loans bearing interest at an alternative rate
mutually acceptable to the Borrower and such Lender, in each case, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans (in which case the
Borrower shall not be required to make payments pursuant to Section 2.16 in
connection with such payment) and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Published LIBO
Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Published LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Published LIBO Rate. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different lending office if such designation will avoid the need for such notice
and will not, in the determination of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 2.21     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    The Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders, each affected Lender, the Required Lenders, or
such other number of Lenders as may be required hereby or under any other Loan
Document have taken or may take any action hereunder (including any consent to
any waiver, amendment or modification pursuant to Section 9.02); provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender disproportionately and
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

-81-



--------------------------------------------------------------------------------

(b)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, so long as no Default or Event of
Default exists as the Borrower may request, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; third, as the Administrative Agent or the
Borrower may elect, to be held in a deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the non-Defaulting
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any non-Defaulting Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to any Defaulting Lender that are
applied (or held) to pay amounts owed by any Defaulting Lender or to post Cash
collateral pursuant to this Section 2.21(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

Section 2.22     Incremental Facilities.

(a)    The Borrower may, at any time, on one or more occasions pursuant to an
Incremental Facility Agreement (i) add one or more new tranches of term
facilities and/or increase the principal amount of the Tranche B-1 Term Loans or
any Additional Term Loans by requesting new term loan commitments to be added to
such Loans (any such new tranche or increase, an “Incremental Term Facility” and
any loans made pursuant to an Incremental Term Facility, “Incremental Term
Loans”) and/or (ii) add one or more new tranches of incremental revolving
“cash-flow” facilities and/or increase the aggregate amount of Commitments of
any existing Class of Incremental Revolving Commitments (any such new tranche or
increase, an “Incremental Revolving Facility” and, together with any Incremental
Term Facility, “Incremental Facilities”; and the loans thereunder, “Incremental
Revolving Loans” and, together with any Incremental Term Loans, “Incremental
Loans”); provided that the aggregate principal amount of all Incremental
Facilities incurred after the Third Amendment Effective Date shall not exceed
the Incremental Cap; provided, further, that:

(i)    no Incremental Commitment may be less than $5,000,000,

(ii)    except as separately agreed from time to time between the Borrower and
any Lender, no Lender shall be obligated to provide any Incremental Commitment,
and the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender,

(iii)    no Incremental Facility or Incremental Loan (or the creation, provision
or implementation thereof) shall require the approval of any existing Lender
other than in its capacity, if any, as a Lender providing all or part of any
Incremental Commitment or Incremental Loan,

 

-82-



--------------------------------------------------------------------------------

(iv)    no Incremental Revolving Facility will mature earlier than any
then-applicable Latest Revolving Loan Maturity Date or require any scheduled
amortization or mandatory commitment reduction prior to such Maturity Date,

(v)    the Effective Yield applicable to any Incremental Facility or Incremental
Loans will be determined by the Borrower and the lenders providing such
Incremental Facility or Incremental Loans; provided that in the case of any
Incremental Term Facility which are pari passu with the Initial Term Loans in
right of payment and with respect to security, such Effective Yield applicable
thereto will not be more than 0.50% higher than the Effective Yield applicable
to the Class of Initial Term Loans denominated in the same currency as such
Incremental Term Facility unless the Applicable Rate with respect to such
Initial Term Loans is adjusted to be equal to the Effective Yield with respect
to the relevant Incremental Term Facility, minus 0.50%,

(vi)    the final maturity date with respect to any Incremental Term Loans shall
be no earlier than the Latest Term Loan Maturity Date at the time of the
incurrence thereof,

(vii)    the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then-existing tranche of Term Loans (without giving effect to any prepayments
thereof),

(viii)    (A) any Incremental Term Facility may rank pari passu with or junior
to any then-existing tranche of Term Loans in right of payment and pari passu
with or junior to any then-existing tranche of Term Loans with respect to
security or may be unsecured (and to the extent the relevant Incremental
Facility is pari passu with or subordinated to the Term Loans in right of
payment or security and documented in a separate agreement, it shall be subject
to an Acceptable Intercreditor Agreement) and (B) no Incremental Facility may be
(x) guaranteed by any Person which is not a Loan Party or (y) secured by any
assets other than the Collateral,

(ix)    (A) any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu with any then-existing Term Loans in
right of payment and security shall be made on a pro rata basis with such
existing Term Loans and (B) any prepayment (other than any scheduled
amortization payment) of Incremental Term Loans that are subordinated to any
then-existing Term Loans in right of payment or security shall be made on a
junior basis with respect to such existing Term Loans (and all other
then-existing Additional Term Loans requiring ratable prepayment), except, in
each case, that the Borrower and the lenders providing the relevant Incremental
Term Loans shall be permitted, in their sole discretion, to elect to prepay or
receive, as applicable, any prepayments on a less than pro rata basis (but not
on a greater than pro rata basis),

(x)    except as otherwise agreed by the lenders providing the relevant
Incremental Facility in connection with a Permitted Acquisition or other
Investment permitted by the terms of this Agreement, no Event of Default shall
exist immediately prior to or after giving effect to such Incremental Facility,

(xi)    except as otherwise required or permitted in clauses (v) through
(ix) above, all other terms of any Incremental Term Facility, if not consistent
with the terms of the Initial Term Loans, shall be reasonably satisfactory to
the Borrower and the Administrative Agent (it being understood that (x) any
terms which are not consistent with the terms of the Initial Term Loans and are
applicable only after the then-existing Latest Term Loan Maturity Date shall be
deemed satisfactory to the Administrative Agent and (y) terms contained in such
Incremental Term Facility that are more favorable to the lenders or the agent of
such Incremental Term

 

-83-



--------------------------------------------------------------------------------

Facility than those contained in the Loan Documents and are then conformed (or
added) to the Loan Documents for the benefit of the Term Lenders or, as
applicable, the Administrative Agent (i.e., by conforming or adding a term to
the then-outstanding Term Loans pursuant to the applicable Incremental Facility
Agreement) shall be deemed satisfactory to the Administrative Agent),

(xii)    the proceeds of any Incremental Facility may be used for working
capital and other general corporate purposes and any other use not prohibited by
this Agreement,

(xiii)    on the date of the making of any Incremental Term Loans that will be
added to any Class of Initial Term Loans or Additional Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.08 or 2.13, such
Incremental Term Loans shall be added to (and constitute a part of) each
borrowing of outstanding Initial Term Loans or Additional Term Loans, as
applicable, of the same type with the same Interest Period of the respective
Class on a pro rata basis (based on the relative sizes of the various
outstanding Borrowings), so that each Term Lender providing such Incremental
Term Loans will participate proportionately in each then outstanding borrowing
of Initial Term Loans or Additional Term Loans, as applicable, of the same type
with the same Interest Period of the respective Class; and

(xiv)    at no time shall there be more than three separate Maturity Dates in
effect with respect to any existing Additional Revolving Facility at any time.

(b)    Incremental Commitments may be provided by any existing Lender, or by any
other lender (other than any Disqualified Institution) (any such other lender
being called an “Additional Lender”); provided that the Administrative Agent
shall have consented (such consent not to be unreasonably withheld) to the
relevant Additional Lender’s provision of Incremental Commitments if such
consent would be required under Section 9.05(b) for an assignment of Loans to
such Additional Lender; provided further that any Additional Lender that is an
Affiliated Lender shall be subject to the provisions of Section 9.05(g), mutatis
mutandis, to the same extent as if Incremental Commitments and related
Obligations had been obtained by such Lender by way of assignment.

(c)    Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the
Borrower all such documentation (including the relevant Incremental Facility
Agreement) as may be reasonably required by the Administrative Agent to evidence
and effectuate such Incremental Commitment. On the effective date of such
Incremental Commitment, each Additional Lender shall become a Lender for all
purposes in connection with this Agreement.

(d)    As a condition precedent to the effectiveness of any Incremental Facility
or the making of any Incremental Loans, (i) upon its reasonable request, the
Administrative Agent shall have received customary written opinions of counsel,
as well as such reaffirmation agreements, supplements and/or amendments as it
shall reasonably require, (ii) the Administrative Agent shall have received,
from each Additional Lender, an Administrative Questionnaire and such other
documents as it shall reasonably require from such Additional Lender, (iii) the
Administrative Agent and Lenders shall have received all fees required to be
paid in respect of such Incremental Facility or Incremental Loans and (iv) the
Administrative Agent shall have received a certificate of the Borrower signed by
a Responsible Officer thereof:

(A)    certifying and attaching a copy of the resolutions adopted by the
governing body of the Borrower approving or consenting to such Incremental
Facility or Incremental Loans, and

 

-84-



--------------------------------------------------------------------------------

(B)    to the extent applicable, certifying that the condition set forth in
clause (a)(x) above has been satisfied.

(e)    To the extent the Borrower elects to implement any Incremental Revolving
Facility, then notwithstanding any other provision of this Agreement to the
contrary, the Borrower shall be permitted (without the consent of any Term
Lender) to amend the terms of this Agreement pursuant to an amendment hereto (or
an amendment and restatement hereof), in form and substance reasonably
satisfactory to the Administrative Agent, in order to appropriately incorporate
revolving facility provisions, including those relating to (i) conditions to
borrowing, payments, prepayments, purchases of participations and reallocation
mechanisms, letter of credit, swingline and/or other subfacilities,
(ii) mechanisms to allow for additional Incremental Revolving Facilities (e.g.
pro rata treatment and exceptions to such pro rata treatment upon the maturity
of any such Incremental Revolving Facility), (iii) tranche voting by revolving
lenders with respect to conditions precedent to the making of revolving loans,
any financial covenant required in connection with any Incremental Revolving
Facility and definitions relating to the foregoing and (iv) consent by any
issuing bank or swingline lender to matters affecting its rights or obligations
in such capacity. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into any Incremental Facility Agreement and any other amendments
to this Agreement and the other Loan Documents with the Loan Parties as may be
necessary in order to establish new tranches or sub-tranches in respect of Loans
or commitments increased or extended pursuant to this Section 2.22 and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.22.

(f)    To the extent the provisions of clause (a)(xiii) above require that Term
Lenders making new Incremental Term Loans add such Incremental Term Loans to the
then outstanding borrowings of LIBO Rate Loans of the respective Class of
Initial Term Loans or Additional Term Loans, as applicable, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding LIBO Rate Loans of the respective
Class and which will end on the last day of such Interest Period).

(g)    Notwithstanding anything to the contrary in this Section 2.22 or in any
other provision of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to finance an acquisition and the Lenders or
Additional Lenders providing such Incremental Facility so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality.

(h)    This Section 2.22 shall supersede any provision in Section 2.18 or 9.02
to the contrary.

Section 2.23     Extensions of Loans and Additional Revolving Commitments.

(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class with a like Maturity Date or
commitments with a like Maturity Date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Loans or
commitments with a like Maturity Date) and on the same terms to each such
Lender, the Borrower is hereby permitted from time to time to consummate
transactions with any individual Lender who accepts the terms contained in any
such Extension Offer to extend the Maturity Date of such Lender’s Loans and/or
commitments and otherwise modify the terms of such Loans and/or commitments
pursuant to the terms of the relevant Extension Offer (including by increasing
the interest rate or fees payable in respect of such Loans and/or commitments
(and related outstandings) and/or modifying the amortization schedule

 

-85-



--------------------------------------------------------------------------------

in respect of such Loans) (each, an “Extension”, and each group of Loans or
commitments, as applicable, in each case as so extended, as well as the original
Loans and the original commitments (in each case not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Loans
from the tranche of Loans from which they were converted and any Extended
Revolving Credit Commitments shall constitute a separate tranche of revolving
commitments from the tranche of revolving commitments from which they were
converted), so long as the following terms are satisfied:

(i)    except as to (x) interest rates, fees and final maturity (which shall,
subject to immediately succeeding clause (iii)(y), be determined by the Borrower
and any Lender who agrees to an Extension and set forth in the relevant
Extension Offer), (y) terms applicable to such Extended Revolving Credit
Commitments or Extended Revolving Loans (each as defined below) that are more
favorable to the lenders or the agent of such Extended Revolving Credit
Commitments or Extended Revolving Loans than those contained in the Loan
Documents and are then conformed (or added) to the Loan Documents for the
benefit of the Revolving Lenders or, as applicable, the Administrative Agent
(i.e., by conforming or adding a term to the then-outstanding Revolving Loans
pursuant to the applicable Extension Amendment), and (z) any covenants or other
provisions applicable only to periods after the Latest Revolving Loan Maturity
Date (in each case, as of the date of such Extension), the commitment of any
Revolving Lender that agrees to an Extension (an “Extended Revolving Credit
Commitment”; and the Loans thereunder, “Extended Revolving Loans”), and the
related outstandings, shall be a revolving commitment (or related outstandings,
as the case may be) with the same terms (or terms not less favorable to existing
Revolving Lenders) as the original revolving commitments (and related
outstandings) provided hereunder; provided that (x) to the extent any
non-extended portion of any Additional Revolving Facility then exists, (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on such revolving facilities (and related outstandings),
(B) repayments required upon the Maturity Date of such revolving facilities and
(C) repayments made in connection with any permanent repayment and termination
of commitments (subject to clause (3) below)) of Extended Revolving Loans after
the effective date of such Extended Revolving Credit Commitments shall be made
on a pro rata basis with such portion of the relevant Additional Revolving
Facility, (2) all letters of credit made or issued, as applicable, under any
Extended Revolving Credit Commitment shall be participated on a pro rata basis
by all Revolving Lenders and (3) the permanent repayment of Loans with respect
to, and termination of commitments under, any such Extended Revolving Credit
Commitment after the effective date of such Extended Revolving Credit
Commitments shall be made on a pro rata basis with such portion of any
Additional Revolving Facility, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such revolving facility on a
greater than pro rata basis as compared with any other revolving facility with a
later Maturity Date than such revolving facility and (y) at no time shall there
be more than three separate Classes of revolving commitments hereunder
(including Incremental Revolving Commitments, Extended Revolving Credit
Commitments and Replacement Revolving Facilities);

(ii)    except as to (x) interest rates, fees, amortization, final maturity
date, premiums, required prepayment dates and participation in prepayments
(which shall, subject to immediately succeeding clauses (iii)(x), (iv) and (v),
be determined by the Borrower and any Lender who agrees to an Extension and set
forth in the relevant Extension Offer) and (y) any covenants or other provisions
applicable only to periods after the Latest Term Loan Maturity Date (in each
case, as of the date of such Extension), the Term Loans of any Lender extended
pursuant to any Extension (any such extended term Loans, the “Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to the
relevant Extension Offer; provided, however, that with respect to
representations and warranties, affirmative and negative covenants (including
financial covenants) and events of default that are applicable to any such
tranche of

 

-86-



--------------------------------------------------------------------------------

Extended Term Loans, such provisions may be more favorable to the lenders of the
applicable tranche of Extended Term Loans than those originally applicable to
the tranche of Term Loans subject to the relevant Extension Offer, so long as
(and only so long as) such provisions also expressly apply to (and for the
benefit of) the tranche of Term Loans subject to the relevant Extension Offer
and each other Class of Term Loans hereunder;

(iii)    (x) the final maturity date of any Extended Term Loans shall be no
earlier than the then applicable Latest Term Loan Maturity Date at the time of
extension and (y) no Extended Revolving Credit Commitments or Extended Revolving
Loans shall have a final maturity date earlier than (or require commitment
reductions prior to) the then applicable Latest Revolving Loan Maturity Date;

(iv)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans or any other Extended Term Loans extended thereby;

(v)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Initial Term Loans (and any Additional
Term Loans then subject to ratable repayment requirements), in each case as
specified in the respective Extension Offer;

(vi)    if the aggregate principal amount of Loans or commitments, as the case
may be, in respect of which Lenders shall have accepted the relevant Extension
Offer exceeds the maximum aggregate principal amount of Loans or commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Loans or commitments, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;

(vii)    each Extension shall be in a minimum amount of $5,000,000;

(viii)    any applicable Minimum Extension Condition shall be satisfied or
waived by the Borrower; and

(ix)    all documentation in respect of such Extension shall be consistent with
the foregoing.

(b)    With respect to any Extension consummated pursuant to this Section 2.23,
(i) no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.11, (ii) the scheduled amortization payments (in so far as
such schedule affects payments due to Lenders participating in the relevant
Class) set forth in Section 2.10 shall be adjusted to give effect to such
Extension of the relevant Class and (iii) except as set forth in clause (a)(vii)
above, no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may, at its election, specify as a
condition (a “Minimum Extension Condition”) to consummating such Extension that
a minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Loans or commitments (as applicable) of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.23 (including, for the avoidance of
doubt, any payment of any interest, fees or premium in respect of any tranche of
Extended Term Loans and/or Extended Revolving Credit Commitments on such terms
as may be set forth in the relevant

 

-87-



--------------------------------------------------------------------------------

Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including Section 2.10, 2.11 or 2.18) or any other Loan Document that
may otherwise prohibit any Extension or any other transaction contemplated by
this Section 2.23.

(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or commitments under any
Class (or a portion thereof). All Extended Term Loans and Extended Revolving
Credit Commitments and all obligations in respect thereof shall constitute
Secured Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral and guaranteed on a pari passu basis with all other
applicable Secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Extension Amendments and any other Loan Documents with the Loan
Parties as may be necessary in order to establish new tranches or sub-tranches
in respect of Loans or commitments so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this Section 2.23.

(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each of (i) in the case of Holdings, solely with respect to Sections 3.01, 3.02,
3.03, 3.07, 3.08, 3.09, 3.13, 3.14, 3.16 and 3.17, and (ii) the Borrower hereby
represent and warrant to the Lenders that:

Section 3.01     Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries (a) is (i) duly organized and validly existing and
(ii) in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its property and assets and
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause (a)(i) with
respect to the Borrower and clause (b) with respect to the Loan Parties) where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.02     Authorization; Enforceability. The execution, delivery and
performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational power and have been duly authorized by
all necessary corporate or other organizational action of such Loan Party. Each
Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to the Legal
Reservations.

 

-88-



--------------------------------------------------------------------------------

Section 3.03     Governmental Approvals; No Conflicts. The execution and
delivery of the Loan Documents by each Loan Party party thereto and the
performance by such Loan Party thereof (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) in connection with the Perfection Requirements and
(iii) such consents, approvals, registrations, filings, or other actions the
failure to obtain or make which could not be reasonably expected to have a
Material Adverse Effect, (b) will not violate any (i) of such Loan Party’s
Organizational Documents or (ii) Requirements of Law applicable to such Loan
Party which violation, in the case of this clause (b)(ii), could reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under (i) the Senior Notes or (ii) any other material Contractual
Obligation to which such Loan Party is a party which violation, in the case of
this clause (c), could reasonably be expected to result in a Material Adverse
Effect.

Section 3.04     Financial Condition; No Material Adverse Effect.

(a)    The financial statements most recently provided pursuant to
Section 5.01(a) or (b), as applicable, present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
on a consolidated basis as of such dates and for such periods in accordance with
GAAP, subject, in the case of financial statements provided pursuant to
Section 5.01(a), to the absence of footnotes and normal year-end adjustments.

(b)    Since the Closing Date, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.05     Properties.

(a)    As of the Closing Date, Schedule 3.05 sets forth the address of each Real
Estate Asset (or each set of such assets that collectively comprise one
operating property) that is owned in fee simple by any Loan Party.

(b)    The Borrower and each of its Restricted Subsidiaries have good and valid
fee simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all of their respective Real
Estate Assets and have good title to their personal property and assets, in each
case, except (i) for defects in title that do not materially interfere with
their ability to conduct their business as currently conducted or to utilize
such properties and assets for their intended purposes or (ii) where the failure
to have such title would not reasonably be expected to have a Material Adverse
Effect. All such properties and assets are free and clear of Liens, other than
Permitted Liens.

(c)    The Borrower and its Restricted Subsidiaries own or otherwise have a
license or right to use all rights in Patents, Trademarks, Copyrights and other
rights in works of authorship (including all copyrights embodied in software)
and all other intellectual property rights (“IP Rights”) used to conduct the
businesses of the Borrower and its Restricted Subsidiaries as presently
conducted without, to the knowledge of the Borrower, any infringement or
misappropriation of the IP Rights of third parties, except to the extent such
failure to own or license or have rights to use would not, or where such
infringement or misappropriation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

-89-



--------------------------------------------------------------------------------

Section 3.06     Litigation and Environmental Matters.

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Loan Parties or any of their
Restricted Subsidiaries which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(b)    Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Restricted Subsidiaries is subject to or has received notice of
any Environmental Claim or any Environmental Liability or knows of any basis for
any Environmental Liability of the Borrower or any of its Restricted
Subsidiaries and (ii) no Loan Party nor any of its Restricted Subsidiaries has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law.

(c)    Neither any Loan Party nor any of its Restricted Subsidiaries has
treated, stored, transported or Released any Hazardous Materials on, at or from
any location, including any current or former Facility, or has knowledge of any
other Releases of Hazardous Materials at any current or former Facility, in
either case in a quantity or manner that would reasonably be expected to either
(i) require investigation, removal, or remediation under applicable
Environmental Law, (ii) give rise to Environmental Liability, or (iii) interfere
with any Loan Party’s or its Restricted Subsidiaries continued operations, that
would, in cases of clauses (i), (ii) and (iii) have a Material Adverse Effect.

Section 3.07     Compliance with Laws. Each of Holdings, the Borrower and each
of its Restricted Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property, except, in each case where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

Section 3.08     Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

Section 3.09     Taxes. Each of Holdings, the Borrower and each of its
Restricted Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it that are due and payable, including in
its capacity as a withholding agent, except (a) Taxes that are being contested
in good faith by appropriate proceedings and for which the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.10     ERISA.

(a)    Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code and all other applicable laws and regulations, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.

(b)    No ERISA Event has occurred and is continuing or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

-90-



--------------------------------------------------------------------------------

Section 3.11     Disclosure.

(a)    As of the Closing Date, all written information (other than the
Projections, other forward-looking information and information of a general
economic or industry-specific nature) concerning Holdings, the Borrower and its
Restricted Subsidiaries and the Transactions and that was included in the
Information Memorandum or otherwise prepared by or on behalf of Holdings or its
subsidiaries or their respective representatives and made available to any
Lender or the Administrative Agent in connection with the Transactions on or
before the Closing Date (the “Information”), when taken as a whole, did not,
when furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).

(b)    The Projections have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the
Borrower’s control, that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ from projected results and that such differences may be material).

Section 3.12     Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations on the Closing Date in connection with this
Agreement and the Senior Note Indentures (as defined in the Original Credit
Agreement), (i) the sum of the debt (including contingent liabilities) of the
Borrower and its Restricted Subsidiaries, taken as a whole, does not exceed the
fair value of the assets of the Borrower and its Restricted Subsidiaries, taken
as a whole; (ii) the present fair saleable value of the assets of the Borrower
and its Restricted Subsidiaries, taken as a whole, is not less than the amount
that will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, taken as a whole,
on their debts as they become absolute and matured; (iii) the capital of the
Borrower and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, contemplated as of the Closing Date; and
(iv) the Borrower and its Restricted Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business. For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liability meets the
criteria for accrual under Statement of Financial Accounting Standards No. 5).

Section 3.13     Capitalization and Subsidiaries. Schedule 3.13 sets forth, in
each case as of the Closing Date, (a) a correct and complete list of the name of
each subsidiary of Holdings and the ownership interest therein held by Holdings
or its applicable subsidiary and (b) the type of entity of each Loan Party and
each subsidiary of Holdings with respect to which a portion of such subsidiary’s
equity is pledged by a Loan Party as Collateral.

Section 3.14     Security Interest in Collateral. Subject to the Legal
Reservations, the Perfection Requirements, the provisions of this Agreement and
the other relevant Loan Documents, the Collateral Documents create legal, valid
and enforceable Liens on all of the Collateral in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties, and upon the
satisfaction of the Perfection Requirements, such Liens constitute perfected
Liens (with the priority that such Liens are expressed to have under the
relevant Collateral Documents) on the Collateral (to the extent such Liens are

 

-91-



--------------------------------------------------------------------------------

required to be perfected under the terms of the Loan Documents) securing the
Secured Obligations, in each case as and to the extent set forth therein.

Section 3.15     Labor Disputes. Except as individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes, lockouts or slowdowns against the Borrower or any of its
Restricted Subsidiaries pending or, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, threatened and (b) the hours worked by and payments
made to employees of the Borrower and its Restricted Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters.

Section 3.16     Federal Reserve Regulations. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that results in a violation of the
provisions of Regulation U or X.

Section 3.17     Economic and Trade Sanctions and Anti-Corruption Laws.

(a)    (i) None of Holdings, the Borrower nor any of its Restricted Subsidiaries
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of any of the foregoing is a Sanctioned Person; and (ii) the Borrower
will not directly or, to its knowledge, indirectly, use the proceeds of the
Loans or otherwise make available such proceeds to any Person for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country.

(b)    To the extent applicable, each Loan Party is in compliance, in all
material respects, with (i) Sanctions applicable to it and (ii) the USA PATRIOT
Act.

(c)    No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
improperly obtain, retain or direct business or obtain any improper advantage,
in violation of the FCPA.

(d)    The representations and warranties contained in this Section 3.17 shall
only apply to the extent that it would not result in any violation of or
conflict with Council Regulation (EC) No 2271/96 of 22 November 1996, section 7
of the German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or any
similar anti-boycott law or regulation.

ARTICLE 4

CONDITIONS

Section 4.01     Closing Date. The obligations of any Lender to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party party thereto (i) a
counterpart signed by each such Loan Party (or written evidence satisfactory to
the Administrative Agent (which may include a copy transmitted by facsimile or
other electronic method) that such party has signed a counterpart) of (A) this
Agreement, (B) the Security Agreement, (C) any Intellectual Property Security
Agreement required pursuant to the Collateral and Guarantee Requirement, (D) the
Loan Guaranty, (E) any Promissory Note

 

-92-



--------------------------------------------------------------------------------

requested by a Lender at least three Business Days prior to the Closing Date and
(F) the ABL Intercreditor Agreement and the Pari Passu Intercreditor Agreement
and (ii) a Borrowing Request as required by Section 2.03.

(b)    Legal Opinions. The Administrative Agent shall have received (i) a
customary written opinion of Weil, Gotshal & Manges LLP, in its capacity as
special counsel for Holdings, the Borrower and any Subsidiary Guarantors, dated
the Closing Date and addressed to the Administrative Agent and the Lenders and
(ii) a customary written opinion of Babst Calland, in its capacity as special
counsel for the Borrower and any Subsidiary Guarantors organized under the laws
of Pennsylvania, dated the Closing Date and addressed to the Administrative
Agent and the Lenders.

(c)    Financial Statements and Pro Forma Financial Statements. The
Administrative Agent shall have received (i) an audited balance sheet and
audited statements of income and cash flows of each of the Borrower and Eco
Services as of the end of and for each of the three most recent Fiscal Years
ending more than 90 days prior to the Closing Date, (ii) unaudited balance
sheets and related statements of income and cash flows of each of the Borrower
and Eco Services for each Fiscal Quarter ending after December 31, 2015 and at
least 45 days prior to the Closing Date and (iii) a pro forma consolidated
balance sheet of the Borrower as of December 31, 2015, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date;
provided, that (A) each such pro forma financial statement shall be prepared in
good faith by the Borrower and (B) no such pro forma financial statement shall
be required to include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)).

(d)    Closing Certificates; Certified Charters; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a secretary, assistant secretary or other
senior officer (as the case may be) thereof, which shall (A) certify that
attached thereto is a true and complete copy of the resolutions or written
consents of its shareholders, board of directors, board of managers, members or
other governing body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions or written consents have not
been modified, rescinded or amended and are in full force and effect,
(B) identify by name and title and bear the signatures of the officers,
managers, directors or authorized signatories of such Loan Party authorized to
sign the Loan Documents to which it is a party on the Closing Date and
(C) certify (x) that attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization (or memorandum of
association or other equivalent thereof) of such Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management, partnership or
similar agreement and (y) that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date) and (ii) a good standing
(or equivalent if applicable) certificate as of a recent date for such Loan
Party from its jurisdiction of organization.

(e)    Representations and Warranties. The representations and warranties of the
Loan Parties set forth in Article III hereof and the other Loan Documents shall
be true and correct in all material respects on and as of the Closing Date;
provided that to the extent that any representation and warranty specifically
refers to a given date or period, it shall be true and correct in all material
respects as of such date or for such period; provided, further, that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

-93-



--------------------------------------------------------------------------------

(f)    Fees. Prior to or substantially concurrently with the funding of the
Initial Term Loans hereunder, the Administrative Agent shall have received
(i) all fees required to be paid by the Borrower on the Closing Date pursuant to
the Fee Letter and (ii) all expenses required to be paid by the Borrower for
which invoices have been presented at least three Business Days prior to the
Closing Date or such later date to which the Borrower may agree (including the
reasonable fees and expenses of legal counsel), in each case on or before the
Closing Date, which amounts may be offset against the proceeds of the Loans.

(g)    Solvency. The Administrative Agent shall have received a certificate
dated as of the Closing Date in substantially the form of Exhibit L from the
chief financial officer (or other officer with reasonably equivalent
responsibilities) of the Borrower certifying as to the matters set forth
therein.

(h)    Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of each Loan Party, together with all attachments
contemplated thereby.

(i)    Pledged Stock; Stock Powers; Pledged Notes. Subject to the Intercreditor
Agreements, the Administrative Agent (or its bailee) shall have received (i) the
certificates representing the Capital Stock required to be pledged pursuant to
the Security Agreement, together with an undated stock or similar power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (ii) each Material Debt Instrument (if any) endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(j)    Filings Registrations and Recordings. Subject to the Intercreditor
Agreements, each document (including any UCC (or similar) financing statement)
required by any Collateral Document or under law to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral required to
be delivered pursuant to such Collateral Document, prior and superior in right
to any other Person (other than with respect to Permitted Liens), shall have
been received by the Administrative Agent and be in proper form for filing,
registration or recordation.

(k)    Transactions. Prior to or substantially concurrently with the initial
funding of the Loans hereunder, (i) the Reorganization shall be consummated in
accordance with the terms of the Reorganization Agreement; (ii) the 2022 Senior
Secured Notes and the 2022 Senior Unsecured Notes shall have been issued by the
Borrower, (iii) the Refinancing shall have occurred and (iv) the conditions to
effectiveness of the ABL Credit Agreement shall be satisfied or waived in
accordance with the terms thereof.

(l)    Material Adverse Effect. Since December 31, 2015, no Material Adverse
Effect shall have occurred.

(m)    USA PATRIOT Act. No later than three Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested by any Lender that is party hereto on the
Closing Date in writing with respect to any Loan Party at least ten days in
advance of the Closing Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(n)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer or director of the Borrower
certifying as of the Closing Date to the matters set forth in Section 4.01(e)
and Section 4.01(l).

 

-94-



--------------------------------------------------------------------------------

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender that has executed this
Agreement (or an Assignment and Assumption on the Closing Date) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.

ARTICLE 5

AFFIRMATIVE COVENANTS

From the Closing Date until the date that any Additional Commitments have
expired or terminated and the principal of and interest on each Loan and all
fees, expenses and other amounts payable under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full in Cash (such date, the “Termination Date”), (i) in
the case of Holdings, solely with respect to Sections 5.01, 5.02, 5.03, 5.08 and
5.12, and (ii) the Borrower hereby covenant and agree with the Lenders that:

Section 5.01     Financial Statements and Other Reports. The Borrower will
deliver to the Administrative Agent for delivery to each Lender:

(a)    Quarterly Financial Statements. Within 45 days (or 60 days in the case
of the first Fiscal Quarter ending after the Closing Date) after the end of each
of the first three Fiscal Quarters of each Fiscal Year, commencing with the
Fiscal Quarter ending June 30, 2016, the consolidated balance sheet of the
Borrower as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of the Borrower for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, and setting forth, in reasonable detail, in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year (commencing after the completion of the first full Fiscal Quarter
ended after the Closing Date; provided that comparisons to balance sheets dated
prior to the Closing Date shall not be required), all in reasonable detail,
together with a Responsible Officer Certification with respect thereto and a
Narrative Report with respect thereto;

(b)    Annual Financial Statements. Within 120 days after the end of the first
Fiscal Year ending after the Closing Date and within 90 days of the end of each
Fiscal Year ending thereafter, (i) the consolidated balance sheet of the
Borrower as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower for
such Fiscal Year and setting forth, in reasonable detail, in comparative form
the corresponding figures for the previous Fiscal Year (commencing after the
completion of the second full Fiscal Year ended after the Closing Date) and
(ii) with respect to such consolidated financial statements, (A) a report
thereon of a nationally recognized independent certified public accountant of
recognized national standing (which report shall be unqualified as to “going
concern” and scope of audit (except for any such qualification pertaining to the
impending maturity of any indebtedness within 12 months of the relevant audit or
the breach or anticipated breach of any financial covenant), and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Borrower as at the dates
indicated and its income and cash flows for the periods indicated in conformity
with GAAP and (B) a Narrative Report with respect to such Fiscal Year;

(c)    Compliance Certificate. Together with each delivery of financial
statements of the Borrower pursuant to Sections 5.01(a) and 5.01(b), (i) a duly
executed and completed Compliance Certificate (A) certifying that no Default or
Event of Default exists (or if a Default or Event of Default

 

-95-



--------------------------------------------------------------------------------

exists, describing in reasonable detail such Default or Event of Default and the
steps being taken to cure, remedy or waive the same), and (B) in the case of
financial statements delivered pursuant to Section 5.01(b), setting forth
reasonably detailed calculations of Excess Cash Flow of the Borrower and its
Restricted Subsidiaries for each Fiscal Year beginning with the financial
statements for the Fiscal Year ending December 31, 2017 and (ii) (A) a summary
of the pro forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements and (B) a list identifying
each subsidiary of the Borrower as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or
confirming that there is no change in such information since the later of the
Closing Date and the date of the last such list;

(d)    [Reserved];

(e)    Notice of Default. Promptly upon any Responsible Officer of the Borrower
obtaining knowledge of (i) any Default or Event of Default or (ii) the
occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably-detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the Borrower has taken, is taking and proposes to take with respect
thereto;

(f)    Notice of Litigation. Promptly upon any Responsible Officer of the
Borrower obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent, or (ii) any material development in any Adverse Proceeding
that, in the case of either of clause (i) or (ii), could reasonably be expected
to have a Material Adverse Effect, written notice thereof from the Borrower
together with such other non-privileged information as may be reasonably
available to the Loan Parties to enable the Lenders to evaluate such matters;

(g)    ERISA. Promptly upon any Responsible Officer of the Borrower becoming
aware of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect, a written notice specifying the nature thereof;

(h)    Financial Plan. As soon as available and in any event no later than 90
days after the beginning of each Fiscal Year, commencing in respect of the
Fiscal Year ending December 31, 2016, a consolidated plan and financial forecast
for each Fiscal Quarter of such Fiscal Year, including a forecasted consolidated
statement of the Borrower’s financial position and forecasted consolidated
statements of income and cash flows of the Borrower for such Fiscal Year,
prepared in reasonable detail setting forth, with appropriate discussion, the
principal assumptions on which such financial plan is based in a manner
consistent with the level of detail provided in the private side supplement to
the Information Memorandum;

(i)    Information Regarding Collateral. Prompt (and in any event, within 30
days of the relevant change) written notice of any change (i) in any Loan
Party’s legal name, (ii) in any Loan Party’s type of organization, (iii) in any
Loan Party’s jurisdiction of organization or (iv) in any Loan Party’s
organizational identification number, in each case to the extent such
information is necessary to enable the Administrative Agent to perfect or
maintain the perfection and priority of its security interest in the Collateral
of the relevant Loan Party, together with a certified copy of the applicable
Organizational Document reflecting the relevant change;

(j)    Annual Collateral Verification. Together with the delivery of each
Compliance Certificate provided with the financial statements required to be
delivered pursuant to Section 5.01(b), a Perfection Certificate Supplement;

 

-96-



--------------------------------------------------------------------------------

(k)    Certain Reports. Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) following an initial public offering, all financial statements,
reports, notices and proxy statements sent or made available generally by
Holdings or its applicable Parent Company to its security holders acting in such
capacity and (ii) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by Holdings or its applicable Parent Company with any securities exchange
or with the SEC or any analogous governmental or private regulatory authority
with jurisdiction over matters relating to securities; and

(l)    Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time in connection with the financial condition or business of Holdings
and its Restricted Subsidiaries.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or a representative
thereof) (x) posts such documents or (y) provides a link thereto on the website
of the Borrower on the Internet at the website address listed on Schedule 9.01;
provided that, other than with respect to items required to be delivered
pursuant to Section 5.01(k), the Borrower shall promptly notify the
Administrative Agent in writing of the posting of any such documents on the
website of the Borrower (or its applicable subsidiary) and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; (ii) on which such documents are delivered by the Borrower to
the Administrative Agent for posting on behalf of the Borrower on SyndTrak or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); (iii) on which executed certificates or
other documents are faxed to the Administrative Agent (or electronically mailed
to an address provided by the Administrative Agent); or (iv) in respect of the
items required to be delivered pursuant to Section 5.01(k) in respect of
information filed by Holdings or its applicable Parent Company with any
securities exchange or with the SEC or any analogous governmental or private
regulatory authority with jurisdiction over matters relating to securities
(other than Form 10-Q reports and Form 10-K reports described in
Sections 5.01(a) and (b), respectively), on which such items have been made
available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority or securities exchange.

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (h) of
this Section 5.01 may be satisfied with respect to any financial statements of
Holdings by furnishing (A) the applicable financial statements of Holdings (or
any other Parent Company) or (B) Holdings’ (or any other Parent Company’s), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC or any
securities exchange, in each case, within the time periods specified in such
paragraphs; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such financial statements relate to any Parent Company, such
financial statements shall be accompanied by consolidating information that
summarizes in reasonable detail the differences between the information relating
to such Parent Company, on the one hand, and the information relating to
Holdings on a standalone basis, on the other hand, which consolidating
information shall be certified by a Responsible Officer of Holdings as having
been fairly presented in all material respects and (ii) to the extent such
statements are in lieu of statements required to be provided under
Section 5.01(b), such statements shall be accompanied by a report and opinion of
an independent registered public accounting firm of nationally recognized
standing, which report and opinion shall satisfy the applicable requirements set
forth in Section 5.01(b).

Section 5.02     Existence. Except as otherwise permitted under Section 6.07,
Holdings and the Borrower will, and the Borrower will cause each of its
Restricted Subsidiaries to, at all times

 

-97-



--------------------------------------------------------------------------------

preserve and keep in full force and effect its existence and all rights,
franchises, licenses and permits material to its business except, other than
with respect to the preservation of the existence of the Borrower, to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither Holdings nor the Borrower nor any
of the Borrower’s Restricted Subsidiaries shall be required to preserve any such
existence (other than with respect to the preservation of existence of the
Borrower), right, franchise, license or permit if a Responsible Officer of such
Person or such Person’s board of directors (or similar governing body)
determines that the preservation thereof is no longer desirable in the conduct
of the business of such Person, and that the loss thereof is not disadvantageous
in any material respect to such Person or to the Lenders.

Section 5.03     Payment of Taxes. Holdings and the Borrower will, and the
Borrower will cause each of its Restricted Subsidiaries to, pay all Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income or businesses or franchises before any penalty or fine accrues thereon;
provided that no such Tax need be paid if (a) it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as (i) adequate reserves or other appropriate provisions, as are
required in conformity with GAAP, have been made therefor, and (ii) in the case
of a Tax which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) failure to pay or discharge the same could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.04     Maintenance of Properties. The Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear and casualty
and condemnation excepted, all property reasonably necessary to the normal
conduct of business of the Borrower and its Restricted Subsidiaries and from
time to time will make or cause to be made all needed and appropriate repairs,
renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.

Section 5.05     Insurance. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrower will
maintain or cause to be maintained, with financially sound and reputable
insurers, such insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Borrower and its
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, including flood insurance with respect
to each Flood Hazard Property, in each case in compliance with the Flood
Insurance Laws (where applicable). Each such policy of insurance shall (i) name
the Administrative Agent on behalf of the Lenders as an additional insured
thereunder as its interests may appear and (ii) to the extent available from the
relevant insurance carrier, in the case of each casualty insurance policy
(excluding any business interruption insurance policy), contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Lenders as the loss payee thereunder and, to the extent available, provide for
at least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or 10 days’ prior written notice in
the case of the failure to pay any premiums thereunder).

Section 5.06     Inspections. The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representative designated by
the Administrative Agent to visit and inspect any of the properties of the
Borrower and any of its Restricted Subsidiaries at which the principal financial
records and executive officers of the applicable Person are located, to inspect,
copy and take extracts from its and their respective financial and accounting
records, and to discuss its and their

 

-98-



--------------------------------------------------------------------------------

respective affairs, finances and accounts with its and their Responsible
Officers and independent public accountants (provided that the Borrower (or any
of its subsidiaries) may, if it so chooses, be present at or participate in any
such discussion), all upon reasonable notice and at reasonable times during
normal business hours; provided that, excluding such visits and inspections
during the continuation of an Event of Default, (x) only the Administrative
Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 5.06, (y) the Administrative Agent
shall not exercise such rights more often than one time during any calendar year
and (z) only one such time per calendar year shall be at the expense of the
Borrower; provided further that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice; provided further that,
notwithstanding anything to the contrary herein, neither the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making of copies of or taking abstracts from, or discuss any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrower and its
subsidiaries and/or any of its customers and/or suppliers, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by applicable law or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

Section 5.07     Maintenance of Book and Records. Holdings and Borrower will,
and will cause their Restricted Subsidiaries to, maintain proper books of record
and account containing entries of all material financial transactions and
matters involving the assets and business of the Borrower and its Restricted
Subsidiaries that are full, true and correct in all material respects and permit
the preparation of consolidated financial statements in accordance with GAAP.

Section 5.08     Compliance with Laws. Holdings and the Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with the requirements of
(i) OFAC and the FCPA applicable to it and (ii) all applicable laws, rules,
regulations and orders of any Governmental Authority (including ERISA, all
Environmental Laws and, the USA PATRIOT Act and the Beneficial Ownership
Regulation), except, in the case of clause (ii), to the extent the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

Section 5.09     Environmental.

(a)    Environmental Disclosure. The Borrower will deliver to the Administrative
Agent:

(i)    as soon as practicable following receipt thereof, copies of all
non-privileged environmental audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of the Borrower or any of its
Restricted Subsidiaries or by independent consultants, governmental authorities
or any other Persons, with respect to significant environmental matters at the
Borrower’s or any Restricted Subsidiaries’ Facilities, or with respect to any
Environmental Claims that, in each case might reasonably be expected to have a
Material Adverse Effect;

(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported by the Borrower or any
of its Restricted Subsidiaries to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws that could reasonably
be expected to have a Material Adverse Effect, (B) any remedial action taken by
the Borrower or any of its Restricted Subsidiaries or any other Person of which
the Borrower or any of its Restricted Subsidiaries has knowledge in response to

 

-99-



--------------------------------------------------------------------------------

(1) any Hazardous Materials Activity the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect or (2) any
Environmental Claim that, individually or in the aggregate, has a reasonable
possibility of resulting in a Material Adverse Effect and (C) discovery by the
Borrower or any subsidiary of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that reasonably could be expected
to have a Material Adverse Effect;

(iii)    as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to (A) any Environmental Claim that, individually or
in the aggregate, has a reasonable possibility of giving rise to a Material
Adverse Effect, (B) any Release required to be reported by the Borrower or any
of its Restricted Subsidiaries to any federal, state or local governmental or
regulatory agency that reasonably could be expected to have a Material Adverse
Effect, and (C) any request made to the Borrower or any of its Restricted
Subsidiaries for information from any governmental agency that suggests such
agency is investigating whether the Borrower or any of its Restricted
Subsidiaries may be potentially responsible for any Hazardous Materials Activity
which is reasonably expected to have a Material Adverse Effect;

(iv)    prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Restricted Subsidiaries that could reasonably be expected to expose the Borrower
or any of its Restricted Subsidiaries to, or result in, Environmental Claims
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (B) any proposed action to be taken by the Borrower
or any of its Restricted Subsidiaries to modify current operations in a manner
that could subject the Borrower or any of its Restricted Subsidiaries to any
additional obligations or requirements under any Environmental Law that are
reasonably likely to have a Material Adverse Effect; and

(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).

(b)    Hazardous Materials Activities, Etc. The Borrower will, and will cause
each of its Restricted Subsidiaries to promptly take, any and all actions
necessary to (i) cure any noncompliance with applicable Environmental Laws by
the Borrower or its Restricted Subsidiaries, and address with appropriate
corrective or remedial action any Release or threatened Release of Hazardous
Materials at or from any Facility, in each case, that could reasonably be
expected to have a Material Adverse Effect and (ii) make an appropriate response
to any Environmental Claim against the Borrower or any of its Restricted
Subsidiaries and discharge any obligations it may have to any Person thereunder,
in each case, where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.10     Designation of Subsidiaries. The board of directors (or
equivalent governing body) of the Borrower may at any time after the Closing
Date designate (or redesignate) any subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default exists (including after giving effect to the reclassification of
Investments in, Indebtedness of and Liens on the assets of, the applicable
Restricted Subsidiary or Unrestricted Subsidiary), (ii) the Senior Secured
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
designation, would not exceed 5.80:1.00, (iii) no subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for purposes of
the ABL Facility or Senior Notes and (iv) as of the date of the designation
thereof, no Unrestricted Subsidiary shall own any Capital Stock in any
Restricted Subsidiary of the

 

-100-



--------------------------------------------------------------------------------

Borrower or hold any Indebtedness of or any Lien on any property of the Borrower
or its Restricted Subsidiaries. The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the portion of the fair market
value of the net assets of such Restricted Subsidiary attributable to the
Borrower’s equity interest therein as reasonably estimated by the Borrower (and
such designation shall only be permitted to the extent such Investment is
permitted under Section 6.06). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence or making, as
applicable, at the time of designation of any then-existing Investment,
Indebtedness or Lien of such Restricted Subsidiary, as applicable; provided that
upon a re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary,
the Borrower shall be deemed to continue to have an Investment in the resulting
Restricted Subsidiary in an amount (if positive) equal to (a) the Borrower’s
“Investment” in such Restricted Subsidiary at the time of such re-designation,
less (b) the portion of the fair market value of the net assets of such
Restricted Subsidiary attributable to the Borrower’s equity therein at the time
of such re-designation. As of the Closing Date, the subsidiaries listed on
Schedule 5.10 have been designated as Unrestricted Subsidiaries.

Section 5.11     Use of Proceeds. The Borrower shall use proceeds of the Initial
Term Loans solely to finance a portion of the Transactions (including the
payment of Transaction Costs). No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would entail a violation of
Regulation U or X. The Borrower shall use the proceeds of the Incremental Loans
for working capital, capital expenditures and other general corporate purposes
of the Borrower and its subsidiaries (including for Restricted Payments,
Investments, Permitted Acquisitions and any other purpose not prohibited by the
terms of the Loan Documents). The Borrower shall use the proceeds of the
Additional Term Loans (as defined in the Third Amendment) on the Third Amendment
Effective Date (i) to refinance in full all Existing Term Loans (as defined in
the Third Amendment), other than Exchanged Term Loans (as defined in the Third
Amendment), on the terms and subject to the conditions set forth in the
FirstThird Amendment and (ii) for working capital and general corporate
purposes.

Section 5.12     Covenant to Guarantee Obligations and Give Security.

(a)    Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that is
an Immaterial Subsidiary ceasing to be an Excluded Subsidiary, (x) if the event
giving rise to the obligation under this Section 5.12(a) occurs during any one
of the first three Fiscal Quarters of any Fiscal Year, on or before the date on
which financial statements are required to be delivered pursuant to
Section 5.01(a) for the Fiscal Quarter in which the relevant formation,
acquisition, designation or cessation occurred or (y) if the event giving rise
to the obligation under this Section 5.12(a) occurs during the fourth Fiscal
Quarter of any Fiscal Year, on or before the date that is 60 days after the end
of such Fiscal Quarter (or, in the cases of clauses (x) and (y), such longer
period as the Administrative Agent may reasonably agree), the Borrower shall
cause such Restricted Subsidiary (other than any Excluded Subsidiary) to comply
with the requirements set forth in clause (a) of the definition of “Collateral
and Guarantee Requirement”.

(b)    Within 90 days after the acquisition by any Loan Party of any Material
Real Estate Asset other than any Excluded Asset (or such longer period as the
Administrative Agent may reasonably agree), the Borrower shall cause such Loan
Party to comply with the requirements set forth in clause (b) of the definition
of “Collateral and Guarantee Requirement”, it being understood and agreed that,
with respect to any Material Real Estate Asset owned by any Restricted
Subsidiary at the time such Restricted Subsidiary is required to become a Loan
Party under Section 5.12(a), such Material Real Estate Asset shall be deemed to
have been acquired by such Restricted Subsidiary on the first day of the time
period within which such Restricted Subsidiary is required to become a Loan
Party under Section 5.12(a).

 

-101-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Loan Guaranty by any Restricted Subsidiary (in connection
with assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it reasonably determines, in consultation with the Borrower,
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents, and each Lender hereby consents to any
such extension of time, (ii) any Lien required to be granted from time to time
pursuant to the definition of “Collateral and Guarantee Requirement” shall be
subject to the exceptions and limitations set forth in the Collateral Documents,
(iii) perfection by control shall not be required with respect to assets
requiring perfection through control agreements or other control arrangements,
including deposit accounts, securities accounts and commodities accounts (other
than control of pledged Capital Stock and/or Material Debt Instruments), (iv) no
Loan Party shall be required to seek any landlord lien waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access or similar letter or
agreement; (v) no Loan Party will be required to (1) take any action outside of
the U.S. to perfect any security interest in any asset located outside of the
U.S. or (2) execute any foreign law security agreement, pledge agreement,
mortgage, deed or charge; (vi) in no event will the Collateral include any
Excluded Assets, (vii) no action shall be required to perfect any Lien with
respect to (x) any vehicle or other asset subject to a certificate of title
and/or (y) Letter-of-Credit Rights to the extent that a security interest
therein cannot be perfected by filing a Form UCC-1 (or similar) financing
statement and (viii) the Administrative Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent.

For the avoidance of doubt, it is understood, agreed and intended by the parties
hereto that, notwithstanding anything to the contrary herein or in any other
Loan Document, (i) under no circumstance shall the Administrative Agent, any
Lender or any Participant have recourse to more than 65% of the voting Capital
Stock of any CFC and (ii) under no circumstance shall any CFC or any direct or
indirect subsidiary of a CFC be a Guarantor hereunder or under any Loan Document
or in any other way be required to comply with the requirements set forth in
clause (a) of the definition of “Collateral and Guarantee Requirement”; provided
that this clause (ii) shall not apply to any direct or indirect subsidiary of
Potters LP or Potters GP that is a Guarantor as of the Closing Date to the
extent this clause would otherwise apply solely by reason of Potters LP or
Potters GP becoming a CFC after the Closing Date.

Section 5.13     Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain public corporate credit facility and public
corporate family ratings from each of S&P and Moody’s; provided that in no event
shall the Borrower be required to maintain any specific rating with any such
agency.

Section 5.14     Post-Closing Matters.

(a)    On or prior to the date that is 30 days after the Closing Date or such
later date as the Administrative Agent reasonably agrees to in writing, with
respect to each Patent, Patent application, registered Trademark, or Trademark
application issued by, registered with, or applied for in the United States
Patent and Trademark Office (“USPTO”) and included in the Collateral (the
“Registered Patent and Trademark Collateral”) for which Eco Services Operations
LLC is the record owner, the Loan Parties shall file in the USPTO the
certificate of merger between Eco Services Operations LLC and PQ Corporation,
and the assignment from PQ Corporation to Eco Services Operations Corporation,
and any

 

-102-



--------------------------------------------------------------------------------

other appropriate documents to reflect the proper record ownership of such
Registered Patent and Trademark Collateral.

(b)    On or prior to the date that is 120 days after the Closing Date or such
later date as the Administrative Agent reasonably agrees to in writing, the
Borrower and each other Loan Party, as applicable, shall comply with the
requirements set forth in clause (b) of the definition of “Collateral and
Guarantee Requirement” with respect to the real property listed on Schedule
1.01(b).

Section 5.15     Further Assurances. Promptly upon request of the Administrative
Agent and subject to the limitations described in Section 5.12:

(a)    The Borrower will, and will cause each other Loan Party to, execute any
and all further documents, financing statements, agreements, instruments,
certificates, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, fixture filings,
Mortgages and/or amendments thereto and other documents), that may be required
under any applicable law and which the Administrative Agent may request to
ensure the creation, perfection and priority of the Liens created or intended to
be created under the Collateral Documents, all at the expense of the relevant
Loan Parties.

(b)    The Borrower will, and will cause each other Loan Party to, (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.

ARTICLE 6

NEGATIVE COVENANTS

From the Closing Date and until the Termination Date has occurred, (i) in the
case of Holdings, solely with respect to Section 6.14 and (ii) the Borrower
covenant and agree with the Lenders that:

Section 6.01     Indebtedness. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or otherwise become or remain liable with respect to any Indebtedness, except:

(a)    the Secured Obligations (including any Additional Term Loans and any
Additional Revolving Loans);

(b)    Indebtedness of the Borrower to any Restricted Subsidiary and/or of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that in the case of any Indebtedness of any Restricted Subsidiary that
is not a Loan Party owing to a Loan Party, such Indebtedness shall be permitted
as an Investment by Section 6.06; provided further that any Indebtedness of any
Loan Party to any Restricted Subsidiary that is not a Loan Party must be subject
to the Global Intercompany Note or otherwise expressly subordinated to the
Obligations of such Loan Party on terms that are reasonably acceptable to the
Administrative Agent);

 

-103-



--------------------------------------------------------------------------------

(c)    Indebtedness in respect of (i) the Senior Notes (including any guarantees
thereof) and (ii)(A) any ABL Facility (including any letters of credit issued
thereunder) in an aggregate outstanding principal (or committed) amount not to
exceed the greater of (x) $250,000,000 and (y) the Borrowing Base and (B) any
“Banking Services Obligations” and “Secured Hedging Obligations”, as such terms
are defined in the ABL Credit Agreement or any equivalent term in any other ABL
Facility;

(d)    Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations) incurred in connection with any Disposition permitted
hereunder, any acquisition permitted hereunder or consummated prior to the
Closing Date or any other purchase of assets or Capital Stock, and Indebtedness
arising from guaranties, letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments securing the performance of the
Borrower or any such Restricted Subsidiary pursuant to any such agreement;

(e)    Indebtedness of the Borrower and/or any Restricted Subsidiary
(i) pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or
return of money bonds or other similar obligations incurred in the ordinary
course of business and (ii) in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments to support any of the
foregoing items;

(f)    Indebtedness of the Borrower and/or any Restricted Subsidiary in respect
of commercial credit cards, stored value cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash management and Deposit Accounts, including
Banking Services Obligations and dealer incentive, supplier finance or similar
programs;

(g)    (i) guaranties by the Borrower and/or any Restricted Subsidiary of the
obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower and/or any Restricted Subsidiary to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services and (iii) Indebtedness in respect of
letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(h)    Guarantees by the Borrower and/or any Restricted Subsidiary of
Indebtedness or other obligations of the Borrower and/or any Restricted
Subsidiary with respect to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01 or other obligations not prohibited by this
Agreement; provided that in the case of any Guarantee by any Loan Party of the
obligations of any non-Loan Party, the related Investment is permitted under
Section 6.06;

(i)    Indebtedness of the Borrower and/or any Restricted Subsidiary existing,
or pursuant to commitments existing, on the Closing Date and described on
Schedule 6.01;

(j)    Indebtedness of Restricted Subsidiaries that are not Loan Parties;
provided that the aggregate outstanding principal amount of such Indebtedness
shall not exceed (together with all Indebtedness incurred under Section 6.01(n)
or Section 6.01(w) by Restricted Subsidiaries that are not Loan Parties) the
greater of $160,000,000 and 4.0% of Consolidated Total Assets as of the last day
of the most recently ended Test Period;

 

-104-



--------------------------------------------------------------------------------

(k)    Indebtedness of the Borrower and/or any Restricted Subsidiary consisting
of obligations owing under incentive, supply, license or similar agreements
entered into in the ordinary course of business;

(l)    Indebtedness of the Borrower and/or any Restricted Subsidiary consisting
of (i) the financing of insurance premiums, (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business and/or (iii) obligations to reacquire assets or inventory in connection
with customer financing arrangements in the ordinary course of business;

(m)    Indebtedness of the Borrower and/or any Restricted Subsidiary with
respect to Capital Leases and purchase money Indebtedness incurred prior to or
within 270 days of the acquisition, lease, completion of construction, repair
of, replacement, improvement to or installation of assets in an aggregate
outstanding principal amount not to exceed the greater of $160,000,000 and 4.0%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period;

(n)    Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition permitted hereunder after
the Closing Date; provided that (i) such Indebtedness (A) existed at the time
such Person became a Restricted Subsidiary or the assets subject to such
Indebtedness were acquired and (B) was not created or incurred in anticipation
thereof, (ii) no Event of Default exists or would result after giving pro forma
effect to such acquisition, (iii) after giving effect to such acquisition on a
Pro Forma Basis (without “netting” the Cash proceeds of such Indebtedness), (A)
if such Indebtedness is secured by a Lien on the Collateral that is pari passu
with the Lien securing the Credit Facilities, the Senior Secured Leverage Ratio
would not exceed the greater of (x) 4.50:1.00 and (y) the Senior Secured
Leverage Ratio as of the last day of the most recently ended Test Period, (B) if
such Indebtedness is secured by a Lien on the Collateral that is junior to the
Lien securing the Credit Facilities, the Secured Leverage Ratio would not exceed
the greater of (x) 5.00:1.00 and (y) the Secured Leverage Ratio as of the last
day of the most recently ended Test Period, or (C) if such Indebtedness is
unsecured or is secured by assets of Restricted Subsidiaries that are not Loan
Parties, either (1) the Fixed Charge Coverage Ratio would not be less than the
lesser of (x) 2.00:1.00 and (y) the Fixed Charge Coverage Ratio as of the last
day of the most recently ended Test Period or (2) the Total Leverage Ratio would
not exceed the greater of (x) 6.00:1.00 and (y) the Total Leverage Ratio as of
the last day of the most recently ended Test Period, and (iv) the aggregate
outstanding principal amount of such Indebtedness of Restricted Subsidiaries
that are not Loan Parties shall not exceed (together with all Indebtedness
incurred under Section 6.01(j) or Section 6.01(w) by Restricted Subsidiaries
that are not Loan Parties) the greater of $160,000,000 and 4.0% of Consolidated
Total Assets as of the last day of the most recently ended Test Period;

(o)    Indebtedness consisting of promissory notes issued by Holdings, the
Borrower or any Restricted Subsidiary to any stockholder of any Parent Company
or any current or former director, officer, employee, member of management,
manager or consultant of any Parent Company, the Borrower or any subsidiary (or
their respective Immediate Family Members) to finance the purchase or redemption
of Capital Stock of any Parent Company permitted by Section 6.04(a);

(p)    the Borrower and its Restricted Subsidiaries may become and remain liable
for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (a), (c), (i), (j), (m), (n), (o), (q), (r), (t), (u),
(w), (x), (y) and (z) of this Section 6.01 (in any case, including any
refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect thereof;
provided that (i) the principal amount of such Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced, refunded or replaced,
except by (A) an amount equal to unpaid accrued interest and premiums (including
tender premiums) thereon plus underwriting discounts, other reasonable and
customary fees, commissions and expenses (including

 

-105-



--------------------------------------------------------------------------------

upfront fees, original issue discount or initial yield payments) incurred in
connection with the relevant refinancing, refunding or replacement, (B) an
amount equal to any existing commitments unutilized thereunder and
(C) additional amounts permitted to be incurred pursuant to this Section 6.01
(provided that (1) any additional Indebtedness referenced in this clause (C)
satisfies the other applicable requirements of this definition (with additional
amounts incurred in reliance on this clause (C) constituting a utilization of
the relevant basket or exception pursuant to which such additional amount is
permitted) and (2) if such additional Indebtedness is secured, the Lien securing
such Indebtedness satisfies the applicable requirements of Section 6.02), (ii)
other than in the case of Refinancing Indebtedness with respect to clause (i),
(m), (n), (u) or (x), (A) such Indebtedness has a final maturity on or later
than (and, in the case of revolving Indebtedness, does not require mandatory
commitment reductions, if any, prior to) the final maturity of the Indebtedness
being refinanced, refunded or replaced and (B) other than with respect to
revolving Indebtedness, a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of the Indebtedness being refinanced,
refunded or replaced, (iii) the terms of any Refinancing Indebtedness with an
original principal amount in excess of the Threshold Amount (excluding pricing,
fees, premiums, rate floors, optional prepayment or redemption terms (and, if
applicable, subordination terms) and, with respect to Refinancing Indebtedness
incurred in respect of Indebtedness permitted under clause (a) above, security),
are not, taken as a whole (as reasonably determined by the Borrower), more
favorable to the lenders providing such Indebtedness than those applicable to
the Indebtedness being refinanced, refunded or replaced (other than any
covenants or any other provisions applicable only to periods after the Latest
Maturity Date as of such date or any covenants or provisions which are
then-current market terms for the applicable type of Indebtedness), (iv) in the
case of Refinancing Indebtedness with respect to Indebtedness permitted under
clauses (j), (m), (u), (w) (solely as it relates to clause (1) of the proviso
thereto) and (y) of this Section 6.01, the incurrence thereof shall be without
duplication of any amounts outstanding in reliance on the relevant clause,
(v) except in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 6.01 (it being
understood that Holdings may not be the primary obligor of the applicable
Refinancing Indebtedness if Holdings was not the primary obligor on the relevant
refinanced Indebtedness), (A) such Indebtedness is secured only by Permitted
Liens at the time of such refinancing, refunding or replacement (it being
understood that secured Indebtedness may be refinanced with unsecured
Indebtedness), (B) such Indebtedness is incurred by the obligor or obligors in
respect of the Indebtedness being refinanced, refunded or replaced, except to
the extent otherwise permitted pursuant to Section 6.01 and (C) if the
Indebtedness being refinanced, refunded or replaced was originally contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness were originally contractually subordinated to the Liens on the
Collateral securing the Secured Obligations), such Indebtedness is contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness are subordinated to the Liens on the Collateral securing the
Secured Obligations) on terms not materially less favorable (as reasonably
determined by the Borrower), taken as a whole, to the Lenders than those
applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded or replaced, taken as a whole, (vi) except in the case of Refinancing
Indebtedness with respect to clause (a) of this Section 6.01, as of the date of
the incurrence of such Indebtedness and after giving effect thereto, no Event of
Default exists and (vii) in the case of Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) of this Section 6.01, (A)
such Indebtedness is pari passu or junior in right of payment and secured by the
Collateral on a pari passu or junior basis with respect to the remaining
Obligations hereunder, or is unsecured; provided that any such Indebtedness that
is pari passu or junior with respect to the Collateral shall be subject to an
Acceptable Intercreditor Agreement, (B) if the Indebtedness being refinanced,
refunded or replaced is secured, it is not secured by any assets other than the
Collateral, (C) if the Indebtedness being refinanced, refunded or replaced is
Guaranteed, it shall not be Guaranteed by any Person other than a Loan Party and
(D) such Indebtedness is incurred under (and pursuant to) documentation other
than this Agreement; it being understood and agreed that any such Indebtedness
that is pari passu with the Initial Term Loans hereunder in right of payment and
secured by the Collateral on a pari passu basis with respect to the Secured
Obligations

 

-106-



--------------------------------------------------------------------------------

hereunder that are secured on a first lien basis may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory prepayment in respect of the Initial Term Loans (and
any Additional Term Loans then subject to ratable repayment requirements), in
each case as the Borrower and the relevant lender may agree;

(q)    Indebtedness incurred to finance acquisitions permitted hereunder after
the Closing Date; provided that (i) before and after giving effect to such
acquisition on a Pro Forma Basis, no Event of Default exists, (ii) after giving
effect to such acquisition on a Pro Forma Basis (without “netting” the Cash
proceeds of such Indebtedness), (A) if such Indebtedness is secured by a Lien on
the Collateral that is pari passu with the Lien securing the Credit Facilities,
the Senior Secured Leverage Ratio would not exceed the greater of (x) 4.50:1.00
and (y) the Senior Secured Leverage Ratio as of the last day of the most
recently ended Test Period, (B) if such Indebtedness is secured by a Lien on the
Collateral that is junior to the Lien securing the Credit Facilities, the
Secured Leverage Ratio would not exceed the greater of (x) 5.00:1.00 and (y) the
Secured Leverage Ratio as of the last day of the most recently ended Test
Period, or (C) if such Indebtedness is unsecured or is secured by assets of
Restricted Subsidiaries that are not Loan Parties, either (1) the Fixed Charge
Coverage Ratio would be no less than the lesser of (x) 2.00:1.00 and (y) the
Fixed Charge Coverage Ratio as of the last day of the most recently ended Test
Period or (2) the Total Leverage Ratio would not exceed the greater of (x)
6.00:1.00 and (y) the Total Leverage Ratio as of the last day of the most
recently ended Test Period and (iii) any such Indebtedness that is secured by a
Lien on the Collateral or subordinated to the Obligations in right of payment or
security shall be subject to an Acceptable Intercreditor Agreement;

(r)    Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of Net
Proceeds received by the Borrower from (i) the issuance or sale of Qualified
Capital Stock or (ii) any cash contribution to its common equity with the Net
Proceeds from the issuance and sale by any Parent Company of its Qualified
Capital Stock or a contribution to the common equity of any Parent Company, in
each case, (A) other than any Net Proceeds received from the sale of Capital
Stock to, or contributions from, the Borrower or any of its Restricted
Subsidiaries and (B) to the extent the relevant Net Proceeds have not otherwise
been applied to make Investments, Restricted Payments or Restricted Debt
Payments hereunder;

(s)    Indebtedness of the Borrower and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;

(t)    [Reserved];

(u)    Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed the greater of $200,000,000
and 5.0% of Consolidated Total Assets as of the last day of the most recently
ended Test Period;

(v)    [Reserved];

(w)    additional Indebtedness of the Borrower and/or any Restricted Subsidiary
so long as, on a Pro Forma Basis as of the last day of the most recently ended
Test Period (without “netting” the Cash proceeds of such Indebtedness), (i) if
such Indebtedness is secured by a Lien on the Collateral that is pari passu with
the Lien securing the Credit Facilities, the Senior Secured Leverage Ratio would
not exceed 4.50:1.00, (ii) if such Indebtedness is secured by a Lien on the
Collateral that is junior to the Lien securing the Credit Facilities, the
Secured Leverage Ratio would not exceed 5.00:1.00 or (iii) if such Indebtedness
is unsecured or is secured by assets of Restricted Subsidiaries that are not
Loan Parties, the the Fixed Charge Coverage Ratio would not be less than
2.00:1.00; provided that (1) the aggregate outstanding principal amount of such
Indebtedness of Restricted Subsidiaries that are not Loan Parties

 

-107-



--------------------------------------------------------------------------------

shall not exceed (together with all Indebtedness incurred under Section 6.01(j)
or Section 6.01(n) by Restricted Subsidiaries that are not Loan Parties) the
greater of $160,000,000 and 4.0% of Consolidated Total Assets as of the last day
of the most recently ended Test Period and (2) any such Indebtedness that is
secured by a Lien on the Collateral or subordinated to the Obligations in right
of payment or security shall be subject to an Acceptable Intercreditor
Agreement;

(x)    Indebtedness of the Borrower and/or any Restricted Subsidiary incurred in
connection with (i) a Specified Lease Transaction or (ii) a NMTC Transaction;

(y)    Indebtedness of the Borrower and/or any Restricted Subsidiary incurred in
connection with Sale and Lease-Back Transactions permitted pursuant to
Section 6.08;

(z)    secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrower in lieu of Incremental Loans (such
notes or loans, “Incremental Equivalent Debt”); provided that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt, together with the aggregate outstanding principal
amount (or committed amount, if applicable) of all Incremental Loans and
Incremental Commitments provided pursuant to Section 2.22, in each case,
incurred after the Third Amendment Effective Date, shall not exceed the
Incremental Cap, (ii) any Incremental Equivalent Debt shall be subject to
clauses (vi), (vii), (ix) and (x) (except, in the case of clause (x), as
otherwise agreed by the Persons providing such Incremental Equivalent Debt) of
the proviso to Section 2.22(a), (iii) any Incremental Equivalent Debt that is
secured shall be secured only by the Collateral and on a pari passu or junior
basis with the Collateral securing the Secured Obligations, (iv) any Incremental
Equivalent Debt consisting of syndicated term loans that are pari passu with the
Initial Term Loans in right of payment and with respect to security shall be
subject to clause (v) of the proviso to Section 2.22(a), (v) any Incremental
Equivalent Debt that ranks pari passu in right of security or that is
subordinated in right of payment or security shall be subject to an Acceptable
Intercreditor Agreement and (vi) no Incremental Equivalent Debt may be
guaranteed by any Person that is not a Loan Party or secured by any assets other
than the Collateral;

(aa)    Indebtedness (including obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments with
respect to such Indebtedness) incurred by the Borrower and/or any Restricted
Subsidiary in respect of workers compensation claims, unemployment insurance
(including premiums related thereto), other types of social security, pension
obligations, vacation pay, health, disability or other employee benefits;

(bb)    Indebtedness of the Borrower and/or any Restricted Subsidiary
representing (i) deferred compensation to directors, officers, employees,
members of management, managers, and consultants of any Parent Company, the
Borrower and/or any Restricted Subsidiary in the ordinary course of business and
(ii) deferred compensation or other similar arrangements in connection with the
Transactions, any Permitted Acquisition or any other Investment permitted
hereby;

(cc)    Indebtedness of the Borrower and/or any Restricted Subsidiary in respect
of any letter of credit or bank guarantee issued in favor of any issuing lender
under the ABL Facility to support any defaulting lender’s participation in
letters of credit made under the ABL Facility;

(dd)    Indebtedness of the Borrower or any Restricted Subsidiary supported by
any letter of credit otherwise permitted to be incurred hereunder;

(ee)    unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Borrower and/or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default under Section 7.01(i);

 

-108-



--------------------------------------------------------------------------------

(ff)    without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Borrower and/or any Restricted Subsidiary
hereunder;

(gg)    to the extent constituting Indebtedness, obligations under the
Reorganization Agreement; and

(hh)    customer deposits and advance payments received in the ordinary course
of business from customers for goods and services purchased in the ordinary
course of business.

Section 6.02     Liens. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit or suffer to exist
any Lien on or with respect to any property of any kind owned by it, whether now
owned or hereafter acquired, or any income or profits therefrom, except:

(a)    Liens securing the Secured Obligations created pursuant to the Loan
Documents;

(b)    Liens for Taxes which are (i) for amounts not yet overdue by more than 30
days or (ii) being contested in accordance with Section 5.03(a);

(c)    statutory Liens (and rights of set-off) of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law, in each case incurred in the ordinary course of business (i) for
amounts not yet overdue by more than 30 days or (ii) for amounts that are
overdue by more than 30 days and that are being contested in good faith by
appropriate proceedings, so long as adequate reserves or other appropriate
provisions required by GAAP shall have been made for any such contested amounts;

(d)    Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to Holdings and its
subsidiaries or (y) leases or licenses of property otherwise permitted by this
Agreement and (iv) to secure obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments posted with
respect to the items described in clauses (i) through (iii) above;

(e)    Liens consisting of easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not, in the aggregate, materially interfere with the ordinary conduct
of the business of the Borrower and/or its Restricted Subsidiaries, taken as a
whole, or the use of the affected property for its intended purpose;

(f)    Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate permitted hereunder, (ii) landlord lien permitted
by the terms of any lease, (iii) restriction or encumbrance to which the
interest or title of such lessor or sub-lessor may be subject or
(iv) subordination of the interest of the lessee or sub-lessee under such lease
to any restriction or encumbrance referred to in the preceding clause (iii);

 

-109-



--------------------------------------------------------------------------------

(g)    Liens solely on any Cash earnest money deposits made by the Borrower
and/or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to any Investment permitted hereunder;

(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignment or bailee
arrangements entered into in the ordinary course of business;

(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(j)    Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon;

(k)    Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the Refinancing Indebtedness permitted pursuant to
Sections 6.01(a), (c)(i) (solely with respect to the 2022 Senior Secured Notes),
(c)(ii), (i), (j), (m), (n), (q), (t), (u), (w), (x), (y) and (z)); provided
that (i) no such Lien extends to any asset not covered by the Lien securing the
Indebtedness that is being refinanced and (ii) if the Indebtedness being
refinanced was subject to intercreditor arrangements, then any refinancing
Indebtedness in respect thereof shall be subject to an Acceptable Intercreditor
Agreement or intercreditor arrangements not materially less favorable to the
Secured Parties, taken as a whole, than the intercreditor arrangements governing
the Indebtedness that is refinanced;

(l)    Liens described on Schedule 6.02 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof,
accessions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its affiliates) and (ii) such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;

(m)    Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;

(n)    Liens securing Indebtedness permitted pursuant to Section 6.01(m);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and proceeds and products thereof, accessions
thereto and improvements thereon (it being understood that individual financings
of the type permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

(o)    (i) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on
the relevant acquired assets or on the Capital Stock and assets of the relevant
newly acquired Restricted Subsidiary; provided that no such Lien (x) extends to
or covers any other assets (other than the proceeds or products thereof,
accessions or additions thereto and improvements thereon) or (y) was created in
contemplation of the applicable acquisition of assets or Capital Stock, and
(ii) Liens securing Indebtedness incurred pursuant to clause (ii)(A) or (ii)(B)
of the proviso in Section 6.01(q);

 

-110-



--------------------------------------------------------------------------------

(p)    Liens (i) that are contractual rights of set-off or netting relating to
(A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Borrower and/or any Restricted Subsidiary to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Borrower and/or any Restricted Subsidiary, (C) purchase orders and other
agreements entered into with customers of the Borrower and/or any Restricted
Subsidiary in the ordinary course of business and (D) commodity trading or other
brokerage accounts incurred in the ordinary course of business and
(ii) encumbering reasonable customary initial deposits and margin deposits;

(q)    Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;

(r)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower
and/or its Restricted Subsidiaries;

(s)    Liens disclosed in any Mortgage Policy delivered pursuant to Section 5.12
with respect to any Material Real Estate Asset and any replacement, extension or
renewal of any such Lien; provided that (i) no such replacement, extension or
renewal Lien shall cover any property other than the property that was subject
to such Lien prior to such replacement, extension or renewal (and additions
thereto, improvements thereon and the proceeds thereof) and (ii) such Liens do
not, in the aggregate, materially interfere with the ordinary conduct of the
business of the Borrower and/or its Restricted Subsidiaries, taken as a whole,
or the use of the affected property for its intended purpose;

(t)    Liens securing Indebtedness incurred pursuant to Section 6.01(w) and
Section 6.01(z);

(u)    other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$325,000,000 and 6.25% of Consolidated Total Assets as of the last day of the
most recently ended Test Period;

(v)    Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h);

(w)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries (other than
any Immaterial Subsidiary) or (ii) secure any Indebtedness;

(x)    Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;

(y)    Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under
Section 6.01(d), (e), (g), (aa) and (cc);

(z)    Liens arising (i) out of conditional sale, title retention, consignment
or similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC (or similar law of any jurisdiction);

 

-111-



--------------------------------------------------------------------------------

(aa)    Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;

(bb)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(cc)    Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

(dd)    Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transaction of the type described in Section 6.01(s) and/or
(ii) obligations of the type described in Section 6.01(f);

(ee)    (i) Liens on Capital Stock of joint ventures or Unrestricted
Subsidiaries securing capital contributions to, or obligations of, such Persons
and (ii) customary call/put rights, rights of first refusal and tag, drag and
similar rights in joint venture agreements and agreements with respect to
non-Wholly-Owned Subsidiaries;

(ff)    Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(gg)    Liens evidenced by the filing of UCC financing statements relating to
factoring or similar arrangements entered into in the ordinary course of
business;

(hh)    Liens securing (i) Indebtedness in respect of the 2022 Senior Secured
Note Document pursuant to Section 6.01(c)(i) so long as such Liens are subject
to the Pari Passu Intercreditor Agreement and (ii) Indebtedness permitted
pursuant to Section 6.01(c)(ii) so long as such Liens are subject to the ABL
Intercreditor Agreement; and

(ii)    Liens arising out of (a) Specified Lease Transactions or (b) NMTC
Transactions.

Section 6.03     No Further Negative Pledges. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties,
whether now owned or hereafter acquired, for the benefit of the Secured Parties
with respect to the Obligations, except with respect to:

(a)    specific property to be sold pursuant to any Disposition permitted by
Section 6.07;

(b)    restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Restricted Subsidiaries or the property or assets
securing such Indebtedness;

(c)    restrictions contained in the Senior Note Documents and the documentation
governing Indebtedness permitted by clauses (c), (j), (m), (n), (q), (r), (u),
(w), (x) and/or (z) of Section 6.01 (and clause (p) of Section 6.01 to the
extent relating to any refinancing, refunding or replacement of

 

-112-



--------------------------------------------------------------------------------

Indebtedness incurred in reliance on clauses (a), (c), (j), (m), (n), (q), (r),
(u), (w), (x) and/or (z) of Section 6.01);

(d)    restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);

(e)    Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrower or any of its Restricted Subsidiaries to Dispose
of, or encumber the assets subject to such Liens;

(f)    provisions limiting the Disposition or distribution of assets or property
in joint venture agreements, sale-leaseback agreements, stock sale agreements
and other similar agreements, which limitation is applicable only to the assets
that are the subject of such agreements (or the Persons the Capital Stock of
which is the subject of such agreement);

(g)    any encumbrance or restriction assumed in connection with an acquisition
of the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;

(h)    restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, the relevant partnership, limited liability
company, joint venture or any similar Person;

(i)    restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;

(j)    restrictions set forth in documents which exist on the Closing Date;

(k)    restrictions set forth in any Loan Document, any Hedge Agreement and/or
any agreement relating to any Banking Service Obligation;

(l)    restrictions contained in documents governing Indebtedness permitted
hereunder of any Restricted Subsidiary that is not a Loan Party;

(m)    restrictions contained in any agreement with respect to any NMTC
Transaction; and

(n)    other restrictions or encumbrances imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of the contracts, instruments or obligations referred to in
clauses (a) through (m) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Borrower, more restrictive
with respect to such encumbrances and other restrictions, taken as a whole, than
those in effect prior to the relevant amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

-113-



--------------------------------------------------------------------------------

Section 6.04     Restricted Payments; Certain Payments of Indebtedness.

(a)    The Borrower shall not pay or make, directly or indirectly, any
Restricted Payment, except that:

(i)    the Borrower may make Restricted Payments to the extent necessary to
permit any Parent Company:

(A)    to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary salary, bonus and other
benefits payable to directors, officers, employees, members of management,
managers and/or consultants of any Parent Company) and franchise fees and Taxes
and similar fees, Taxes and expenses required to enable such Parent Company to
maintain its organizational existence or qualification to do business, in each
case, which are reasonable and customary and incurred in the ordinary course of
business, plus any reasonable and customary indemnification claims made by
directors, officers, members of management, managers, employees or consultants
of any Parent Company, in each case, to the extent attributable to the ownership
or operations of any Parent Company and its subsidiaries (but excluding the
portion of such amount that is attributable to the ownership or operations of
any subsidiary of any Parent Company other than the Borrower and its
subsidiaries);

(B)    [Reserved].

(C)    to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to any Parent Company (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary of any Parent Company other than
the Borrower and/or its subsidiaries), the Borrower and its subsidiaries;

(D)    for the payment of insurance premiums to the extent attributable to any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
such premiums, if any, attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Borrower and/or its
subsidiaries), the Borrower and its subsidiaries;

(E)    pay (x) fees and expenses related to debt or equity offerings,
investments or acquisitions permitted or not restricted by this Agreement
(whether or not consummated) and (y) Public Company Costs;

(F)    to finance any Investment permitted under Section 6.06 (provided that
(x) any Restricted Payment under this clause (a)(i)(F) shall be made
substantially concurrently with the closing of such Investment and (y) the
relevant Parent Company shall, promptly following the closing thereof, cause
(I) all property acquired to be contributed to the Borrower or one or more of
its Restricted Subsidiaries, or (II) the merger, consolidation or amalgamation
of the Person formed or acquired into the Borrower or one or more of its
Restricted Subsidiaries, in order to consummate such Investment in compliance
with the applicable requirements of Section 6.06 as if undertaken as a direct
Investment by the Borrower or the relevant Restricted Subsidiary); and

 

-114-



--------------------------------------------------------------------------------

(G)    to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any Parent Company (or any Immediate Family Member
of any of the foregoing) to the extent such salary, bonuses and other benefits
are attributable and reasonably allocated to the operations of the Borrower
and/or its subsidiaries, in each case, so long as such Parent Company applies
the amount of any such Restricted Payment for such purpose;

(ii)    the Borrower may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company or any subsidiary
held by any future, present or former employee, director, member of management,
officer, manager or consultant (or any Affiliate or Immediate Family Member
thereof) of any Parent Company, the Borrower or any subsidiary:

(A)    in accordance with the terms of promissory notes issued pursuant to
Section 6.01(o), so long as the aggregate amount of all Cash payments made in
respect of such promissory notes, together with the aggregate amount of
Restricted Payments made pursuant to sub-clause (D) of this clause (ii) below,
does not exceed $30,000,000 in any Fiscal Year, which, if not used in any Fiscal
Year, may be carried forward to subsequent Fiscal Years;

(B)    with the proceeds of any sale or issuance of the Capital Stock of the
Borrower or any Parent Company (to the extent such proceeds are contributed in
respect of Qualified Capital Stock to the Borrower or any Restricted Subsidiary)
other than any amounts constituting a Cure Amount or any amount that has been
added to the Available Excluded Contribution Amount or the Available Amount;

(C)    with the net proceeds of any key-man life insurance policies; or

(D)    with Cash and Cash Equivalents in an amount not to exceed, together with
the aggregate amount of all cash payments made pursuant to sub-clause (A) of
this clause (ii) in respect of promissory notes issued pursuant to
Section 6.01(o), $30,000,000 in any Fiscal Year, which, if not used in any
Fiscal Year, may be carried forward to subsequent Fiscal Years;

(iii)    the Borrower may make additional Restricted Payments in an amount not
to exceed (A) so long as the Fixed Charge Coverage Ratio, calculated on a Pro
Forma Basis, would not be less than 2.00:1.00, the portion, if any, of the
Available Amount on such date that the Borrower elects to apply to this clause
(iii)(A) plus (B) the portion, if any, of the Available Excluded Contribution
Amount on such date that the Borrower elects to apply to this clause (iii)(B);

(iv)    the Borrower may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company and (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of the Borrower, any Restricted Subsidiary or any Parent Company or any of their
respective Immediate Family Members and/or (B) repurchases of Capital Stock in
consideration

 

-115-



--------------------------------------------------------------------------------

of the payments described in sub-clause (A) above, including demand repurchases
in connection with the exercise of stock options;

(v)    the Borrower may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) Capital Stock upon the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
if such Capital Stock represents all or a portion of the exercise price of such
warrants, options or other securities convertible into or exchangeable for
Capital Stock as part of a “cashless” exercise;

(vi)    (A) for any taxable year (or portion thereof) that Borrower is a
partnership or disregarded entity for U.S. federal income Tax purposes and no
Parent Company is treated as a corporation for U.S. federal income tax purposes,
the Borrower may make Restricted Payments to fund the income tax liabilities of
the direct or indirect equity owners of Borrower, in an assumed amount equal to
the product of (x) the highest combined marginal federal and applicable state
and/or local statutory Tax rate applicable to a direct or indirect taxpayer
equity owner of Borrower, and (y) the U.S. federal taxable income of the
Borrower for such year (or portion thereof), provided that (i) such calculation
shall take into account the character of income or gain, preferential tax rates
and the deductibility of state and local income taxes for US federal income tax
purposes; (ii) such taxable income shall be reduced by any losses previously
allocated to the equity owners to the extent such loss has not previously been
used to offset taxable income of Borrower; (iii) such distributions shall be
reduced by any amounts withheld by the Borrower or its Subsidiaries (or
otherwise paid directly to any Governmental Authority) with respect to any
taxable income or gain of Borrower and any tax credits Borrower allocated to its
equity owners); or (B) for any taxable period (or portion thereof) that a Parent
Company is treated as a corporation for U.S. federal income tax purposes and for
which Borrower and any of its subsidiaries are members (or are pass-through
entities of such members) of a consolidated, combined or similar income Tax
group for U.S. federal, state or local income Tax purposes for which such Parent
Company is the common parent, the Borrower may make Restricted Payments to such
Parent Company to pay the portion of any U.S. federal, state or local income
Taxes (as applicable) of such Parent Company for such taxable period that are
attributable to the income of the Borrower and/or its applicable subsidiaries;
provided that the aggregate amount of any such distributions with respect to
federal, state or local Taxes, as applicable, shall not exceed the aggregate
amount of such Taxes the Borrower and its subsidiaries that are part of such
group would be required to pay in respect of such U.S. federal, state or local
Taxes on a stand-alone basis for such taxable period; provided, further, that
the amount of such distributions with respect to any Unrestricted Subsidiary for
any taxable period shall be limited to the amount actually paid by such
Unrestricted Subsidiary for such purpose.

(vii)    the Borrower may make Restricted Payments, the proceeds of which are
applied (i) on the Closing Date, solely to effect the consummation of the
Transactions and (ii) on and after the Closing Date, to satisfy any payment
obligations owing under the Reorganization Agreement;

(viii)    so long as no Event of Default exists, following the consummation of
the first Qualifying IPO, the Borrower may (or may make Restricted Payments to
any Parent Company to enable it to) make Restricted Payments with respect to any
Capital Stock in an amount not to exceed the greater of (i) 6% per annum of the
net Cash proceeds received by or contributed to the Borrower from any Qualifying
IPO or (b) 5% per annum of the aggregate market capitalization of the applicable
Parent Company;

 

-116-



--------------------------------------------------------------------------------

(ix)    the Borrower may make Restricted Payments to (i) redeem, repurchase,
retire or otherwise acquire any (A) Capital Stock (“Treasury Capital Stock”) of
the Borrower and/or any Restricted Subsidiary or (B) Capital Stock of any Parent
Company, in the case of each of subclauses (A) and (B), in exchange for, or out
of the proceeds of the substantially concurrent sale (other than to the Borrower
and/or any Restricted Subsidiary) of, Qualified Capital Stock of the Borrower or
any Parent Company to the extent any such proceeds are contributed to the
capital of the Borrower and/or any Restricted Subsidiary in respect of Qualified
Capital Stock (“Refunding Capital Stock”) and (ii) declare and pay dividends on
any Treasury Capital Stock out of the proceeds of the substantially concurrent
sale (other than to the Borrower or a Restricted Subsidiary) of any Refunding
Capital Stock;

(x)    to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d));

(xi)    the Borrower may make additional Restricted Payments in an aggregate
amount not to exceed the greater of $160,000,000 and 4.0% of Consolidated Total
Assets as of the last day of the most recently ended Test Period minus (A) the
amount of Restricted Debt Payments made by the Borrower or any Restricted
Subsidiary in reliance on Section 6.04(b)(iv)(B), minus (B) the outstanding
amount of Investments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.06(q)(ii);

(xii)    the Borrower may pay any dividend or consummate any redemption within
60 days after the date of the declaration thereof or the provision of a
redemption notice with respect thereto, as the case may be, if at the date of
such declaration or notice, the dividend or redemption notice would have
complied with the provisions hereof; and

(xiii)    the Borrower may make additional Restricted Payments so long as (i) no
Event of Default exists or would result therefrom and (ii) the Total Leverage
Ratio, calculated on a Pro Forma Basis, would not exceed 4.50:1.00;

(b)    The Borrower shall not, nor shall they permit any Restricted Subsidiary
to, make any payment (whether in Cash, securities or other property) on or in
respect of principal of or interest on (y) any Junior Lien Indebtedness or
(z) any Junior Indebtedness (such Indebtedness under clauses (y) and (z), the
“Restricted Debt”), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Restricted Debt prior to its scheduled maturity (collectively,
“Restricted Debt Payments”), except:

(i)    any purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of, Refinancing Indebtedness permitted by Section 6.01;

(ii)    payments as part of an “applicable high yield discount obligation”
catch-up payment;

(iii)    payments of regularly scheduled interest as and when due in respect of
any Restricted Debt, except for any payments with respect to any Subordinated
Indebtedness that are prohibited by the subordination provisions thereof;

 

-117-



--------------------------------------------------------------------------------

(iv)    so long as, at the time of delivery of irrevocable notice with respect
thereto, no Event of Default exists or would result therefrom, additional
Restricted Debt Payments in an aggregate amount not to exceed:

(A)    the greater of $160,000,000 and 4.0% of Consolidated Total Assets as of
the last day of the most recently ended Test Period, minus the amount of
Investments made in reliance on Section 6.06(q)(iii); plus

(B)    the greater of $160,000,000 and 4.0% of Consolidated Total Assets as of
the last day of the most recently ended Test Period, minus (1) the amount of
Restricted Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.04(a)(x), minus (2) the outstanding amount of Investments
made by the Borrower or any Restricted Subsidiary in reliance on Section
6.06(q)(ii);

(v)    (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Borrower and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Borrower or any Restricted Subsidiary, in each case, other than any
amounts constituting a Cure Amount or any amount that has been added to the
Available Excluded Contribution Amount or the Available Amount, (B) Restricted
Debt Payments as a result of the conversion of all or any portion of any
Restricted Debt into Qualified Capital Stock of the Borrower and/or any
Restricted Subsidiary and (C) to the extent constituting a Restricted Debt
Payment, payment-in-kind interest with respect to any Restricted Debt that is
permitted under Section 6.01;

(vi)    Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (vi)(A) plus (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (vi)(B);

(vii)    additional Restricted Debt Payments; provided that the Total Leverage
Ratio, calculated on a Pro Forma Basis, would not exceed 4.75:1.00; and

(viii)    Restricted Debt Payments with respect to any Indebtedness incurred in
connection with any NMTC Transaction.

Section 6.05     Restrictions on Subsidiary Distributions. Except as provided
herein or in any other Loan Document, the ABL Facility Documentation, the Senior
Note Documents, any document with respect to any Incremental Equivalent Debt
and/or in agreements with respect to refinancings, renewals or replacements of
such Indebtedness that are permitted by Section 6.01, the Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, enter into or cause
to exist any agreement restricting the ability of (i) any subsidiary of the
Borrower to pay dividends or other distributions to the Borrower or any Loan
Party or (ii) any Restricted Subsidiary to make cash loans or advances to the
Borrower or any Loan Party, except:

(a)    in any agreement evidencing (i) Indebtedness of a Restricted Subsidiary
that is not a Loan Party permitted by Section 6.01, (ii) Indebtedness permitted
by Section 6.01 that is secured by a Permitted Lien if the relevant restriction
applies only to the Person obligated under such Indebtedness and its Restricted
Subsidiaries or the property or assets intended to secure such Indebtedness and
(iii) Indebtedness permitted pursuant to clauses (c), (m), (n), (p) (as it
relates to Indebtedness in respect of clauses (a), (c), (m), (n), (q), (r), (u),
(w), (x), (y) and/or (z) of Section 6.01), (q), (r), (u), (w), (x), (y) and/or
(z) of Section 6.01;

 

-118-



--------------------------------------------------------------------------------

(b)    by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;

(c)    that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;

(d)    assumed in connection with any acquisition of property or the Capital
Stock of any Person, so long as the relevant encumbrance or restriction relates
solely to the Person and its subsidiaries (including the Capital Stock of the
relevant Person or Persons) and/or property so acquired and was not created in
connection with or in anticipation of such acquisition;

(e)    in any agreement for any Disposition of any Restricted Subsidiary (or all
or substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of cash loans or
advances by such Restricted Subsidiary pending such Disposition;

(f)    in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

(g)    imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements;

(h)    on Cash, other deposits or net worth or similar restrictions imposed by
any Person under any contract entered into in the ordinary course of business or
for whose benefit such Cash, other deposits or net worth or similar restrictions
exist;

(i)    set forth in documents which exist on the Closing Date and not created in
contemplation thereof;

(j)    those arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by the Borrower);

(k)    those arising under or as a result of applicable law, rule, regulation or
order or the terms of any license, authorization, concession or permit;

(l)    those arising in any Hedge Agreement and/or any agreement relating to any
Banking Service Obligation;

(m)    in any agreement with respect to any NMTC Transaction; and/or

(n)    those imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (m) above; provided
that no such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Borrower, more restrictive with respect to such restrictions, taken as a
whole, than those in existence prior

 

-119-



--------------------------------------------------------------------------------

to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.

Section 6.06     Investments. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, make or own any Investment in any other Person
except:

(a)    Cash or Investments that were Cash Equivalents at the time made;

(b)    (i) Investments existing on the Closing Date in any subsidiary,
(ii) Investments made after the Closing Date among the Borrower and/or one or
more Restricted Subsidiaries that are Loan Parties, (iii) Investments made after
the Closing Date by any Loan Party in any Restricted Subsidiary that is not a
Loan Party in an aggregate outstanding amount not to exceed the greater of
$160,000,000 and 4.0% of Consolidated Total Assets as of the last day of the
most recently ended Test Period (iv) Investments made by any Loan Party and/or
any Restricted Subsidiary that is not a Loan Party in the form of any
contribution or Disposition of the Capital Stock of any Person that is not a
Loan Party; provided that, prior to such contribution or Disposition or series
of transactions resulting in such contribution or Disposition, such Capital
Stock was not owned directly by a Loan Party and (v) Investments made by any
Restricted Subsidiary that is not a Loan Party in any Loan Party;

(c)    Investments (i) constituting deposits, prepayments and/or other credits
to suppliers and/or (ii) in the form of advances made to distributors,
suppliers, licensors and licensees, in each case, in the ordinary course of
business or, in the case of clause (ii), to the extent necessary to maintain the
ordinary course of supplies to the Borrower or any Restricted Subsidiary;

(d)    Investments in Unrestricted Subsidiaries; provided that immediately after
giving effect to any such Investment, the amount invested in the applicable
Unrestricted Subsidiary pursuant to this clause (d), when aggregated with the
amounts then invested in all other Unrestricted Subsidiaries pursuant to this
clause (d), shall not exceed at any time outstanding the greater of $40,000,000
and 1.0% of Consolidated Total Assets as of the last day of the most recent Test
Period;

(e)    (i) Permitted Acquisitions and (ii) Investments in Restricted
Subsidiaries that are not Loan Parties in amounts required to permit such
Restricted Subsidiaries to consummate Permitted Acquisitions; provided that the
aggregate amount of Investments made pursuant to this clause (ii) shall not
exceed (x) the greater of $160,000,000 and 4.0% of Consolidated Total Assets as
of the last day of the most recent Test Period minus (y) the aggregate total
consideration paid pursuant to clause (b)(ii)(A) of the definition of “Permitted
Acquisition”;

(f)    Investments (i) existing on, or contractually committed to or
contemplated as of, the Closing Date and described on Schedule 6.06 and (ii) any
modification, replacement, renewal or extension of any Investment described in
clause (i) above so long as no such modification, renewal or extension thereof
increases the amount of such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);

(g)    Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07;

(h)    loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company, the Borrower
and its subsidiaries to the extent permitted by Requirements of Law, in
connection with such Person’s purchase of Capital Stock of any Parent Company,
either (i) in an aggregate principal amount not to exceed $10,000,000 at any one
time

 

-120-



--------------------------------------------------------------------------------

outstanding or (ii) so long as the proceeds of such loan or advance are
substantially contemporaneously contributed to the Borrower for the purchase of
such Capital Stock;

(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(j)    Investments consisting of Indebtedness permitted under Section 6.01
(other than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted
Liens, Restricted Payments permitted under Section 6.04 (other than
Section 6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and
mergers, consolidations, amalgamations, liquidations, windings up, dissolutions
or Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made
in reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(b) (if
made in reliance on clause (ii) therein), Section 6.07(c)(ii) (if made in
reliance on clause (B) therein) and Section 6.07(g));

(k)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(l)    Investments (including debt obligations and Capital Stock) received
(i) in connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;

(m)    loans and advances of payroll payments or other compensation to present
or former employees, directors, members of management, officers, managers or
consultants of any Parent Company (to the extent such payments or other
compensation relate to services provided to such Parent Company (but excluding,
for the avoidance of doubt, the portion of any such amount, if any, attributable
to the ownership or operations of any subsidiary of any Parent Company other
than the Borrower and/or its subsidiaries)), the Borrower and/or any subsidiary
in the ordinary course of business;

(n)    Investments to the extent that payment therefor is made solely with
Capital Stock of any Parent Company or Capital Stock (other than Disqualified
Capital Stock) of the Borrower or any Restricted Subsidiary, in each case, to
the extent not resulting in a Change of Control;

(o)    (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrower or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.06(o)
so long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except as otherwise permitted by this
Section 6.06;

(p)    Investments made in connection with the Transactions;

(q)    Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate amount not to exceed:

 

-121-



--------------------------------------------------------------------------------

(i)    at any time outstanding, the greater of $160,000,000 and 4.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, plus

(ii)    at any time outstanding, the greater of $160,000,000 and 4.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, minus (A) the amount of Restricted Payments made by the Borrower or any
Restricted Subsidiary in reliance on Section 6.04(a)(x), minus (B) the amount of
Restricted Debt Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.04(b)(iv)(B), plus

(iii)    at any time outstanding, the greater of $160,000,000 and 4.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, minus the amount of Restricted Debt Payments made in reliance on
Section 6.04(b)(iv)(A), plus

(iv)    in the event that (A) the Borrower or any of its Restricted Subsidiaries
makes any Investment after the Closing Date in any Person that is not a
Restricted Subsidiary and (B) such Person subsequently becomes a Restricted
Subsidiary, an amount equal to 100.0% of the fair market value of such
Investment as of the date on which such Person becomes a Restricted Subsidiary;

(r)    Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate outstanding amount not to exceed (i) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (r)(i) plus (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (r)(ii);

(s)    (i) Guarantees of leases (other than Capital Leases) or of other
obligations not constituting Indebtedness and (ii) Guarantees of the lease
obligations of suppliers, customers, franchisees and licensees of the Borrower
and/or its Restricted Subsidiaries, in each case, in the ordinary course of
business;

(t)    Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to such Parent Company are permitted under Section 6.04(a);
provided that any Investment made as provided above in lieu of any such
Restricted Payment shall reduce availability under the applicable Restricted
Payment basket under Section 6.04(a);

(u)    Investments made by any Restricted Subsidiary that is not a Loan Party
with the proceeds received by such Restricted Subsidiary from an Investment made
by any Loan Party in such Restricted Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e) or
Section 6.06(x));

(v)    Investments in subsidiaries and joint ventures in connection with
reorganizations and related activities related to tax planning; provided that,
after giving effect to any such reorganization and/or related activity, the
security interest of the Administrative Agent in the Collateral, taken as a
whole, is not materially impaired;

(w)    Investments under any Derivative Transaction of the type permitted under
Section 6.01(s);

 

-122-



--------------------------------------------------------------------------------

(x)    Investments made in connection with the creation, formation and/or
acquisition of any joint venture, or in any Restricted Subsidiary to enable such
Restricted Subsidiary to create, form and/or acquire any joint venture, in an
aggregate outstanding amount not to exceed the greater of $80,000,000 and 2.0%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable;

(y)    Investments made in joint venture as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date (other than any modification, replacement, renewal or extension of such
Investments so long as no such modification, renewal or extension thereof
increased the amount of any such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);

(z)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;

(aa)    Investments in the Borrower, any subsidiary and/or any joint venture in
connection with intercompany cash management arrangements and related activities
in the ordinary course of business;

(bb)    additional Investments so long as, after giving effect thereto on a Pro
Forma Basis, the Total Leverage Ratio does not exceed 4.75:1.00;

(cc)    Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons; and

(dd)    Investments made in connection with any NMTC Transaction.

Section 6.07     Fundamental Changes; Disposition of Assets. The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation, or liquidate, wind up or
dissolve themselves (or suffer any liquidation or dissolution), or make any
Disposition having a fair market value in excess of $20,000,000, in a single
transaction or in a series of related transactions, except:

(a)    any Restricted Subsidiary may be merged, consolidated or amalgamated with
or into the Borrower or any other Restricted Subsidiary; provided that (i) in
the case of any such merger, consolidation or amalgamation with or into the
Borrower, (A) the Borrower shall be the continuing or surviving Person or (B) if
the Person formed by or surviving any such merger, consolidation or amalgamation
is not the Borrower (any such Person, the “Successor Borrower”), (x) the
Successor Borrower shall be an entity organized or existing under the law of the
U.S., any state thereof or the District of Columbia, (y) the Successor Borrower
shall expressly assume the Obligations of the Borrower in a manner reasonably
satisfactory to the Administrative Agent and (z) except as the Administrative
Agent may otherwise agree, each Guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall have executed and delivered a
reaffirmation agreement with respect to its obligations under the Loan Guaranty
and the other Loan Documents; it being understood and agreed that if the
foregoing conditions under clauses (x) through (z) are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement and the other Loan Documents, and (ii) in the case of any such merger,
consolidation or amalgamation with or into any Subsidiary Guarantor, either
(x) such Subsidiary Guarantor shall be the continuing or surviving Person or the
continuing or Surviving Person shall expressly assume the guarantee obligations
of the Subsidiary Guarantor in a manner

 

-123-



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent or (y) the relevant
transaction shall be treated as an Investment and shall comply with
Section 6.06;

(b)    Dispositions (including of Capital Stock) among the Borrower and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any such Disposition by any Loan Party to any Person that is not a Loan Party
shall be (i) for fair market value (as reasonably determined by such Person)
with at least 75% of the consideration for such Disposition consisting of Cash
or Cash Equivalents at the time of such Disposition or (ii) treated as an
Investment and otherwise made in compliance with Section 6.06 (other than in
reliance on clause (j) thereof);

(c)    (i) the liquidation or dissolution of any Restricted Subsidiary if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the Lenders
and the Borrower or any Restricted Subsidiary receives any assets of the
relevant dissolved or liquidated Restricted Subsidiary; provided that in the
case of any liquidation or dissolution of any Loan Party that results in a
distribution of assets to any Restricted Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than in reliance on clause (j) thereof); (ii) any merger,
amalgamation, dissolution, liquidation or consolidation, the purpose of which is
to effect (A) any Disposition otherwise permitted under this Section 6.07 (other
than clause (a), clause (b) or this clause (c)) or (B) any Investment permitted
under Section 6.06; and (iii) the Borrower or any Restricted Subsidiary may be
converted into another form of entity, in each case, so long as such conversion
does not adversely affect the value of the Loan Guaranty or Collateral, if any;

(d)    (x) Dispositions of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;

(e)    Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is (A) no longer
useful in its business (or in the business of any Restricted Subsidiary of the
Borrower) or (B) otherwise economically impracticable to maintain;

(f)    Dispositions of Cash Equivalents or other assets that were Cash
Equivalents when the relevant original Investment was made;

(g)    Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than
Section 6.06(j)), Permitted Liens, Restricted Payments permitted by
Section 6.04(a) (other than Section 6.04(a)(ix)) and Sale and Lease-back
Transactions permitted by Section 6.08;

(h)    Dispositions for fair market value; provided that with respect to any
such Disposition with a purchase price in excess of the greater of $25,000,000
and 1.0% of Consolidated Total Assets as of the last day of the most recently
ended Test Period, as applicable, at least 75% of the consideration for such
Disposition shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75% Cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower or any
Restricted Subsidiary) of the Borrower or any Restricted Subsidiary (as shown on
such Person’s most recent balance sheet or statement of financial position (or
in the notes thereto) that are assumed by the transferee of any such assets and
for which the Borrower and/or its applicable Restricted Subsidiary have been
validly released by all relevant creditors in writing, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition, (y) any Securities received by the Borrower
or any Restricted Subsidiary from such

 

-124-



--------------------------------------------------------------------------------

transferee that are converted by such Person into Cash or Cash Equivalents (to
the extent of the Cash or Cash Equivalents received) within 180 days following
the closing of the applicable Disposition and (z) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (z) and Section 6.08 that is at that time
outstanding, not in excess of the greater of $50,000,000 and 1.5% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, in each case, shall be deemed to be Cash); provided, further, that
(x) immediately prior to and after giving effect to such Disposition, as
determined on the date on which the agreement governing such Disposition is
executed, no Event of Default shall exist and (y) the Net Proceeds of such
Disposition shall be applied and/or reinvested as (and to the extent) required
by Section 2.11(b)(ii);

(i)    to the extent that (i) the relevant property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of the relevant Disposition are promptly applied to the purchase price of such
replacement property;

(j)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, buy/sell arrangements between joint venture or similar
parties set forth in the relevant joint venture arrangements and/or similar
binding arrangements;

(k)    Dispositions of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof and any factoring or similar
arrangement) or in connection with the collection or compromise thereof;

(l)    Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license),
which (i) do not materially interfere with the business of the Borrower and its
Restricted Subsidiaries or (ii) relate to closed facilities or the
discontinuation of any product line;

(m)    (i) any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;

(n)    Dispositions of property subject to foreclosure, casualty, eminent domain
or condemnation proceedings (including in lieu thereof or any similar
proceeding);

(o)    Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;

(p)    Dispositions in connection with the Transactions;

(q)    Dispositions of non-core assets acquired in connection with any
acquisition permitted hereunder and sales of Real Estate Assets acquired in any
acquisition permitted hereunder which, within 90 days of the date of such
acquisition, are designated in writing to the Administrative Agent as being held
for sale and not for the continued operation of the Borrower or any of its
Restricted Subsidiaries or any of their respective businesses; provided that
(i) the Net Proceeds received in connection with any such Disposition shall be
applied and/or reinvested as (and to the extent required) by Section 2.11(b)(ii)
and (ii) no Event of Default exists on the date on which the definitive
agreement governing the relevant Disposition is executed;

 

-125-



--------------------------------------------------------------------------------

(r)    exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
reasonably determined by the Borrower) for like property or assets; provided
that (i) upon the consummation of any such exchange or swap by any Loan Party,
to the extent the property received does not constitute an Excluded Asset, the
Administrative Agent has a perfected Lien with the same priority as the Lien
held on the Real Estate Assets so exchanged or swapped and (ii) any Net Proceeds
received as “cash boot” in connection with any such transaction shall be applied
and/or reinvested as (and to the extent required) by Section 2.11(b)(ii);

(s)    [Reserved];

(t)    (i) licensing and cross-licensing arrangements involving any technology,
intellectual property or IP Rights of the Borrower or any Restricted Subsidiary
in the ordinary course of business and (ii) Dispositions, abandonments,
cancellations or lapses of IP Rights, or issuances or registrations, or
applications for issuances or registrations, of IP Rights, which, in the
reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower or its Restricted Subsidiaries, or are
no longer economical to maintain in light of its use;

(u)    terminations or unwinds of Derivative Transactions;

(v)    Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w)    Dispositions of Real Estate Assets and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, employees, members of management, managers or consultants of any
Parent Company, the Borrower and/or any Restricted Subsidiary;

(x)    Dispositions made to comply with any order of any agency of the U.S.
Federal government, any state, authority or other regulatory body or any
applicable Requirements of Law;

(y)    any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize any Domestic Subsidiary in another
jurisdiction in the U.S.;

(z)    Dispositions or conveyances that arise out of or relate to any
(i) Specified Lease Transaction or (ii) NMTC Transaction;

(aa)    any sale of motor vehicles and information technology equipment
purchased at the end of an operating lease and resold thereafter; and

(bb)    other Dispositions involving assets having a fair market value (as
reasonably determined by the Borrower at the time of the relevant Disposition)
in the aggregate since the Closing Date of not more than the greater of
$40,000,000 and 1.0% of Consolidated Total Assets as of the last day of the most
recently ended Test Period.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing in accordance with Article 8.

 

-126-



--------------------------------------------------------------------------------

Section 6.08     Sale and Lease-Back Transactions. The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Borrower or the relevant Restricted
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person (other than the Borrower or any of its Restricted Subsidiaries) and
(b) intends to use for substantially the same purpose as the property which has
been or is to be sold or transferred by the Borrower or such Restricted
Subsidiary to any Person (other than the Borrower or any of its Restricted
Subsidiaries) in connection with such lease (such a transaction described
herein, a “Sale and Lease-Back Transaction”); provided that any Sale and
Lease-Back Transaction shall be permitted so long as (i) the Net Proceeds of
such Disposition are applied and/or reinvested as (and to the extent) required
by Section 2.11(b)(ii) and (ii) (x) such Sale and Lease-Back Transaction (A) is
permitted by Section 6.01(m), (B) is set forth on Schedule 6.08 hereto or
(C) (1) at least 75% of the consideration for such Sale and Lease-Back
Transaction shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75% Cash consideration requirement, any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 6.08 and Section 7.07(h) that is at that time
outstanding, not in excess of the greater of $50,000,000 and 1.5% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, in each case, shall be deemed to be Cash), (2) the Borrower or its
applicable Restricted Subsidiary would otherwise be permitted to enter into, and
remain liable under, the applicable underlying lease and (3) the aggregate fair
market value of the assets sold subject to all Sale and Lease-Back Transactions
under this clause (B) shall not exceed the greater of $100,000,000 and 2.5% of
Consolidated Total Assets as of the last day of the more recently ended Test
Period or (y) it relates to a Specified Lease Transaction.

Section 6.09     Transactions with Affiliates. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of $10,000,000 with any of
their respective Affiliates on terms that are less favorable to the Borrower or
such Restricted Subsidiary, as the case may be (as reasonably determined by the
Borrower), than those that might be obtained at the time in a comparable
arm’s-length transaction from a Person who is not an Affiliate; provided that
the foregoing restriction shall not apply to:

(a)    any transaction between or among the Borrower and/or one or more
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction) to the extent permitted or not restricted by this
Agreement;

(b)    any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrower or any Restricted Subsidiary;

(c)    (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Borrower
or any of its Restricted Subsidiaries with their respective current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or those of any Parent Company, (ii) any subscription
agreement or similar agreement pertaining to the repurchase of Capital Stock
pursuant to put/call rights or similar rights with current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors and (iii) transactions pursuant to any employee
compensation, benefit plan, stock option plan or arrangement, any health,
disability or similar insurance plan which covers current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;

 

-127-



--------------------------------------------------------------------------------

(d)    (i) transactions permitted by Sections 6.01(d), (o), (bb) and (ee), 6.04
and 6.06(h), (m), (o), (t), (v), (x), (y), (z) and (aa) and (ii) issuances of
Capital Stock and Indebtedness not restricted by this Agreement;

(e)    transactions in existence on the Closing Date and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;

(f)    (i) so long as no Event of Default under Section 7.01(a), 7.01(f) or
7.01(g) then exists or would result therefrom, the payment of management,
monitoring, consulting, advisory and similar fees to any Investor in the amount
permitted by the Management Agreement (as in effect on the Closing Date) and
(ii) the payment of all indemnification obligations and expenses owed to any
Investor and any of their respective directors, officers, members of management,
managers, employees and consultants, in each case of clauses (i) and
(ii) whether currently due or paid in respect of accruals from prior periods;

(g)    the Transactions, including the payment of Transaction Costs and payments
required under the Reorganization Agreement;

(h)    customary compensation to Affiliates in connection with financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors (or similar governing body) of the Borrower in good faith;

(i)    Guarantees permitted by Section 6.01 or Section 6.06;

(j)    loans and other transactions among the Loan Parties to the extent
permitted under this Article 6;

(k)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Borrower and/or any of its
Restricted Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Borrower or its Restricted
Subsidiaries;

(l)    transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof or (ii) on terms at least as favorable
as might reasonably be obtained from a Person other than an Affiliate;

(m)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(n)    (i) any purchase by Holdings of the Capital Stock of (or contribution to
the equity capital of) the Borrower and (ii) any intercompany loans made by
Holdings to the Borrower or any Restricted Subsidiary; and

 

-128-



--------------------------------------------------------------------------------

(o)    any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate.

Section 6.10     Conduct of Business. From and after the Closing Date, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
engage in any material line of business other than (a) the businesses engaged in
by the Borrower or any Restricted Subsidiary on the Closing Date and similar,
complementary, ancillary or related businesses and (b) such other lines of
business to which the Administrative Agent may consent.

Section 6.11     Amendments or Waivers of Organizational Documents. The Borrower
shall not, nor shall it permit any Subsidiary Guarantor to, amend or modify
their respective Organizational Documents, in each case in a manner that is
materially adverse to the Lenders (in their capacities as such) without
obtaining the prior written consent of the Administrative Agent; provided that,
for purposes of clarity, it is understood and agreed that the Borrower and/or
any Subsidiary Guarantor may effect a change to its organizational form and/or
consummate any other transaction that is permitted under Section 6.07.

Section 6.12     Amendments of or Waivers with Respect to Restricted Debt. The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise modify the terms of any Restricted Debt (or the documentation
governing the foregoing) if the effect of such amendment or modification,
together with all other amendments or modifications made, is materially adverse
to the interests of the Lenders (in their capacities as such); provided that,
for purposes of clarity, it is understood and agreed that the foregoing
limitation shall not otherwise prohibit any Refinancing Indebtedness or any
other replacement, refinancing, amendment, supplement, modification, extension,
renewal, restatement or refunding of any Restricted Debt, in each case, that is
permitted under this Agreement in respect thereof.

Section 6.13     Fiscal Year. The Borrower shall not change its Fiscal Year-end
to a date other than December 31; provided, that, the Borrower may, upon written
notice to the Administrative Agent, change the Fiscal Year-end of the Borrower
to another date, in which case the Borrower and the Administrative Agent will,
and are hereby authorized to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

Section 6.14     Permitted Activities of Holdings. Holdings shall not:

(a)    incur any Indebtedness for borrowed money other than (i) Indebtedness
under the Loan Documents, any ABL Facility and the Senior Notes or otherwise in
connection with the Transactions, (ii) Indebtedness of the type permitted under
Section 6.01(o) and (iii) Guarantees of (x) Indebtedness or other obligations of
the Borrower and/or any Restricted Subsidiary that are otherwise permitted
hereunder and (y) Indebtedness or other obligations under any ABL Facility and
the Senior Notes;

(b)    create or suffer to exist any Lien on any property or asset now owned or
hereafter acquired by it other than (i) the Liens created under the Collateral
Documents to which it is a party, (ii) any other Lien created in connection with
the Transactions, (iii) Permitted Liens on the Collateral that are secured on a
pari passu or junior basis with the Secured Obligations, so long as such
Permitted Liens secure Guarantees permitted under clause (a)(iii) above and the
underlying Indebtedness subject to such

 

-129-



--------------------------------------------------------------------------------

Guarantee is permitted to be secured on the same basis pursuant to Section 6.02
and (iv) Liens of the type permitted under Section 6.02 (other than in respect
of debt for borrowed money);

(c)    engage in any business activity or own any material assets other than
(i) holding the Capital Stock of the Borrower, as applicable, and, indirectly,
any other subsidiary of the Borrower, (ii) performing its obligations under the
Loan Documents, any ABL Facility, the Senior Notes, any ABL Facility and other
Indebtedness, Liens (including the granting of Liens) and Guarantees permitted
hereunder and any permitted refinancing thereof; (iii) issuing its own Capital
Stock (including, for the avoidance of doubt, the making of any dividend or
distribution on account of, or any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of, any shares of any
class of Capital Stock); (iv) filing Tax reports and paying Taxes and other
customary obligations in the ordinary course (and contesting any Taxes); (v)
preparing reports to Governmental Authorities and to its shareholders;
(vi) holding director and shareholder meetings, preparing organizational records
and other organizational activities required to maintain its separate
organizational structure or to comply with applicable Requirements of Law;
(vii) effecting any initial public offering of its Capital Stock; (viii) holding
(A) Cash, Cash Equivalents and other assets received in connection with
permitted distributions or dividends received from, or permitted Investments or
permitted Dispositions made by, any of its subsidiaries or permitted
contributions to the capital of, or proceeds from the issuance of Capital Stock
of, Holdings pending the application thereof and (B) the proceeds of
Indebtedness permitted by Section 6.01; (x) providing indemnification for its
officers, directors, members of management, employees and advisors or
consultants; (xi) participating in tax, accounting and other administrative
matters; (xii) making payments of the type permitted under Section 6.09(f) and
the performance of its obligations under any document, agreement and/or
Investment contemplated by the Transactions or otherwise not prohibited under
this Agreement; (xiii) complying with applicable Requirements of Law (including
with respect to the maintenance of its existence); (xiv) making and holding
intercompany loans to the Borrower and/or the Restricted Subsidiaries of the
Borrower, as applicable; (xv) making and holding Investments of the type
permitted under Section 6.06(h); and (xvi) activities incidental to any of the
foregoing; or

(d)    consolidate or amalgamate with, or merge with or into, or convey, sell or
otherwise transfer all or substantially all of its assets to, any Person;
provided that, so long as no Default or Event of Default exists or would result
therefrom, (A) Holdings may consolidate or amalgamate with, or merge with or
into, any other Person (other than the Borrower and any of its subsidiaries) so
long as (i) Holdings is the continuing or surviving Person or (ii) if the Person
formed by or surviving any such consolidation, amalgamation or merger is not
Holdings, (x) the successor Person expressly assumes all obligations of Holdings
under this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto and/or thereto in a form reasonably satisfactory
to the Administrative Agent and (y) the Borrower delivers a certificate of a
Responsible Officer with respect to the satisfaction of the conditions set forth
in clause (x) of this clause (A) and (B) Holdings may convey, sell or otherwise
transfer all or substantially all of its assets to any other Person (other than
the Borrower and any of its subsidiaries) so long as (x) no Change of Control
results therefrom, (y) the Person acquiring such assets expressly assumes all of
the obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto and/or thereto in a
form reasonably satisfactory to the Administrative Agent and (z) the Borrower
delivers a certificate of a Responsible Officer with respect to the satisfaction
of the conditions under clause (x) set forth in this clause (B); provided,
further, that if the conditions set forth in the preceding proviso are
satisfied, the successor to Holdings will succeed to, and be substituted for,
Holdings under this Agreement and all references herein and in the other Loan
Documents to Holdings shall be deemed a reference to such successor.

 

-130-



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01     Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

(a)    Failure To Make Payments When Due. Failure by the Borrower to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after the date due; or

(b)    Default in Other Agreements. (i) Failure by any Loan Party or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
or any of its Restricted Subsidiaries with respect to any other term of (A) one
or more items of Indebtedness with an aggregate outstanding principal amount
exceeding the Threshold Amount or (B) any loan agreement, mortgage, indenture or
other agreement relating to such item(s) of Indebtedness (other than, for the
avoidance of doubt, with respect to Indebtedness consisting of Hedging
Obligations, termination events or equivalent events pursuant to the terms of
the relevant Hedge Agreement which are not the result of any default thereunder
by any Loan Party or any Restricted Subsidiary), in each case beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, such Indebtedness to become
or be declared due and payable (or redeemable) prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; provided
that clause (ii) of this paragraph (b) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness if such sale or transfer is permitted hereunder;
provided, further, that any failure described under clause (i) or (ii) above is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to
Article 7; provided, further, that with respect to any such failure referred to
in clause (ii) of this paragraph (b) as it relates to obligations in respect of
any financial covenant (after giving effect to any cure right) set forth in the
ABL Credit Agreement or the documentation governing any ABL Facility, such
failure shall only constitute a Default or an Event of Default if such failure
results in the acceleration of the obligations and the termination of
commitments thereunder;

(c)    Breach of Certain Covenants. Failure of any Loan Party, as required by
the relevant provision, to perform or comply with any term or condition
contained in Section 5.01(e)(i), Section 5.02 (as it applies to the preservation
of the existence of the Borrower), or Article 6; or

(d)    Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate and any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made; or

(e)    Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, which default has not been remedied

 

-131-



--------------------------------------------------------------------------------

or waived within 30 days after receipt by the Borrower of written notice thereof
from the Administrative Agent; or

(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) in an involuntary case under any Debtor Relief Law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal, state or local law; or
(ii) the commencement of an involuntary case against Holdings, the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) under
any Debtor Relief Law; the entry by a court having jurisdiction in the premises
of a decree or order for the appointment of a receiver, receiver and manager,
(preliminary) insolvency receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary), or over all or a
substantial part of its property; or the involuntary appointment of an interim
receiver, trustee or other custodian of Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) for all or a
substantial part of its property, which remains undismissed, unvacated,
unbounded or unstayed pending appeal for 60 consecutive days; or

(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) of an order for relief, the commencement by Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) of a voluntary case under any Debtor Relief Law, or the consent by
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) to the entry of an order for relief in an involuntary
case or to the conversion of an involuntary case to a voluntary case, under any
Debtor Relief Law, or the consent by the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) to the appointment of or
taking possession by a receiver, receiver and manager, trustee or other
custodian for all or a substantial part of its property; (ii) the making by
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) of a general assignment for the benefit of creditors; or
(iii) the admission by Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in writing of their
inability to pay their respective debts as such debts become due; or

(h)    Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against Holdings,
the Borrower or any of its Restricted Subsidiaries or any of their respective
assets involving in the aggregate at any time an amount in excess of the
Threshold Amount (in either case to the extent not adequately covered by
self-insurance (if applicable) or by insurance as to which the relevant third
party insurance company has been notified and not denied coverage), which
judgment, writ, warrant or similar process remains unpaid, undischarged,
unvacated, unbonded or unstayed pending appeal for a period of 60 days; or

(i)    Employee Benefit Plans. The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of Holdings, the Borrower
or any of its Restricted Subsidiaries in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect; or

(j)    Change of Control. The occurrence of a Change of Control; or

(k)    Guaranties, Collateral Documents and Other Loan Documents. At any time
after the execution and delivery thereof (i) any material Loan Guaranty for any
reason ceasing to be in full force and effect (other than in accordance with its
terms or as a result of the occurrence of the Termination Date) or being
declared to be null and void or the repudiation in writing by any Loan Party

 

-132-



--------------------------------------------------------------------------------

of its obligations thereunder (other than as a result of the discharge of such
Loan Party in accordance with the terms thereof), (ii) this Agreement or any
material Collateral Document ceasing to be in full force and effect (other than
by reason of a release of Collateral in accordance with the terms hereof or
thereof, the occurrence of the Termination Date or any other termination of such
Collateral Document in accordance with the terms thereof) or being declared null
and void or any Lien on Collateral created under any Collateral Document ceasing
to be perfected with respect to a material portion of the Collateral (other than
solely by reason of (x) the failure of the Administrative Agent to maintain
possession of any Collateral actually delivered to it or the failure of the
Administrative Agent to file UCC (or equivalent) continuation statements, (y) a
release of Collateral in accordance with the terms hereof or thereof or (z) the
occurrence of the Termination Date or any other termination of such Collateral
Document in accordance with the terms thereof) or (iii) the contesting by any
Loan Party of the validity or enforceability of any material provision of any
Loan Document (or any Lien purported to be created by the Collateral Documents
or Loan Guaranty) in writing or denial by any Loan Party in writing that it has
any further liability (other than by reason of the occurrence of the Termination
Date), including with respect to future advances by the Lenders, under any Loan
Document to which it is a party; or

(l)    Subordination. The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any
permitted Subordinated Indebtedness in excess of the Threshold Amount or any
such subordination provision being invalidated or otherwise ceasing, for any
reason, to be valid, binding and enforceable obligations of the parties thereto;

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article)) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate any
Additional Commitments, and thereupon such Commitments and/or Additional
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that upon the
occurrence of an event with respect to the Borrower described in clause (f) or
(g) of this Article, any such Commitments and/or Additional Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints Credit Suisse (or any successor
appointed pursuant hereto) as Administrative Agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

-133-



--------------------------------------------------------------------------------

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; it being understood that such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary power, except discretionary rights and powers that
are expressly contemplated by the Loan Documents and which the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
relevant circumstances as provided in Section 9.02); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable laws, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Restricted Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders or any other Secured
Party for any action taken or not taken by it with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the relevant circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any covenant, agreement or other term or condition
set forth in any Loan Document or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien on the Collateral or the existence, value or
sufficiency of the Collateral, (vi) the satisfaction of any condition set forth
in Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
(vii) any property, book or record of any Loan Party or any Affiliate thereof.

 

-134-



--------------------------------------------------------------------------------

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Administrative Agent and the other Lenders thereof in
writing. Each Lender agrees that, except with the written consent of the
Administrative Agent, it will not take any enforcement action hereunder or under
any other Loan Document, accelerate the Obligations under any Loan Document, or
exercise any right that it might otherwise have under applicable law or
otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or other similar Dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of a proof of claim in a case under
the Bankruptcy Code.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by, the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by, the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
Disposition and (B) the Administrative Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such Disposition.

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:

(a)    consent to the Disposition of all or any portion of the Collateral free
and clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;

(b)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;

(c)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC;

 

-135-



--------------------------------------------------------------------------------

(d)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or

(e)    estimate the amount of any contingent or unliquidated Secured Obligations
of such Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clause (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.

With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition. In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim or any such claim cannot be estimated without
unduly delaying the ability of the Administrative Agent to consummate any credit
bid or purchase in accordance with the second preceding paragraph, then any
contingent or unliquidated claims not so estimated shall be disregarded, shall
not be credit bid, and shall not be entitled to any interest in the portion or
the entirety of the Collateral purchased by means of such credit bid.

Each Secured Party whose Secured Obligations are credit bid under clause (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition,
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan is then due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable

 

-136-



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts to the extent due to the Lenders and the Administrative Agent under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent consents to the making of such payments directly to the
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amount due to the Administrative Agent
under Sections 2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent has received notice to the contrary from such Lender prior
to the making of such Loan. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

The Administrative Agent may resign or be removed at any time by delivery of ten
days’ prior written notice to the Lenders and the Borrower or the Administrative
Agent, as applicable. If the Administrative Agent becomes subject to an
insolvency proceeding, either the Required Lenders or the Borrower may, upon ten
days’ notice, remove the Administrative Agent. Upon receipt of any such notice
of resignation or delivery of any such notice of removal, the Required Lenders
shall have the right, with the consent of the Borrower (not to be unreasonably
withheld or delayed), to appoint a successor Administrative Agent which shall be
a commercial bank or trust company with offices in the U.S. having combined
capital and surplus in excess of $1,000,000,000; provided that during the
existence and continuation of an Event of Default under Section 7.01(a) or, with
respect to Holdings or the Borrower,

 

-137-



--------------------------------------------------------------------------------

Section 7.01(f) or (g), no consent of the Borrower shall be required. If no
successor shall have been appointed as provided above and accepted such
appointment within ten days after the retiring Administrative Agent gives notice
of its resignation or the Administrative Agent receives notice of removal, then
(a) in the case of a retirement, the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above (including, for
the avoidance of doubt, consent of the Borrower) or (b) in the case of a
removal, the Borrower may, after consulting with the Required Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that (x) in the case of a retirement, if the Administrative Agent
notifies the Borrower, the Lenders that no qualifying Person has accepted such
appointment or (y) in the case of a removal, the Borrower notifies the Required
Lenders that no qualifying Person has accepted such appointment, then, in each
case, such resignation or removal shall nonetheless become effective in
accordance with and on the 30th day following delivery of such notice and
(i) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent in its
capacity as collateral agent for the Secured Parties for perfection purposes,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations required to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly (and each Lender will cooperate with the Borrower to enable the
Borrower to take such actions), until such time as the Required Lenders or the
Borrower, as applicable, appoint a successor Administrative Agent, as provided
for above in this Article 8. Upon the acceptance of its appointment as
Administrative Agent hereunder as a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (other than its obligations
under Section 9.13). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor Administrative
Agent. After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them while the relevant Person was acting as Administrative
Agent (including for this purpose holding any collateral security following the
retirement or removal of the Administrative Agent). Notwithstanding anything to
the contrary herein, no Disqualified Institution (nor any Affiliate thereof) may
be appointed as a successor Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their respective Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Related Parties.

 

-138-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities as the Administrative Agent or
a Lender hereunder, as applicable.

Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall,

(a)    release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (i) upon the occurrence of the Termination Date,
(ii) that is sold or to be sold or transferred as part of or in connection with
any Disposition permitted under the Loan Documents to a Person that is not a
Loan Party, (iii) that does not constitute (or ceases to constitute) Collateral,
(iv) if the property subject to such Lien is owned by a Subsidiary Guarantor,
upon the release of such Subsidiary Guarantor from its Loan Guaranty otherwise
in accordance with the Loan Documents, (v) as required under clause (d) below or
(vi) if approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 9.02;

(b)    subject to Section 9.22, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions permitted hereunder; provided that
the release of any Subsidiary Guarantor from its obligations under the Loan
Guaranty if such Subsidiary Guarantor becomes an Excluded Subsidiary of the type
described in clause (a) of the definition thereof shall only be permitted if at
the time such Guarantor becomes an Excluded Subsidiary of such type (1) no Event
of Default exists, (2) after giving pro forma effect to such release and the
consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Borrower is deemed to have made a new Investment in
such Person for purposes of Section 6.06 (as if such Person were then newly
acquired) in an amount equal to the portion of the fair market value of the net
assets of such Person attributable to the Borrower’s equity interest therein as
reasonably estimated by the Borrower and such Investment is permitted pursuant
to Section 6.06 (other than Section 6.06(f)) at such time and (3) a Responsible
Officer of the Borrower certifies to the Administrative Agent compliance with
preceding clauses (1) and (2));

(c)    subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d), 6.02(e), 6.02(g), 6.02(m),
6.02(n), 6.02(o), 6.02(q), 6.02(r), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb),
6.02(cc), 6.02(ee), 6.02(ff) and 6.02(ll) (and any Liens securing Refinancing
Indebtedness in respect of any thereof to the extent such Refinancing
Indebtedness is permitted to be secured under Section 6.02(k)); provided, that
the subordination of any Lien on any property granted to or held by the
Administrative Agent shall only be required to the extent that the Lien of the
Administrative Agent with respect to such property is required to be
subordinated to the relevant Permitted Lien in accordance with applicable law or
the documentation governing the Indebtedness that is secured by such Permitted
Lien; and

(d)    enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and with respect to which Indebtedness,
this Agreement contemplates an intercreditor, subordination or collateral trust
agreement.

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Guarantee or its

 

-139-



--------------------------------------------------------------------------------

Lien on any Collateral pursuant to this Article 8. In each case as specified in
this Article 8, the Administrative Agent will (and each Lender hereby authorizes
the Administrative Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest therein, or to release such Loan Party from its obligations under
the Loan Guaranty, in each case in accordance with the terms of the Loan
Documents and this Article 8; provided that upon the request of the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer certifying that the relevant transaction has been consummated in
compliance with the terms of this Agreement.

The Administrative Agent is authorized to enter into any intercreditor agreement
contemplated hereby with respect to Indebtedness (A) that is (i) required or
permitted to be subordinated hereunder, (ii) secured by Liens and/or
(iii) otherwise required to be subject to an Acceptable Intercreditor Agreement
and (B) which contemplates an intercreditor, subordination or collateral trust
agreement (any such intercreditor agreement, an “Additional Agreement”), and the
parties hereto acknowledge that any such Additional Agreement is binding upon
them. Each Lender (a) hereby agrees that it will be bound by, and will not take
any action contrary to any Additional Agreement and (b) hereby authorizes and
instructs the Administrative Agent to enter into any Additional Agreement and to
subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Borrower, and the Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
any Additional Agreement.

To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the Administrative Agent (and any Affiliate thereof) in proportion to
their respective Applicable Percentages (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any Affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the forms or other documentation required by Section 2.17
are not delivered to the Administrative Agent, then the Administrative Agent may
withhold from any payment to any Lender not providing such forms or other
documentation, an amount equivalent to the applicable withholding tax. If the
IRS or any other Governmental Authority asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this Section. The provisions of this
Article 8 shall survive the resignation or replacement of

 

-140-



--------------------------------------------------------------------------------

the Administrative Agent or any assignment of rights by, or the replacement of,
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

ARTICLE 9

MISCELLANEOUS

Section 9.01     Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

(i)    if to any Loan Party, to such Loan Party in the care of the Borrower at:

PQ Corporation

Valleybrooke Corporate Center

300 Lindenwood Drive

Malvern, PA 19355-1740

Telephone: 913-744-2013

Facsimile: 913-744-2075

Attention: William J. Sichko

Email: Bill.Sichko@pqcorp.com

with copy to (which shall not constitute notice to any Loan Party):

CCMP Capital Advisors, LP

245 Park Avenue, 16th Floor

New York, NY 10167-2403

Telephone: 212-600-9600

Facsimile: 212-599-3481

Attention: Mark Mcfadden

Email: Mark.Mcfadden@ccmpcapital.com

(ii)    if to the Administrative Agent, at:

Credit Suisse AG

Eleven Madison Avenue, 6th Floor

New York, NY 10010

Telephone: 919-994-6369

Facsimile: 212-322-2291

Attention: Loan Operations – Agency Manager

Email: agency.loanops@credit-suisse.com

 

-141-



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice to the Administrative Agent):

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Telephone: (212) 906-1200

Facsimile: (212) 751-4864

Attention: Eugene Mazzaro / Alfred Xue

Email: Eugene.mazzaro@lw.com / Alfred.xue@lw.com

(iii)    if to any Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that received
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, such notices or other communications shall be deemed to have been
given at the opening of business on the next Business Day for the recipient).
Notices and other communications delivered through electronic communications to
the extent provided in clause (b) below shall be effective as provided in such
clause (b).

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or Intranet websites) pursuant to procedures set forth herein or
otherwise approved by the Administrative Agent. The Administrative Agent or the
Borrower (on behalf of any Loan Party) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures set forth herein or otherwise approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
Intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c)    Any party hereto may change its address or facsimile number or other
notice information hereunder by notice to the other parties hereto.

(d)    The Borrower hereby acknowledges that (A) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower

 

-142-



--------------------------------------------------------------------------------

hereby agrees that (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) (provided, however,
that to the extent such Borrower Materials constitute Confidential Information,
they shall be treated as set forth in Section 9.13); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”; provided that, for purposes of the foregoing, all information
and materials provided pursuant to Section 5.01(a) or (b) shall be deemed to be
suitable for posting to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material nonpublic information with respect to the
Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF ANY LOAN
DOCUMENT.

Section 9.02     Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same is permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for

 

-143-



--------------------------------------------------------------------------------

the purpose for which given. Without limiting the generality of the foregoing,
to the extent permitted by law, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

(b)    Subject to clauses (A), (B), (C) and (D) of this Section 9.02(b) and
Sections 9.02(c) and (d) below, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified,
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or (ii) in the
case of any other Loan Document (other than any waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:

(A)    except with the consent of each Lender directly and adversely affected
thereby (but without the consent of the Required Lenders), no such waiver,
amendment or modification shall:

(1)    increase the Commitment or Additional Commitment of such Lender (other
than with respect to any Incremental Revolving Facility pursuant to Section 2.22
in respect of which such Lender has agreed to be an Additional Lender); it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, representation, warranty, covenant, Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
or Additional Commitments shall constitute an increase of any Commitment or
Additional Commitment of such Lender;

(2)    reduce or forgive the principal amount of any Loan or any amount due on
any Loan Installment Date;

(3)    (x) extend the scheduled final maturity of any Loan or (y) postpone any
Loan Installment Date, any Interest Payment Date or the date of any scheduled
payment of any fee payable hereunder (in each case, other than any extension for
administrative reasons agreed by the Administrative Agent);

(4)    reduce the rate of interest (other than to waive any Default or Event of
Default or obligation of the Borrower to pay interest at the default rate of
interest under Section 2.13(d), which shall only require the consent of the
Required Lenders) or the amount of any fee owed to such Lender; it being
understood that no change in the definition of “Senior Secured Leverage Ratio”
or any other ratio used in the calculation of the Applicable Rate, or in the
calculation of any other interest or fee due hereunder (including any component
definition thereof) shall constitute a reduction in any rate of interest or fee
hereunder;

(5)    extend the expiry date of such Lender’s Commitment or Additional
Commitment; it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of the Commitments or Additional Commitments shall constitute an extension of
any Commitment or Additional Commitment of any Lender; and

 

-144-



--------------------------------------------------------------------------------

(6)    waive, amend or modify the provisions of Section 2.11(a), 2.11(b)(vi),
2.18(b) or 2.18(c) of this Agreement in a manner that would by its terms alter
the pro rata sharing of payments required thereby (except in connection with any
transaction permitted under Sections 2.22, 2.23, 9.02(c) and/or 9.05(g) or as
otherwise provided in this Section 9.02); and

(7)    change the currency in which any Loan or Commitment of any such Lender is
denominated; and

(B)    no such waiver, amendment or modification shall:

(1)    change any of the provisions of Section 9.02(a) or Section 9.02(b) or the
definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender;

(2)    release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 9.22), without
the prior written consent of each Lender; or

(3)    release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 9.22 hereof), without the prior written
consent of each Lender;

(C)    reserved; and

(D)    reserved.

provided, further, that no agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.05, incurrences of Additional Commitments or Additional Loans pursuant
to Section 2.22, 2.23 or 9.02(c) and reductions or terminations of any such
Additional Commitments or Additional Loans. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment and any Additional Commitment of any Defaulting Lender may not be
increased without the consent of such Defaulting Lender (it being understood
that any Commitment, Additional Commitment or Loan held or deemed held by any
Defaulting Lender shall be excluded from any vote hereunder that requires the
consent of any Lender, except as expressly provided in Section 2.21(a)).
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities
permitted hereunder to this Agreement and to permit any extension of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the relevant benefits of this Agreement and the
other Loan Documents and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders on substantially
the same basis as the Lenders prior to such inclusion.

 

-145-



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, this Agreement may be amended:

(i)    with the written consent of the Borrower and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Initial Term Loans or any then-existing
Additional Term Loans under the applicable Class (any such loans being
refinanced or replaced, the “Replaced Term Loans”) with one or more replacement
term loans hereunder (“Replacement Term Loans”) pursuant to a Refinancing
Amendment; provided that:

(A)    the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 6.01(a), (q), (u), (w)
and/or (z) and, to the extent any such additional amounts are secured, the
related Liens are permitted under Section 6.02(k) (with respect to Liens
securing Indebtedness permitted by Section 6.01(a), (q), (u), (w) or (z)),
(o)(ii), (u) and/or (hh) and plus (2) the amount of accrued interest and premium
(including tender premium) thereon and underwriting discounts, fees (including
upfront fees and original issue discount), commissions and expenses associated
therewith),

(B)    any Replacement Term Loans must have a final maturity date that is equal
to or later than the final maturity date of, and have a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Replaced Term Loans at the time of the relevant refinancing,

(C)    any Replacement Term Loans may be pari passu or junior in right of
payment and pari passu or junior with respect to the Collateral with the
remaining portion of the Initial Term Loans or Additional Term Loans (provided
that if pari passu or junior as to payment or Collateral, such Replacement Term
Loans shall be subject to an Acceptable Intercreditor Agreement and may be, at
the option of the Administrative Agent and the Borrower, documented in a
separate agreement or agreements), or be unsecured,

(D)    if any Replacement Term Loans are secured, such Replacement Term Loans
may not be secured by any assets other than the Collateral,

(E)    if any Replacement Term Loans are guaranteed, such Replacement Term Loans
may not be guaranteed by any Person other than one or more Loan Parties,

(F)    any Replacement Term Loans that are pari passu in right of payment and
pari passu in right of security may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayment or prepayment in respect of the Initial Term Loans (and any
Additional Term Loans then subject to ratable repayment requirements), in each
case as agreed by the Borrower and the Lenders providing the relevant
Replacement Term Loans,

(G)    any Replacement Term Loans shall have pricing (including interest, fees
and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Borrower and the lenders providing such Replacement Term
Loans may agree,

 

-146-



--------------------------------------------------------------------------------

(H)    no Default under Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Term Loans, and

(I)    either (i) the other terms and conditions of any Replacement Term Loans
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity, subject to preceding clauses (B)
through (G)) shall be substantially identical to, or (taken as a whole) no more
favorable (as reasonably determined by the Borrower) to the lenders providing
such Replacement Term Loans than those applicable to the Replaced Term Loans
(other than covenants or other provisions applicable only to periods after the
Latest Term Loan Maturity Date (in each case, as of the date of incurrence of
such Replacement Term Loans)) or (ii) such Replacement Term Loans shall be
provided on then-current market terms for the applicable type of Indebtedness,
and

(ii)    with the written consent of the Borrower and the Lenders providing the
relevant Replacement Revolving Facility to permit the refinancing or replacement
of all or any portion of any Additional Revolving Commitment under the
applicable Class (any such Additional Revolving Commitment being refinanced or
replaced, a “Replaced Revolving Facility”) with a replacement revolving facility
hereunder (a “Replacement Revolving Facility”) pursuant to a Refinancing
Amendment; provided that:

(A)    the aggregate principal amount of any Replacement Revolving Facility
shall not exceed the aggregate principal amount of the Replaced Revolving
Facility (plus (x) any additional amounts permitted to be incurred under
Section 6.01(a), (q), (u), (w) and/or (z) and, to the extent any such additional
amounts are secured, the related Liens are permitted under Section 6.02(k) (with
respect to Liens securing Indebtedness permitted by Section 6.01(a), (q), (u),
(w) or (z)), (o)(ii), (u) and/or (hh) and plus (y) the amount of accrued
interest and premium thereon, any committed but undrawn amounts and underwriting
discounts, fees (including upfront fees and original issue discount),
commissions and expenses associated therewith),

(B)    no Replacement Revolving Facility may have a final maturity date (or
require commitment reductions) prior to the final maturity date of the relevant
Replaced Revolving Facility at the time of such refinancing,

(C)    any Replacement Revolving Facility may be pari passu or junior in right
of payment and pari passu or junior with respect to the Collateral with the
remaining portion of the Additional Revolving Commitments (provided that if pari
passu or junior as to payment or Collateral, such Replacement Revolving Facility
shall be subject to an Acceptable Intercreditor Agreement and may be, at the
option of the Administrative Agent and the Borrower, documented in a separate
agreement or agreements), or be unsecured,

(D)    if any Replacement Revolving Facility is secured, it may not be secured
by any assets other than the Collateral,

(E)    if any Replacement Revolving Facility is guaranteed, it may not be
guaranteed by any Person other than one or more Loan Parties,

 

-147-



--------------------------------------------------------------------------------

(F)    any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to clause (ii) of Section 2.23(a),
mutatis mutandis, to the same extent as if fully set forth in this
Section 9.02(c)(ii),

(G)    any Replacement Revolving Facility shall have pricing (including
interest, fees and premiums) and, subject to preceding clause (F), optional
prepayment and redemption terms as the Borrower and the lenders providing such
Replacement Revolving Facility may agree,

(H)    no Default under Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Revolving Facility, and

(I)    either (i) the other terms and conditions of any Replacement Revolving
Facility (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity, subject to preceding
clauses (B) through (G)) shall be substantially identical to, or (taken as a
whole) no more favorable (as reasonably determined by the Borrower) to the
lenders providing such Replacement Revolving Facility than those applicable to
the Replaced Revolving Facility (other than covenants or other provisions
applicable only to periods after the Latest Revolving Loan Maturity Date (in
each case, as of the date of incurrence of the relevant Replacement Revolving
Facility)) or (ii) such Replacement Revolving Facility shall be provided on
then-current market terms for the applicable type of Indebtedness, and

(J)    the commitments in respect of the Replaced Revolving Facility shall be
terminated, and all loans outstanding thereunder and all fees in connection
therewith shall be paid in full, in each case on the date such Replacement
Revolving Facility is implemented;

provided, further, that, in respect of each of clauses (i) and (ii) of this
clause (c), any Non-Debt Fund Affiliate and Debt Fund Affiliate shall (x) be
permitted (without Administrative Agent consent) to provide any Replacement Term
Loans, it being understood that in connection with such Replacement Term Loans,
the relevant Non-Debt Fund Affiliate or Debt Fund Affiliate, as applicable,
shall be subject to the restrictions applicable to such Persons under
Section 9.05 as if such Replacement Term Loans were Term Loans and (y) any Debt
Fund Affiliate (but not any Non-Debt Fund Affiliate) may provide any Replacement
Revolving Facility.

Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by the Borrower, the Administrative
Agent and the lenders providing the relevant Replacement Term Loans or the
Replacement Revolving Facility, as applicable, to the extent (but only to the
extent) necessary to reflect the existence and terms of such Replacement Term
Loans or Replacement Revolving Facility, as applicable, incurred or implemented
pursuant thereto (including any amendment necessary to treat the loans and
commitments subject thereto as a separate “tranche” and “Class” of Loans and/or
commitments hereunder). It is understood that any Lender approached to provide
all or a portion of any Replacement Term Loans or any Replacement Revolving
Facility may elect or decline, in its sole discretion, to provide such
Replacement Term Loans or Replacement Revolving Facility.

(d)    Notwithstanding anything to the contrary contained in this Section 9.02
or any other provision of this Agreement or any provision of any other Loan
Document, (i) the Borrower and the

 

-148-



--------------------------------------------------------------------------------

Administrative Agent may, without the input or consent of any Lender, amend,
supplement and/or waive any guaranty, collateral security agreement, pledge
agreement and/or related document (if any) executed in connection with this
Agreement to (x) comply with Requirements of Law or the advice of counsel or
(y) cause any such guaranty, collateral security agreement, pledge agreement or
other document to be consistent with this Agreement and/or the relevant other
Loan Documents, (ii) the Borrower and the Administrative Agent may, without the
input or consent of any other Lender (other than the relevant Lenders (including
Additional Lenders) providing Loans under such Sections), effect amendments to
this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Borrower and the Administrative Agent to effect the
provisions of Section 2.22, 2.23, 5.12, 6.13 or 9.02(c), or any other provision
specifying that any waiver, amendment or modification may be made with the
consent or approval of the Administrative Agent and (iii) if the Administrative
Agent and the Borrower have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error or any error or omission of a technical nature or
any necessary or desirable technical change, in each case, in any provision of
any Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend such provision solely to address such matter as reasonably
determined by them acting jointly.

Section 9.03     Expenses; Indemnity.

(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, the Administrative Agent and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one firm of outside counsel to all such Persons taken as a whole and,
if reasonably necessary, of one local counsel in any relevant jurisdiction to
all such Persons, taken as a whole) in connection with the syndication and
distribution (including via the Internet or through a service such as SyndTrak)
of the Credit Facilities, the preparation, execution, delivery and
administration of the Loan Documents and any related documentation, including in
connection with any amendment, modification or waiver of any provision of any
Loan Document (whether or not the transactions contemplated thereby are
consummated, but only to the extent the preparation of any such amendment,
modification or waiver was requested by the Borrower and except as otherwise
provided in a separate writing between the Borrower, the relevant Arranger
and/or the Administrative Agent) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers, or
the Lenders or any of their respective Affiliates (but limited, in the case of
legal fees and expenses, to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if reasonably necessary, of one local counsel in
any relevant jurisdiction to all such Persons, taken as a whole) in connection
with the enforcement, collection or protection of their respective rights in
connection with the Loan Documents, including their respective rights under this
Section 9.03, or in connection with the Loans made. Except to the extent
required to be paid on the Closing Date (and invoiced three (3) business days
prior thereto), all amounts due under this paragraph (a) shall be payable by the
Borrower within 30 days of receipt of an invoice setting forth such expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request.

(b)    The Borrower shall indemnify each Arranger, the Administrative Agent, and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages and liabilities (but limited, in the
case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel in
any relevant jurisdiction to all Indemnitees, taken as a whole and solely in the
case of an actual or perceived conflict of interest, (x) one additional counsel
to all affected Indemnitees, taken as a whole, and (y) one additional local
counsel to all affected Indemnitees, taken as a whole), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as

 

-149-



--------------------------------------------------------------------------------

a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby and/or the enforcement of the Loan Documents,
the performance by the parties hereto of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) the use of the proceeds of the Loans, (iii) any actual
or alleged Release or presence of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by the Borrower, any of its
Restricted Subsidiaries or any other Loan Party or any Environmental Liability
related to the Borrower, any of its Restricted Subsidiaries or any other Loan
Party and/or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that any such loss, claim, damage, or liability (i) is determined by a final and
non-appealable judgment of a court of competent jurisdiction (or documented in
any settlement agreement referred to below) to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties or, to the extent such judgment finds (or such settlement
agreement acknowledges) that any such loss, claim, damage, or liability has
resulted from such Person’s material breach of the Loan Documents or (ii) arises
out of any claim, litigation, investigation or proceeding brought by such
Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding that is brought by or against the Administrative
Agent or any Arranger, acting in its capacity as the Administrative Agent or as
an Arranger) that does not involve any act or omission of Holdings, the Borrower
or any of its subsidiaries. Each Indemnitee shall be obligated to refund or
return any and all amounts paid by the Borrower pursuant to this Section 9.03(b)
to such Indemnitee for any fees, expenses, or damages to the extent such
Indemnitee is not entitled to payment thereof in accordance with the terms
hereof. All amounts due under this paragraph (b) shall be payable by the
Borrower within 30 days (x) after written demand therefor, in the case of any
indemnification obligations and (y) in the case of reimbursement of costs and
expenses, after receipt of an invoice, setting forth such costs and expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request. This Section 9.03(b) shall not apply to Taxes, except for
Taxes that represent losses, claims or damages arising from any non-Tax claim.

(c)    The Borrower shall not be liable for any settlement of any proceeding
effected without its consent (which consent shall not be unreasonably withheld
or delayed), but if any proceeding is settled with the Borrower’s written
consent, or if there is a final non-appealable judgment of a court of competent
jurisdiction against any Indemnitee in any such proceeding, the Borrower agrees
to indemnify and hold harmless each Indemnitee to the extent and in the manner
set forth above. The Borrower shall not, without the prior written consent of
the affected Indemnitee (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding and
(ii) such settlement does not include any statement as to any admission of fault
or culpability.

Section 9.04     Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof, except, in the case of any claim by
any Indemnitee against any of the Borrower, to the extent such damages would
otherwise be subject to indemnification pursuant to the terms of Section 9.03.

 

-150-



--------------------------------------------------------------------------------

Section 9.05     Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with the terms of this Section 9.05 (any
attempted assignment or transfer not complying with the terms of this
Section 9.05 shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and permitted assigns, Participants (to the
extent provided in paragraph (c) of this Section 9.05) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Arrangers, the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Section 2.22, 2.23 or 9.02(c) at
the time owing to it) with the prior written consent (not to be unreasonably
withheld or delayed) of:

(A)    the Borrower; provided that the Borrower shall be deemed to have
consented to any such assignment unless it has objected thereto by written
notice to the Administrative Agent within 15 Business Days after receiving
written notice thereof; provided, further, that no consent of the Borrower shall
be required (x) for any assignment of (1) Additional Revolving Loans or
Additional Revolving Commitments to another Revolving Lender or (2) Initial Term
Loans, Additional Term Loans, Initial Tranche B-1 Commitments or Additional Term
Commitments to another Lender, an Affiliate of any Lender or an Approved Fund,
or (y) if an Event of Default under Section 7.01(a) or Section 7.01(f) or (g)
(solely with respect to the Borrower) exists;

(B)    the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for any assignment to another Lender, any Affiliate of a
Lender or any Approved Fund; and

(C)    reserved.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of any assignment to another Lender, any Affiliate of
any Lender or any Approved Fund or any assignment of the entire remaining amount
of the relevant assigning Lender’s Loans or commitments of any Class, the
principal amount of Loans or commitments of the assigning Lender subject to the
relevant assignment (determined as of the date on which the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent and determined on an aggregate basis in the event of concurrent
assignments to Related Funds or by Related Funds) shall not be less than
(x) $1,000,000, in the case of Initial Term Loans, Additional Term Loans,
Initial Tranche B-1 Commitments and Additional Term Commitments and
(y) $5,000,000 in the case of Additional Revolving Loans or Additional Revolving
Commitments unless the Borrower and the Administrative Agent otherwise consent;

 

-151-



--------------------------------------------------------------------------------

(B)    any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations in respect of
any Facility under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(D)    the relevant Eligible Assignee, if it is not a Lender, shall deliver on
or prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) any forms or other documentation
required under Section 2.17.

(iii)    Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned pursuant to
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with
respect to facts and circumstances occurring on or prior to the effective date
of such assignment and (B) subject to its obligations thereunder and under
Section 9.13). If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the Borrower shall issue and deliver a new
Promissory Note to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and stated interest on the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans. The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower, and each Lender (but only as to its own holdings), at any
reasonable time and from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, the Eligible Assignee’s
completed Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this
Section 9.05, if applicable, and any written consent to the relevant assignment
required by paragraph (b) of this Section 9.05, the Administrative Agent shall
promptly accept such Assignment and Assumption

 

-152-



--------------------------------------------------------------------------------

and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vi)    By executing and delivering an Assignment and Assumption, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows: (A) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment and Assumption, (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statement, warranty or
representation made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Restricted
Subsidiary or the performance or observance by the Borrower or any Restricted
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (C) such
assignee represents and warrants that it is an Eligible Assignee, legally
authorized to enter into such Assignment and Assumption; (D) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01(c) or the most recent
financial statements delivered pursuant to Section 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (E) such assignee will
independently and without reliance upon the Administrative Agent, the assigning
Lender or any other Lender and based on such documents and information as it
deems appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (F) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c)    (i)Any Lender may, without the consent of the Borrower, the
Administrative Agent or any other Lender, sell participations to any bank or
other entity (other than to any Disqualified Institution, any natural Person or,
other than with respect to any participation to any Debt Fund Affiliate (any
such participations to a Debt Fund Affiliate being subject to the limitation set
forth in the first proviso of the penultimate paragraph set forth in
Section 9.05(g), as if the limitation applied to such participations), the
Borrower or any of its Affiliates) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which any Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the relevant Participant, agree to
any amendment, modification or waiver described in (x) clause (A) of the first
proviso to Section 9.02(b) that directly and adversely affects the Loans or
commitments in which such Participant has an interest and (y) clause (B)(1), (2)
or (3) of the first proviso to Section 9.02(b). Subject to paragraph (c)(ii) of
this Section 9.05, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 9.05 (it being understood that the documentation required
under

 

-153-



--------------------------------------------------------------------------------

Section 2.17(f) shall be delivered to the participating Lender, and if
additional amounts are required to be paid pursuant to Section 2.17(a) or
Section 2.17(c), to the Borrower and the Administrative Agent upon reasonable
written request by the Borrower). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii)    No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent expressly acknowledging that such Participant’s
entitlement to benefits under Sections 2.15, 2.16 and 2.17 is not limited to
what the participating Lender would have been entitled to receive absent the
participation.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and their respective successors and assigns, and the
principal amounts and stated interest of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to any Participant’s interest in any
Commitment, Loan or any other obligation under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and each Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or any natural person) to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of any Loan by an SPC hereunder shall
utilize the Commitment or Additional Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 2.15, 2.16 or 2.17) and no SPC shall be
entitled to any greater amount under Section 2.15, 2.16 or 2.17 or any other
provision of this Agreement or any other Loan Document that the Granting Lender
would have been entitled to receive, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender) and (iii)

 

-154-



--------------------------------------------------------------------------------

the Granting Lender shall for all purposes including approval of any amendment,
waiver or other modification of any provision of the Loan Documents, remain the
Lender of record hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any State thereof; provided that
(i) such SPC’s Granting Lender is in compliance in all material respects with
its obligations to the Borrower hereunder and (ii) each Lender designating any
SPC hereby agrees to indemnify, save and hold harmless each other party hereto
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such SPC during such period of forbearance. In
addition, notwithstanding anything to the contrary contained in this
Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guaranty or credit or liquidity enhancement to such
SPC.

(f)    (i) Any assignment or participation by a Lender without the Borrower’s
consent, to the extent the Borrower’s consent is required under this
Section 9.05, to any other Person, shall be null and void, and the Borrower
shall be entitled to seek specific performance to unwind any such assignment or
participation in addition to injunctive relief or any other remedies available
to the Borrower at law or in equity. Upon the request of any Lender, the
Borrower shall make available to such Lender the list of Disqualified
Institutions at the relevant time and such Lender may provide the list to any
potential assignee or participant on a confidential basis in accordance with
Section 9.13 for the purpose of verifying whether such Person is a Disqualified
Institution. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or participant or
potential Lender or participant is a Disqualified Institution and the
Administrative Agent shall have no liability with respect to any assignment or
participation made to a Disqualified Institution.

(ii)     If any assignment or participation under this Section 9.05 is made to
any Disqualified Institution or to any Person that cannot be reasonably
identified as a Disqualified Institution pursuant to clause (a)(ii) or (b)(ii)
of the definition thereof as of the date of such assignment or participation and
subsequently becomes reasonably identifiable as a Disqualified Institution, then
(A) the Borrower may, at the Borrower’s sole expense and effort, upon notice to
the applicable Disqualified Institution and the Administrative Agent, require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that the relevant assignment shall otherwise comply with
this Section 9.05 (except that no registration and processing fee required under
this Section 9.05 shall be required with respect to any assignment pursuant to
this paragraph); and (B) the Loans and Commitments held by such Disqualified
Institution shall be deemed not to be outstanding for purposes of any amendment,
waiver or consent hereunder, and such Disqualified Institution shall not be
permitted to attend meetings of the Lenders or receive information prepared by
the Administrative Agent or any Lender in connection with this
Agreement. Nothing in this Section 9.05(f)(ii) shall be deemed to prejudice any
right or remedy that Holdings or the Borrower may otherwise have at law or
equity. Each Lender acknowledges and agrees that Holdings and its subsidiaries
will suffer irreparable harm if such Lender breaches any obligation under this
Section 9.05 insofar as such obligation relates to any assignment, participation
or pledge to any Disqualified Institution without the Borrower’s prior written
consent and, therefore, each Lender agrees that Holdings and/or the Borrower may
seek to obtain specific performance or other equitable or injunctive relief to
enforce this Section 9.05(f)(ii)

 

-155-



--------------------------------------------------------------------------------

against such Lender with respect to such breach without posting a bond or
presenting evidence of irreparable harm.

(g)    Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Initial Term Loans or Additional Term Loans to
an Affiliated Lender on a non-pro rata basis (A) through Dutch Auctions open to
all Lenders holding the relevant Initial Term Loans or such Additional Term
Loans, as applicable, on a pro rata basis or (B) through open market purchases,
in each case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:

(i)    any Initial Term Loans or Additional Term Loans acquired by Holdings, the
Borrower or any of its subsidiaries shall be retired and cancelled immediately
upon the acquisition thereof; provided that upon any such retirement and
cancellation, the aggregate outstanding principal amount of the Initial Term
Loans or Additional Term Loans, as applicable, shall be deemed reduced by the
full par value of the aggregate principal amount of the Initial Term Loans or
Additional Term Loans so retired and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.10(a) shall be
reduced on a pro rata basis by the full par value of the aggregate principal
amount of Term Loans so cancelled;

(ii)    any Initial Term Loans or Additional Term Loans acquired by any Non-Debt
Fund Affiliate may (but shall not be required to) be contributed to the Borrower
or any of its subsidiaries for purposes of cancelling such Indebtedness (it
being understood that any such Initial Term Loans or Additional Term Loans shall
be retired and cancelled immediately upon such contribution); provided that upon
any such cancellation, the aggregate outstanding principal amount of the Initial
Term Loans or Additional Term Loans, as applicable, shall be deemed reduced, as
of the date of such contribution, by the full par value of the aggregate
principal amount of the Initial Term Loans or Additional Term Loans so
contributed and cancelled, and each principal repayment installment with respect
to the Initial Term Loans pursuant to Section 2.10(a) shall be reduced pro rata
by the full par value of the aggregate principal amount of Initial Term Loans so
contributed and cancelled;

(iii)    the relevant Affiliated Lender and assigning Lender shall have executed
an Affiliated Lender Assignment and Assumption;

(iv)    after giving effect to such assignment and to all other assignments to
all Affiliated Lenders, the aggregate principal amount of all Initial Term Loans
and Additional Term Loans then held by all Affiliated Lenders shall not exceed
25% of the aggregate principal amount of the Initial Term Loans and Additional
Term Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof) (the “Affiliated Lender Cap”); provided that
each party hereto acknowledges and agrees that the Administrative Agent shall
not be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person in connection with any compliance
or non-compliance with this clause (g)(iv) or any purported assignment exceeding
the Affiliated Lender Cap (it being understood and agreed that the Affiliated
Lender Cap is intended to apply to any Loans made available to Affiliated
Lenders by means other than formal assignment (e.g., as a result of an
acquisition of another Lender (other than any Debt Fund Affiliate) by any
Affiliated Lender or the provision of Additional Term Loans by any Affiliated
Lender); provided, further, that to the extent that any assignment to any
Affiliated Lender would result in the aggregate principal amount of all Initial
Term Loans and Additional Term Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap (after giving effect to any

 

-156-



--------------------------------------------------------------------------------

substantially simultaneous cancellations thereof), the assignment of the
relevant excess amount shall be null and void;

(v)    in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Holdings, the Borrower or any of its
subsidiaries, (A) the relevant Person may not use the proceeds of any Additional
Revolving Loans to fund such assignment and (B) no Default or Event of Default
exists at the time of acceptance of bids for the Dutch Auction or the
confirmation of such open market purchase, as applicable; and

(vi)    by its acquisition of Term Loans, each relevant Affiliated Lender shall
be deemed to have acknowledged and agreed that:

(A)    the Term Loans held by such Affiliated Lender shall be disregarded in
both the numerator and denominator in the calculation of any Required Lender or
other Lender vote (and the Term Loans held by such Affiliated Lender shall be
deemed to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be, and (y) no amendment, modification,
waiver, consent or other action shall (1) disproportionately affect such
Affiliated Lender in its capacity as a Lender as compared to other Lenders of
the same Class that are not Affiliated Lenders or (2) deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder, in each case without the consent of such Affiliated
Lender; and

(B)    such Affiliated Lender, solely in its capacity as an Affiliated Lender,
will not be entitled to (i) attend (including by telephone) or participate in
any meeting or discussion (or portion thereof) among the Administrative Agent or
any Lender or among Lenders to which the Loan Parties or their representatives
are not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Initial Term Loans or Additional Term Loans required
to be delivered to Lenders pursuant to Article 2); and

(vii)    no Affiliated Lender shall be required to represent or warrant that it
is not in possession of material non-public information with respect to
Holdings, the Borrower and/or any subsidiary thereof and/or their respective
securities in connection with any assignment permitted by this Section 9.05(g).

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Initial Term Loans, Additional Term Loans, or
Additional Revolving Commitments to any Debt Fund Affiliate, and any Debt Fund
Affiliate may, from time to time, purchase Initial Term Loans, Additional Term
Loans, or Additional Revolving Commitments (x) on a non-pro rata basis through
Dutch Auctions open to all applicable Lenders or (y) on a non-pro rata basis
through open market purchases without the consent of the Administrative Agent,
in each case, notwithstanding the requirements set forth in subclauses
(i) through

 

-157-



--------------------------------------------------------------------------------

(vii) of this clause (g); provided that the Initial Term Loans, Additional Term
Loans and unused commitments and other Loans of all Debt Fund Affiliates shall
not account for more than 49.9% of the amounts included in determining whether
the Required Lenders have (A) consented to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, or subject to the immediately
succeeding paragraph, any plan of reorganization pursuant to the Bankruptcy
Code, (B) otherwise acted on any matter related to any Loan Document or
(C) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document. Any Initial Term Loans or Additional Term Loans acquired by any Debt
Fund Affiliate may (but shall not be required to) be contributed to the Borrower
or any of its subsidiaries for purposes of cancelling such Indebtedness (it
being understood that any Initial Term Loans or Additional Term Loans so
contributed shall be retired and cancelled immediately upon thereof); provided
that upon any such cancellation, the aggregate outstanding principal amount of
the Initial Term Loans or Additional Term Loans shall be deemed reduced, as of
the date of such contribution, by the full par value of the aggregate principal
amount of the Initial Term Loans or Additional Term Loans so contributed and
cancelled, and each principal repayment installment with respect to the Initial
Term Loans pursuant to Section 2.10(a) shall be reduced pro rata by the full par
value of the aggregate principal amount of Initial Term Loans so contributed and
cancelled.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law is commenced by or against the Borrower or any other Loan
Party at a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Initial Term Loans or Additional
Term Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Initial Term Loans or Additional Term Loans held by it as the
Administrative Agent directs; provided that in connection with any matter that
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is different than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates, (a) such Affiliated Lender shall be entitled to
vote in accordance with its sole discretion (and not in accordance with the
direction of the Administrative Agent) and (b) the Administrative Agent shall
not be entitled to vote on behalf of such Affiliated Lender. Each Affiliated
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliated Lender’s attorney-in-fact,
with full authority in the place and stead of such Affiliated Lender and in the
name of such Affiliated Lender (solely in respect of Initial Term Loans or
Additional Term Loans and participations therein and not in respect of any other
claim or status that such Affiliated Lender may otherwise have), from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of (but subject to the limitations set forth in) this
paragraph.

Section 9.06     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of any Additional Commitment, the
occurrence of the Termination Date or the

 

-158-



--------------------------------------------------------------------------------

termination of this Agreement or any provision hereof but in each case, subject
to the limitations set forth in this Agreement.

Section 9.07     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it has
been executed by Holdings, the Borrower and the Administrative Agent and when
the Administrative Agent has received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by email as a
“.pdf” or “.tif” attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.08     Severability. To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 9.09     Right of Setoff. At any time when an Event of Default exists,
upon the written consent of the Administrative Agent, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (in any
currency) at any time owing by the Administrative Agent, or such Lender
(including by branches and agencies of the Administrative Agent, or such Lender,
wherever located) to or for the credit or the account of the Borrower or any
Loan Party against any of and all the Secured Obligations held by the
Administrative Agent, or such Lender, irrespective of whether or not the
Administrative Agent, or such Lender shall have made any demand under the Loan
Documents and although such obligations may be contingent or unmatured or are
owed to a branch or office of such Lender different than the branch or office
holding such deposit or obligation on such Indebtedness. Any applicable Lender,
shall promptly notify the Borrower and the Administrative Agent of such set-off
or application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section 9.09. The rights of each Lender, the Administrative Agent under
this Section 9.09 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or the Administrative Agent may have.

Section 9.10     Governing Law; Jurisdiction; Consent to Service of Process.

(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

-159-



--------------------------------------------------------------------------------

(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION (SUBJECT TO THE LAST
SENTENCE OF THIS CLAUSE (B)) OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY APPELLATE COURT
THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL COURT. EACH PARTY HERETO
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED
MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH
PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE
SECURED PARTIES RETAIN THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN
THE COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT.

(c)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 9.10. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT.

(d)    TO THE EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY SUBSTANTIALLY SIMILAR
FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS PROVIDED FOR IN
SECTION 9.01. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN DOCUMENT THAT SERVICE
OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 9.11     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN

 

-160-



--------------------------------------------------------------------------------

THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13     Confidentiality. Each of the Administrative Agent, each Lender,
and each Arranger agrees (and each Lender agrees to cause its SPC, if any) to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, managers, employees, independent auditors, or
other experts and advisors, including accountants, legal counsel and other
advisors (collectively, the “Representatives”) on a “need to know” basis solely
in connection with the transactions contemplated hereby and who are informed of
the confidential nature of the Confidential Information and are or have been
advised of their obligation to keep the Confidential Information of this type
confidential; provided that such Person shall be responsible for its Affiliates’
and their Representatives’ compliance with this paragraph; provided, further,
that unless the Borrower otherwise consents, no such disclosure shall be made by
the Administrative Agent, any Arranger, any Lender or any Affiliate or
Representative thereof to any Affiliate or Representative of the Administrative
Agent, any Arranger, or any Lender that (i) is engaged as a principal primarily
in private equity, mezzanine financing or venture capital or (ii) is a
Disqualified Institution, (b) upon the demand or request of any regulatory or
Governmental Authority (including any self-regulatory body or any Federal
Reserve Bank or other central bank acting as pledgee pursuant to Section 9.05)
purporting to have jurisdiction over such Person or its Affiliates (in which
case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority or regulatory or
self-regulatory authority exercising examination or regulatory authority, to the
extent practicable and permitted by law, (i) inform the Borrower promptly in
advance thereof and (ii) use commercially reasonable efforts to ensure that any
information so disclosed is accorded confidential treatment), (c) to the extent
compelled by legal process in, or reasonably necessary to, the defense of such
legal, judicial or administrative proceeding, in any legal, judicial or
administrative proceeding or otherwise as required by applicable Requirements of
Law (in which case such Person shall (i) to the extent practicable and permitted
by law, inform the Borrower promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (d) to any other party to this Agreement,
(e) subject to an acknowledgment and agreement by the relevant recipient that
the Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as otherwise reasonably
acceptable to the Borrower and the Administrative Agent, including as set forth
in the Information Memorandum) in accordance with the standard syndication
process of the Arrangers or market standards for dissemination of the relevant
type of information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access the Confidential
Information and acknowledge its confidentiality obligations in respect thereof,
to (i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or prospective Participant in, any of its rights or obligations
under this Agreement, including any SPC (in each case other than a Disqualified
Institution), (ii) any pledgee referred to in Section 9.05, (iii) any actual or
prospective, direct or indirect contractual counterparty (or its advisors) to
any Derivative Transaction (including any credit default swap) or similar
derivative product to which any Loan Party is a party and (iv) subject to the
Borrower’s prior approval of the information to be disclosed (not to be
unreasonably withheld or delayed), to Moody’s or S&P on a confidential basis in
connection with obtaining or maintaining ratings as required under Section 5.13,
(f) with the prior written consent of the Borrower, (g) to the extent the
Confidential Information becomes publicly available other than as a result of a
breach of this Section 9.13 by such Person, its Affiliates or

 

-161-



--------------------------------------------------------------------------------

their respective Representatives and (h) to insurers, any numbering
administration or settlement services providers on a “need to know” basis solely
in connection with the transactions contemplated hereby and who are informed of
the confidential nature of the Confidential Information and are or have been
advised of their obligation to keep the Confidential Information of this type
confidential; provided that any disclosure made in reliance on this clause
(h) is limited to the general terms of this Credit Agreement and does not
include financial or other information relating to Holdings, the Borrower and/or
any of their respective subsidiaries. For purposes of this Section 9.13,
“Confidential Information” means all information relating to the Borrower and/or
any of its subsidiaries and their respective businesses, the Sponsor or the
Transactions (including any information obtained by the Administrative Agent,
any Lender or any Arranger, or any of their respective Affiliates or
Representatives, based on a review of the books and records relating to the
Borrower and/or any of its subsidiaries and their respective Affiliates from
time to time, including prior to the Closing Date) other than any such
information that is publicly available to the Administrative Agent or any
Arranger, or Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its subsidiaries. For the avoidance of doubt, in no event
shall any disclosure of any Confidential Information be made to Person that is a
Disqualified Institution at the time of disclosure.

Section 9.14     No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers, each Lender, and their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
respective affiliates. Each Loan Party agrees that nothing in the Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its respective stockholders or its respective
affiliates, on the other. Each Loan Party acknowledges and agrees that: (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its respective stockholders or its respective affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Loan
Party, its respective stockholders or its respective Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of such Loan Party, its
respective management, stockholders, creditors or any other Person. Each Loan
Party acknowledges and agrees that such Loan Party has consulted its own legal,
tax and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

Section 9.15     Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan, or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.

Section 9.16     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act or the Beneficial Ownership Regulation
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act or the Beneficial Ownership Regulation, as applicable, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act and the Beneficial Ownership Regulation.

 

-162-



--------------------------------------------------------------------------------

Section 9.17     Disclosure. Each Loan Party, and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

Section 9.18     Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens for the benefit of
the Administrative Agent, and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. If any Lender (other than the Administrative Agent) obtains
possession of any Collateral, such Lender shall notify the Administrative Agent
thereof; and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

Section 9.19     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charged Amounts”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charged Amounts payable in respect thereof, shall be limited
to the Maximum Rate and, to the extent lawful, the interest and Charged Amounts
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.19 shall be cumulated and the interest
and Charged Amounts payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 9.20     Acknowledgement and Consent of Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

 

-163-



--------------------------------------------------------------------------------

Section 9.21     Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control.

Section 9.22     Release of Guarantors. Notwithstanding anything in
Section 9.02(b) to the contrary, any Subsidiary Guarantor shall automatically be
released from its obligations hereunder (and its Loan Guaranty shall be
automatically released) (a) upon the consummation of any permitted transaction
or series of related transactions if as a result thereof such Subsidiary
Guarantor ceases to be a Restricted Subsidiary (or becomes an Excluded
Subsidiary as a result of a single transaction or series of related transactions
permitted hereunder; provided, that the release of any Subsidiary Guarantor from
its obligations under the Loan Guaranty if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type (i) no Event of Default exists, (ii) after
giving pro forma effect to such release and the consummation of the transaction
that causes such Person to be an Excluded Subsidiary of such type, the Borrower
is deemed to have made a new Investment in such Person for purposes of
Section 6.06 (as if such Person were then newly acquired) in an amount equal to
the portion of the fair market value of the net assets of such Person
attributable to the Borrower’s equity interest therein as reasonably estimated
by the Borrower and such Investment is permitted pursuant to Section 6.06 (other
than Section 6.06(f)) at such time and (iii) a Responsible Officer of the
Borrower certifies to the Administrative Agent compliance with preceding clauses
(i) and (ii)) and/or (b) upon the occurrence of the Termination Date. In
connection with any such release, the Administrative Agent shall promptly
execute and deliver to the relevant Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence
termination or release; provided, that upon the request of the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer
certifying that the relevant transaction has been consummated in compliance with
the terms of this Agreement. Any execution and delivery of documents pursuant to
the preceding sentence of this Section 9.22 shall be without recourse to or
warranty by the Administrative Agent (other than as to the Administrative
Agent’s authority to execute and deliver such documents).

Section 9.23     Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of ERISA Section 406 and Code Section 4975 ,
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement,

 

-164-



--------------------------------------------------------------------------------

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)    none of the Administrative Agent or the Arrangers or their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a

 

-165-



--------------------------------------------------------------------------------

fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 9.24     Amendment and Restatement. This Agreement amends and restates
in its entirety the OriginalAmended Credit Agreement and upon the effectiveness
of this Agreement, the terms and provisions of the OriginalAmended Credit
Agreement shall, subject to this Section 9.24, be superseded hereby. All
references to the “Credit Agreement” contained in the Loan Documents delivered
in connection with the Original Credit Agreement, the Amended Credit Agreement
or this Agreement shall, and shall be deemed to, refer to this Agreement.
Notwithstanding the amendment and restatement of the OriginalAmended Credit
Agreement by this Agreement, the Obligations of the Borrower and the other Loan
Parties outstanding under the OriginalAmended Credit Agreement and the other
Loan Documents as of the Closing Date shall remain outstanding and shall
constitute continuing Obligations and shall continue as such to be secured by
the Collateral. Such Obligations shall in all respects be continuing and this
Agreement and the other Loan Documents shall not be deemed to evidence or result
in a substitution, novation or repayment and reborrowing of such Obligations
which shall remain in full force and effect, except to any extent modified
hereunder. The Liens securing payment of the Obligations under the
OriginalAmended Credit Agreement, as amended and restated in the form of this
Agreement, shall in all respects be continuing, securing the payment of all
Obligations.

Section 9.25     Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties hereto hereby acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be

 

-166-



--------------------------------------------------------------------------------

exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(b)    As used in this Section 9.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(a)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

[Signature Pages Follow]

 

-167-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CPQ MIDCO I CORPORATION, as Holdings

By:  

 

 

Name:

Title:

PQ CORPORATION, as the Borrower

By:  

 

 

Name:

Title:

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually, as Administrative Agent
and as a Lender

By:  

 

 

Name:

Title:

By:  

 

 

Name:

Title:

 

Signature Page to Term Loan Credit Agreement